  

Exhibit 10.1

 

EXECUTION VERSION

 



 

 

CREDIT AGREEMENT

 

among

 

MICROSEMI CORPORATION

as Borrower

  

The Several Lenders

from Time to Time Parties Hereto

  

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and Collateral Agent

 

Dated as of January 15, 2016

 



 

 

MORGAN STANLEY SENIOR FUNDING, INC.

The Bank of Tokyo-MitsubishI UFJ, LTD.

and

Deutsche Bank Securities Inc.

as Lead Arrangers and Bookrunners

under each Facility

 

THE BANK OF MONTREAL

RBC CAPITAL MARKETS

and

SUNTRUST ROBINSON HUMPHREY, INC.

as Lead Arrangers and Bookrunners

under the Term A Facility and Revolving Facility

 

 

 

 

TABLE OF CONTENTS

 

    Page       SECTION 1. DEFINITIONS 2       1.1 Defined Terms 2 1.2 Other
Definitional Provisions 43 1.3 Letter of Credit Amounts 45       SECTION 2.
AMOUNT AND TERMS OF TERM COMMITMENTS 45       2.1 Term Commitments 45 2.2
Procedure for Term Loan Borrowings 45 2.3 Repayment of Term Loans 46 2.4
Incremental Term Loans 46 2.5 Incremental Equivalent Debt 50 2.6 Extensions of
Loans 50 2.7 Fees 52       SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS
52       3.1 Revolving Commitments 52 3.2 Procedure for Revolving Loan Borrowing
52 3.3 Swingline Commitment 53 3.4 Procedure for Swingline Borrowing; Refunding
of Swingline Loans 53 3.5 Fees 55 3.6 Termination or Reduction of Revolving
Commitments 55 3.7 L/C Commitment 55 3.8 Procedure for Issuance, Amendment,
Renewal, Extension of Letters of Credit; Certain Conditions 56 3.9 Fees and
Other Charges; Role of Issuing Lender; Applicability of ISP and UCP 57 3.10 L/C
Participations 59 3.11 Reimbursement Obligation of the Borrower 60 3.12
Obligations Absolute 60 3.13 Letter of Credit Payments 61 3.14 Applications;
Issuer Documents 61 3.15 Defaulting Lenders 61 3.16 Incremental Revolving
Commitments 64       SECTION 4. GENERAL PROVISIONS APPLICABLE  TO LOANS AND
LETTERS OF CREDIT 67       4.1 Optional Prepayments 67 4.2 Mandatory Prepayments
68

 

 

 

 

4.3 Conversion and Continuation Options 69 4.4 Limitations on Eurodollar
Tranches 70 4.5 Interest Rates and Payment Dates 70 4.6 Computation of Interest
and Fees; Failure to Satisfy Conditions Precedent; Obligations of Lenders
Several 71 4.7 Inability to Determine Interest Rate 72 4.8 Pro Rata Treatment;
Application of Payments; Payments 72 4.9 Requirements of Law 74 4.10 Taxes 75
4.11 Indemnity 80 4.12 Change of Lending Office 80 4.13 Replacement of Lenders
80 4.14 Evidence of Debt 81 4.15 Illegality 82       SECTION 5. REPRESENTATIONS
AND WARRANTIES 82       5.1 Financial Condition 82 5.2 No Change 83 5.3
Corporate Existence; Compliance with Law 83 5.4 Power; Authorization;
Enforceable Obligations 84 5.5 No Legal Bar 84 5.6 Litigation 84 5.7 No Default
85 5.8 Ownership of Property; Liens 85 5.9 Intellectual Property 85 5.10 Taxes
86 5.11 Federal Regulations 86 5.12 Labor Matters 86 5.13 ERISA 86 5.14
Investment Company Act; Other Regulations 87 5.15 Subsidiaries 87 5.16 Use of
Proceeds 87 5.17 Environmental Matters 88 5.18 Accuracy of Information, etc. 89
5.19 Security Documents 89 5.20 Solvency 90 5.21 Senior Indebtedness 90 5.22
Certain Documents 90 5.23 Anti-Terrorism Laws 90 5.24 Anti-Corruption Laws 91
5.25 EEA Financial Institution 91       SECTION 6. CONDITIONS PRECEDENT 91      
6.1 Conditions to Initial Extension of Credit 91 6.2 Conditions to Each
Extension of Credit After the Closing Date 95

 

 

 

 

SECTION 7. AFFIRMATIVE COVENANTS 95       7.1 Financial Statements 96 7.2
Certificates; Other Information 97 7.3 Payment of Taxes 98 7.4 Maintenance of
Existence; Compliance 99 7.5 Maintenance of Property; Insurance 99 7.6
Inspection of Property; Books and Records; Discussions 99 7.7 Notices 99 7.8
Environmental Laws 100 7.9 Post-Closing; Additional Collateral, etc. 100 7.10
Further Assurances 103 7.11 Rated Credit Facility; Corporate Ratings 104 7.12
Use of Proceeds 104 7.13 Designation of Subsidiaries 104 7.14 Anti-Corruption
Laws 104       SECTION 8. NEGATIVE COVENANTS 104       8.1 Financial Condition
Covenants 105 8.2 Indebtedness 105 8.3 Liens 108 8.4 Fundamental Changes 111 8.5
Disposition of Property 112 8.6 Restricted Payments 113 8.7 Investments 115 8.8
Optional Payments and Modifications of Certain Debt Instruments 117 8.9
Transactions with Affiliates 118 8.10 Sales and Leasebacks 118 8.11 Hedge
Agreements 119 8.12 Changes in Fiscal Periods; Accounting Changes 119 8.13
Negative Pledge Clauses 119 8.14 Clauses Restricting Subsidiary Distributions
119 8.15 Lines of Business 120 8.16 Compliance with Sanctions and Money
Laundering Laws 120       SECTION 9. EVENTS OF DEFAULT 121       9.1 Events of
Default 121 9.2 Remedies 124       SECTION 10. THE AGENTS 125       10.1
Appointment 125 10.2 Delegation of Duties 126 10.3 Exculpatory Provisions 126
10.4 Reliance by Administrative Agent 127

 

 

 

 

10.5 Notice of Default 127 10.6 Non-Reliance on Agents and Other Lenders 127
10.7 Indemnification 128 10.8 Agent in Its Individual Capacity 128 10.9
Successor Administrative Agent; Resignation of Issuing Lender and Swingline
Lender 128 10.10 Agents Generally 130 10.11 Lender Action 130 10.12 Withholding
Taxes 130 10.13 Administrative Agent May File Proofs of Claim; Credit Bidding
130       SECTION 11. MISCELLANEOUS 132       11.1 Amendments and Waivers 132
11.2 Notices 136 11.3 No Waiver; Cumulative Remedies 139 11.4 Survival of
Representations and Warranties 139 11.5 Payment of Expenses and Taxes 139 11.6
Successors and Assigns; Participations and Assignments 141 11.7 Sharing of
Payments; Set-off 147 11.8 Counterparts 148 11.9 Severability 148 11.10
Integration 148 11.11 GOVERNING LAW 149 11.12 Submission To Jurisdiction;
Waivers 149 11.13 Acknowledgments 149 11.14 Releases of Guarantees and Liens 150
11.15 Confidentiality 150 11.16 WAIVERS OF JURY TRIAL 151 11.17 Patriot Act
Notice 151 11.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 151

 



 

 

 

ANNEX:

 

A Pricing Grid

 

SCHEDULES:

 

1.1 Commitments 1.2(b) Unrestricted Subsidiaries 5.4 Consents, Authorizations,
Filings and Notices 5.9 Intellectual Property 5.15 Subsidiaries 5.19(a) UCC
Filing Jurisdictions 5.19(b) Real Property 8.2 Existing Indebtedness 8.3
Existing Liens 8.7 Existing Investments 8.14 Clauses Restricting Subsidiary
Distributions

 

EXHIBITS:

 

A Form of Assignment and Assumption B Form of Compliance Certificate B-1 Form of
Committed Loan Notice B-2 Form of Swingline Loan Notice C Form of Guarantee and
Collateral Agreement D-1, D-2, D-3 and D-4 Forms of U.S. Tax Compliance
Certificates E-1 Form of Term A Note E-2 Form of Term B Note E-3 Form of
Revolving Note E-4 Form Swingline Note F Form of Closing Certificate G Form of
Legal Opinion of O’Melveny & Myers LLP H Form of Intercompany Note I Form of
Solvency Certificate J Form of Auction Procedures

 

 

 

 

This CREDIT AGREEMENT (this “Agreement”), dated as of January 15, 2016, among
MICROSEMI CORPORATION, a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”), MORGAN STANLEY SENIOR
FUNDING, INC., as collateral agent (in such capacity, and together with its
successors and assigns in such capacity, the “Collateral Agent”) MORGAN STANLEY
SENIOR FUNDING, INC., as Swingline Lender and MORGAN STANLEY SENIOR FUNDING,
INC., as Issuing Lender.

 

WHEREAS, pursuant to the Agreement and Plan of Merger, dated November 24, 2015
(as amended or modified in a manner consistent with Section 6.1(b)(i), the
“Acquisition Agreement”), among the Borrower, Lois Acquisition Corp. and
PMC-Sierra, Inc., a Delaware corporation (the “Target”), the Borrower will
acquire (the “Acquisition”), directly or indirectly, 100% of the capital stock
of the Target on the Closing Date;

 

WHEREAS, in connection with the Acquisition, the Borrower will provide
consideration to the holders of the capital stock of the Target (such holders,
the “Sellers”) consisting of cash and equity of the Borrower (such
consideration, and any other consideration provided to the Sellers in connection
with the Acquisition, the “Acquisition Consideration”) in accordance with, and
subject to the terms of, the Acquisition Agreement;

 

WHEREAS, the Borrower, the several banks and other financial institutions party
thereto and Bank of America, N.A. as administrative agent and collateral agent
were parties to the Amended and Restated Credit Agreement, dated as of October
13, 2011 (such agreement as amended, modified or otherwise supplemented prior to
the date hereof, the “Existing Credit Agreement”);

 

WHEREAS, the Borrower will issue and sell senior unsecured notes due 2023 (but
in any case due no earlier than the latest applicable Maturity Date as of the
Closing Date) providing for gross proceeds of up to $450.0 million (the “Senior
Notes”) pursuant to a 144A and/or Regulation S offering, or other private
placement, the proceeds of which will be used to fund in part the Acquisition
Consideration;

 

WHEREAS, the Borrower has requested that the Lenders provide new credit
facilities which will be used, together with the proceeds of the Senior Notes,
to fund in part the Acquisition Consideration, to repay the Existing Credit
Facility (the “Refinancing”), to pay fees, costs and expenses (including upfront
fees and OID) incurred in connection with the Transactions (such fees and
expenses, “Transaction Costs”) and to provide general working capital and other
general corporate purposes of the Borrower, and the Lenders have agreed to
provide such facilities on the terms and subject to the conditions set forth
herein;

 

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

 

1

 

 

SECTION 1.    DEFINITIONS

 

1.1      Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Acquired Person”:  as defined in Section 8.2(n).

 

“Acquisition”:  as defined in the recitals to this Agreement.

 

“Acquisition Agreement”:  as defined in the recitals to this Agreement.

 

“Acquisition Consideration”:  as defined in the recitals to this Agreement.

 

“Acquisition Offer Documents”:  as “Offer Documents” is defined in the
Acquisition Agreement.

 

“Adjustment Date”:  as defined in the Pricing Grid.

 

“Administrative Agent”:  as defined in the recitals to this Agreement.

 

“Administrative Agent Parties”:  as defined in Section 11.2(c).

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agent Related Parties”:  the Administrative Agent, the Collateral Agent, the
Issuing Lender, the Swingline Lender and any of their respective Affiliates and
the partners, officers, directors, employees, agents, trustees, advisors or
representatives of the foregoing.

 

“Agents”:  the collective reference to the Collateral Agent, the Administrative
Agent and the Lead Arranger, which term shall include, for purposes of Section
10 and 11.5 only, the Issuing Lender and the Swingline Lender.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Term Commitments then in effect and (c)
the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, giving effect to any
assignments.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage (carried out to the ninth decimal place)) of
such Lender’s Aggregate Exposure at such time to the Aggregate Exposure of all
Lenders at such time.

 

2

 

 

“Agreement”:  as defined in the recitals to this Agreement.

 

“Anti-Terrorism Laws”:  Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, the laws administered by the
United States Treasury Department’s Office of Foreign Asset Control, the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
other applicable foreign anti-money laundering, anti-terrorist financing laws
and sanctions of Governmental Authorities (each as from time to time in effect).

 

“Applicable Margin”:  for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

   Eurodollar Loans   Base Rate Loans  Term A Loans, Revolving Loans and
Swingline Loans   2.50%   1.50% Term B Loans   4.50%   3.50%

 

; provided, that, on and after the first Adjustment Date occurring after the
completion of one full fiscal quarter of the Borrower after the Closing Date,
the Applicable Margin with respect to Term A Loans, Revolving Loans and
Swingline Loans will be determined pursuant to the Pricing Grid.

 

“Applicable Percentage”:  with respect to any Revolving Lender, the percentage
of the total Revolving Commitments represented by such Revolving Lender’s
Revolving Commitment.  If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“Application”:  an application and agreement for the issuance or amendment of a
Letter of Credit in the form from time to time in use by an Issuing Lender.

 

“Approved Fund”:  with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property, including, without limitation, any issuance of Capital Stock of any
Restricted Subsidiary to a Person other than to the Borrower or a Restricted
Subsidiary (excluding in any case any such Disposition permitted by clause (a),
(b), (c), (d), (e), (f), (g), (j), (k), (l), (m), (n), (o), (p) and (q) of
Section 8.5) that yields gross proceeds to the Borrower or any Restricted
Subsidiary (valued at the initial principal amount thereof in the case of
non-cash proceeds

 

3

 

 

consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds).

 

“Assignee”:  as defined in Section 11.6(b).

 

“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, the Borrower, each Issuing Lender and the Swingline Lender,
substantially in the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Assignment Effective Date”:  as defined in Section 11.6(d).

 

“Authorized Collateral Agent” : as defined in the Guarantee and Collateral
Agreement.

 

“Available Amount”:  a cumulative amount equal to (a) $50 million, plus (b) the
Retained Excess Cash Flow Amount, plus (c) the cash proceeds of new public or
private equity issuances of the Borrower or any parent of the Borrower (other
than Disqualified Capital Stock and equity used to incur Equity Proceeds
Indebtedness), plus (d) capital contributions to the Borrower made in cash or
Cash Equivalents (other than in respect of Disqualified Capital Stock and any
capital contributions used to incur Equity Proceeds Indebtedness), plus
(e) returns, profits, distributions and similar amounts received in cash or Cash
Equivalents by the Borrower and its subsidiaries on or proceeds of Dispositions
of Investments made using the Available Amount, plus (f) the aggregate amount of
Indebtedness (other than Indebtedness owing to the Borrower or any of its
Restricted Subsidiaries) that has been converted into or exchanged for Capital
Stock (other than Disqualified Capital Stock) of the Borrower, plus (g) any
Declined Prepayments.

 

“Available Incremental Amount”:  as defined in Section 2.4(a).

 

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

 

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate”:  for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the prime commercial lending rate
published by the Wall Street Journal as the “prime rate”, (c) the Eurodollar
Base Rate plus 1.00% and (d) (i) in the

 

4

 

 

case of any Term A Loans, Revolving Loans or Swingline Loans, 1.00% or (ii) in
the case of any Term B Loans, 1.75%.  

 

“Base Rate Loans”:  Loans the rate of interest applicable to which is based upon
the Base Rate.

 

“Benefitted Lender”:  as defined in Section 11.7(a).

 

“Blocked Person”:  as defined in Section 5.23(b).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the recitals to this Agreement.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries but excluding (a)
expenditures financed with any Reinvestment Deferred Amount, (b) expenditures
made in cash to fund the purchase price for assets acquired in Permitted
Acquisitions or the Acquisition or incurred by the Person acquired in the
Permitted Acquisition or the Acquisition prior to (but not in anticipation of)
the closing of such Permitted Acquisition or the Acquisition and (c)
expenditures made with cash proceeds from any issuances of Capital Stock of the
Borrower or any Restricted Subsidiary or contributions of capital made to the
Borrower.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock or shares of a corporation,
any and all equivalent ownership interests in a Person (other than a
corporation) and any and all warrants, rights or options to purchase any of the
foregoing; provided that Capital Stock shall not include any debt securities
that are convertible into or exchangeable for any of the foregoing Capital
Stock.

 

5

 

 

“Cash Collateralize”:  (a) in respect of an obligation, provide and pledge cash
collateral in Dollars, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, and (b) in respect of L/C
Obligations under Letters of Credit, either the deposit of cash collateral in an
amount equal to 105% of such outstanding L/C Obligations or the delivery of a
“backstop” Letter of Credit reasonably satisfactory to the relevant Issuing
Lender (and “Cash Collateralization” has a corresponding meaning).  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within twenty-four (24) months from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one (1) year or less from the date
of acquisition issued by any Lender, any Qualified Counterparty to a Specified
Cash Management Agreement or by any commercial bank organized under the laws of
the United States or any state thereof having combined capital and surplus of
not less than $500.0 million in the case of U.S. banks and $100.0 million (or
the U.S. dollar equivalent as of the date of determination) in the case of
non-U.S. banks; (c) commercial paper of an issuer rated at least A-1 by S&P or
P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within twenty-four (24)
months from the date of acquisition; (d) repurchase obligations of any Lender or
of any commercial bank satisfying the requirements of clause (b) of this
definition, with respect to securities issued or fully guaranteed or insured by
the United States government or of the type described in clause (b) hereof; (e)
securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least investment grade by
S&P or Moody’s; (f) securities with maturities of twenty-four months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) shares of money market mutual or similar funds which invest
assets satisfying the requirements of clauses (a) through (f) or (h), (i), or
(j) of this definition or 90% of the money market funds that (i) comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA- (or the
equivalent thereof) by S&P and Aaa3 (or the equivalent thereof) by Moody’s and
(iii) have portfolio assets of at least $3,000,000,000; (h) marketable
short-term money market and similar securities having a rating of at least P-2
or A-2 from either Moody’s or S&P, respectively (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another rating agency) and in each case maturing within 24 months after the date
of creation thereof; (i) Indebtedness or Preferred Stock issued by Persons with
a rating of “A” or higher from S&P for “A2” or higher from Moody’s with
maturities of twenty-four months or less from the date of acquisition; (j)
Investments with average maturities of twenty-four months or less from the date
of acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; or (k)
in the case of any Foreign Subsidiary, liquid investments made by

 

6

 

 

such Foreign Subsidiary in the ordinary course of managing its surplus cash
position in investments of comparable terms and credit quality as those
described in clauses (a) through (j) above.  

 

“Cash Management Agreement”: any agreement for the provision of Cash Management
Services.

 

“Cash Management Services”: (a) cash management services, including treasury,
depository, overdraft, electronic funds transfer and other cash management
arrangements and (b) commercial credit card and merchant card services.

 

“Change of Control”: an event or series of events by which:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such Person or its Subsidiaries and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

 

(b)          a “change of control” or similar provision as set forth in the
Senior Notes Indenture or any other indenture or other instrument evidencing any
Material Indebtedness of the Borrower or any Restricted Subsidiary has occurred
obligating the Borrower or any Restricted Subsidiary to repurchase, redeem or
repay all or any part of the Indebtedness provided for therein.  

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class”:  means (i) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, OID or similar
fees paid or payable in connection with such Commitments or Loans, or
differences in tax treatment (e.g., “fungibility”)) and (ii)

 

7

 

 

with respect to Lenders, those of such Lenders that have Commitments or Loans of
a particular Class.

 

“Closing Date”:  January 15, 2016.

 

“Closing Date Revolving Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth on Schedule 1.1 or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.  

 

“Closing Date Term A Commitment”: as to any Lender, the obligation of such
Lender, if any, to make a Term A Loan to the Borrower hereunder in a principal
amount not to exceed the amount set forth on Schedule 1.1 to this Agreement or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.

 

“Closing Date Term B Commitment”: as to any Lender, the obligation of such
Lender, if any, to make a Term B Loan to the Borrower hereunder in a principal
amount not to exceed the amount set forth on Schedule 1.1 to this Agreement or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.

 

“Closing Date Term Commitment”:  individually, a Closing Date Term A Commitment
or a Closing Date Term B Commitment, as the case may be, and “Closing Date Term
Commitments”, collectively, the Closing Date Term A Commitments and the Closing
Date Term B Commitments.

 

“Closing Date Term A Loans”: as defined in Section 2.1.

 

“Closing Date Term B Loans”: as defined in Section 2.1.

 

“Closing Date Term Loans”: as defined in Section 2.1.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”:  as defined in the recitals to this Agreement.

 

“Commitment”:  any Term Commitment or Revolving Commitment of any Lender.

 

“Commitment Fee”:  as defined in Section 3.5.

 

“Commitment Fee Rate”:  as determined pursuant to the Pricing Grid.

 

8

 

 

“Committed Loan Notice”: a notice of (a) a borrowing consisting of simultaneous
Term Loans of the same Type and, in the case of Eurodollar Loans, having the
same Interest Period made by each of the Term Lenders pursuant to Section 2.1,
(b) a borrowing consisting of simultaneous Revolving Loans of the same Type and,
in the case of Eurodollar Loans, having the same Interest Period made by each of
the Revolving Lenders pursuant to Section 3.1, (c) a conversion of Loans from
one Type to the other, or (d) a continuation of Eurodollar Loans, pursuant to
Section 4.3,  which shall be substantially in the form of Exhibit B-1 or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Communications”:  as defined in Section 11.2(b).

 

“Company Material Adverse Effect”:  any event, circumstance, change, occurrence,
development or effect that has or would reasonably be expected to result in a
material adverse change in, or material adverse effect on, (a) the business,
financial condition or results of operations of the Target and its Subsidiaries,
taken as a whole, or (b) the ability of the Target to consummate the
transactions contemplated in the Acquisition Agreement on or before March 31,
2016; provided, however, that for purposes of clause (a) a “Company Material
Adverse Effect” shall not include any event, circumstance, change, occurrence,
development or effect arising after the date of the Acquisition Agreement and
resulting from or arising in connection with (i) conditions generally affecting
the industries and markets in which the Target and its Subsidiaries operate,
(ii) general economic, political or financial or securities market conditions,
(iii) the announcement of the Acquisition Agreement or the pendency of the
transactions contemplated thereby (including any resulting loss or departure of
officers or other employees of the Target or any of its Subsidiaries, or the
termination, reduction (or potential reduction) or any other resulting negative
development in the Target’s or any of its Subsidiaries’ relationships with any
of its customers, suppliers, distributors or other business partners), (iv)
natural disasters, acts of war, terrorism or sabotage, military actions or the
escalation thereof, earthquakes, hurricanes, tornadoes or other natural
disasters or other force majeure events, (v) changes in GAAP, in the
interpretation of GAAP, in the accounting rules and regulations of the SEC, or
changes in applicable law, (vi) the taking of any action by the Target or any
Subsidiary of the Target to the extent the taking of such action is expressly
required by the Acquisition Agreement or such action was taken at the written
request of the Borrower or Lois Acquisition Corp. or the failure by the Target
or any of its Subsidiaries to take any action to the extent the taking of such
action is expressly prohibited by the Acquisition Agreement or Borrower or Lois
Acquisition Corp. requested in writing that the Target or any of its
Subsidiaries not take such action, (vii) any proceeding brought or threatened by
stockholders of either Borrower or the Target (whether on behalf of Target, the
Borrower or otherwise) asserting allegations of breach of fiduciary duty
relating to the Acquisition Agreement or violations of securities laws in
connection with the Disclosure Documents (as such term is defined in the
Acquisition Agreement), or (viii) any decrease

 

9

 

 

or decline in the market price or trading volume of the common stock of the
Target or any failure by the Target to meet any projections, forecasts or
revenue or earnings predictions of the Target or of any securities analysts
(provided that, in the case of this clause (viii), the underlying cause of any
such decrease, decline, or failure may be taken into account in determining
whether a Company Material Adverse Effect has occurred unless otherwise excluded
pursuant to another clause in this definition), except, in the case of clauses
(i), (ii), (iv), and (v), to the extent that such event, circumstance, change,
occurrence, development or effect materially and disproportionately affects the
Target and its Subsidiaries, taken as a whole, relative to other Persons engaged
in the same industries, geographies, and markets in which the Target operates,
in which case, to the extent not otherwise excluded pursuant to another clause
of this definition, such disproportionate effects and the events and
circumstances underlying such disproportionate effects may be taken into account
in determining whether a “Company Material Adverse Effect” has occurred.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”:  any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender; and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

 

“Conduit Lender Register”:  as defined in Section 11.6(i).

 

“Connection Income Taxes”:  Other Connection Taxes (including Taxes imposed as a
result of such Recipient being organized under the laws of or Tax resident in,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax) that are imposed
on or measured by net income (however denominated) or that are franchise Taxes
or branch profits Taxes.

 

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries at such date.

 

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans or Swingline Loans to the extent otherwise
included therein.

 

10

 

 

“Consolidated EBITDA”:  means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, without duplication, an amount
equal to Consolidated Net Income for such period plus (a) the following to the
extent deducted in calculating such Consolidated Net Income: (i) interest
expense, amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans) for such period, (ii) the provision for federal, state,
local and foreign income taxes payable by the Borrower and its Restricted
Subsidiaries for such period, (iii) depreciation and amortization expense, (iv)
non-cash stock-based compensation expense for such period, (v) all
extraordinary, unusual or nonrecurring losses, expenses and charges, (vi) any
restructuring charges and reserves, and any losses on related sales of personal
and real property, including any charges and losses incurred in connection with
the closure of any operational facilities of the Borrower and its Restricted
Subsidiaries for such period, (vii) effects of adjustments in any line item in
the Borrower’s consolidated financial statements resulting from the application
of purchase accounting (including any step-ups with respect to re-valuing assets
and liabilities) in relation to the Transactions and any investment,
acquisition, merger or consolidation or the depreciation, amortization or
write-off of any amounts thereof, (viii) customary costs and expenses incurred
in connection with the Transactions, (ix) all customary costs and expenses
incurred or paid in connection with Investments (including Permitted
Acquisitions) and Dispositions permitted hereunder whether or not such
Investment or Disposition is consummated or occurs prior to or after the Closing
Date, including, without limitation, the Acquisition, (x) all customary costs
and expenses incurred in connection with the issuance, prepayment or amendment
or refinancing of Indebtedness permitted hereunder or issuance of Capital Stock,
including, without limitation, the Acquisition, (xi) other expenses of the
Borrower and its Restricted Subsidiaries reducing such Consolidated Net Income
which do not represent a cash item in such period or any future period and (xii)
the aggregate net loss on the Disposition of property (other than accounts (as
defined in the Uniform Commercial Code) and inventory) outside the ordinary
course of business, and less (b) the following to the extent added in
calculating such Consolidated Net Income (A) all interest income for such
period, (B) all income tax benefits included in Consolidated Net Income for such
period, (C) non-cash purchase accounting adjustments, (D) the aggregate net gain
from the Disposition of property (other than accounts (as defined in the Uniform
Commercial Code) and inventory) outside the ordinary course of business, all as
determined on a consolidated basis and (E) all non-cash items increasing
Consolidated Net Income which do not represent a cash item in such period or any
future period.  For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each, a “Reference Period”) pursuant
to any determination of the Consolidated Leverage Ratio, (x) if at any time
during such Reference Period the Borrower or any Restricted Subsidiary shall
have made any Material Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, in each case assuming the repayment of Indebtedness in connection
therewith occurred as of the first day of such Reference Period and (y) if
during such Reference Period the Borrower or any Restricted Subsidiary shall
have made a Material Acquisition, Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period.  “Material
Acquisition” means the Acquisition and any other acquisition of

 

11

 

 

property or series of related acquisitions of property that (1) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the equity interests of a Person and (2)
involves the payment of consideration by the Borrower and its Restricted
Subsidiaries in excess of $20,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Restricted Subsidiaries in
excess of $20,000,000.

 

“Consolidated Fixed Charge Coverage Ratio”:  for any period of four consecutive
fiscal quarters, the ratio of (a) Consolidated EBITDA for such period to (b)
Consolidated Fixed Charges for such period, calculated on a pro forma basis.

 

“Consolidated Fixed Charges”:  for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) scheduled amortization
payments made during such period on account of principal of Indebtedness of the
Borrower or any of its Restricted Subsidiaries (including scheduled amortization
principal payments in respect of the Term Loans but excluding the Revolving
Loans), (c) income taxes paid in cash during such period, (d) Capital
Expenditures paid in cash during such period (excluding the principal amount of
Indebtedness incurred during such period to finance such expenditures, but
including any repayments of any Indebtedness incurred during such period or any
prior period to finance such expenditures), and (e) Restricted Payments pursuant
to Sections 8.6(e) and (f) paid in cash during such period.

 

“Consolidated Funded Debt”:  at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP excluding, for the
avoidance of doubt, (a) Indebtedness of the type described in clause (f) of the
definition of such term, except to the extent of any unreimbursed drawings
thereunder, (b) Indebtedness of the type described in clause (g) of the
definition of such term and (c) Earn-Out Obligations until any such obligation
after 60 days of becoming due and payable, has not been paid.

 

“Consolidated Interest Expense”:  for any period, the excess of (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Borrower and its Restricted Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Restricted Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing), determined in
accordance with GAAP, over (b) income (net of costs) and net costs under Hedge
Agreements in respect of interest rates to the extent such net income is
allocable to such period in accordance with GAAP, but excluding, to the extent
related to the Transactions, debt issuance costs and debt discount or premium,
properly classified as an interest expense under GAAP.

 

“Consolidated Leverage Ratio”:  at any date, the ratio of (a) Consolidated
Funded Debt as of such date minus unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries of up to $300.0 million to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such date (or, if such date is not the last day of any fiscal quarter, the
most recently completed fiscal quarter for which financial statements are
required to have been delivered pursuant to Section 7.1), calculated on a pro
forma basis.

 

12

 

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, (b) the
income (or deficit) of any Person (other than a Restricted Subsidiary of the
Borrower) in which the Borrower or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Restricted Subsidiary in the form of dividends
or similar distributions or that (as reasonably determined by a Responsible
Officer) could have been distributed by such Person during such period to the
Borrower or a Restricted Subsidiary and (c) the undistributed earnings of any
Restricted Subsidiary of the Borrower to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary is
not at the time permitted by the terms of any Contractual Obligation (other than
under any Loan Document or as permitted under Section 8.14), its Organizational
Documents or Requirement of Law applicable to such Restricted Subsidiary.  

 

“Consolidated Total Assets”:  the total amount of assets of the Borrower and its
consolidated Restricted Subsidiaries, as set forth on the most recent financial
statements delivered pursuant to Sections 7.1(a) and (b), in each case as may be
expressly stated without giving effect to any amortization of the amount of
intangible assets since the Closing Date, with such pro forma adjustments as are
appropriate.

 

“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Corporate Family Rating”:  an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.

 

“Corporate Rating”:  an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.

 

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Requirements of Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Declined Prepayments”:  as defined in Section 4.2(e).

 

“Default”:  any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”:  subject to Section 3.15(c), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were

 

13

 

 

required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Lender, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Lender or Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.15(c)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, each
Swingline Lender and each Lender.

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Institution”:  each of (i) Persons whose net sales are primarily
derived from semiconductors, (ii) competitors of the Borrower, the Target and
their respective Subsidiaries specified by the Borrower to the Administrative
Agent in writing from time to time, (ii) certain other Persons identified in
writing to the Lead Arrangers and the Administrative Agent prior to the initial
syndication of the Facilities and (iii) as to any entity referenced in each case
of clauses (i) through (iii) above (the “Primary Disqualified Lender”), any
known affiliates of such Primary Disqualified Lenders readily identifiable by
name but excluding any affiliate that is primarily engaged in, or that advises
funds or other investment vehicles that are engaged

 

14

 

 

in, making, purchasing, holding or otherwise investing in commercial loans,
bonds and similar extensions of credit or securities in the ordinary course and
with respect to which the Primary Disqualified Lender does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity.

 

“Disqualified Capital Stock”:  any Capital Stock that is not Qualified Capital
Stock.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary of the Borrower that is a “United States
Person,” as defined in the Code, other than a Foreign Subsidiary.

 

“DQ List”:  as defined in Section 11.6(k)(iv).

 

“Dutch Auction”:  as defined in Section 11.6(j).

 

“Earn-Out Obligations”:  those certain unsecured obligations of the Borrower or
any Restricted Subsidiary arising in connection with any acquisition of assets
or businesses permitted under Section 8.7 to the seller of such assets or
businesses and the payment of which is dependent on the future earnings or
performance of such assets or businesses and contained in the agreement relating
to such acquisition or in an employment agreement delivered in connection
therewith.

 

“ECF Percentage”:  50%; provided, that, with respect to each fiscal year of the
Borrower commencing with the fiscal year ending October 1, 2017, the ECF
Percentage shall be reduced to 25% if the Consolidated Leverage Ratio,
calculated on a pro forma basis, as of the last day of such fiscal year is equal
to or less than 3.00 to 1.00 and to 0% if the Consolidated Leverage Ratio,
calculated on a pro forma basis, as of the last day of such fiscal year is equal
to or less than 2.50 to 1.00.

 

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee”:  any Assignee permitted by and consented to in accordance
with Section 11.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Borrower or any of its Subsidiaries, (b) any
natural person or (c) any Disqualified Institution.

 

15

 

 

“Environmental Laws”:  any and all applicable foreign, federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.

 

“Equity Proceeds Indebtedness”:  Indebtedness incurred pursuant to Section
8.2(u).

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Base Rate”:

 

(a)          for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and if the Eurodollar Rate shall be
less than (i) in the case of the Term B Loans, 0.75%, such rate shall be deemed
0.75% for purposes of this Agreement, and (ii) in the case of the Term A Loans,
Revolving Loans and Swingline Loans, 0.00%, such rate shall be deemed 0.00% for
purposes of this Agreement; and

 

(b)          for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; provided that to the extent a comparable
or successor rate is approved by the Administrative Agent in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice; provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum equal to a rate per annum
determined by the Administrative Agent pursuant to the following formula:

 

  Eurodollar Base Rate     1.00 - Eurodollar Reserve Percentage  

 

16

 

 

“Eurodollar Reserve Percentage”:  for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, and (iv) the
aggregate net amount of non-cash loss on the Disposition of Property by the
Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income over (b) the sum, without
duplication, of (i) the amount of all non-cash credits included in arriving at
such Consolidated Net Income, (ii) the aggregate amount actually paid by the
Borrower and its Restricted Subsidiaries in cash during such fiscal year on
account of Capital Expenditures and permitted Investments (including Permitted
Acquisitions) (excluding (x) the principal amount of Indebtedness (other than
Revolving Loans) incurred to finance such expenditures (but including repayments
of any such Indebtedness incurred during such period or any prior period to the
extent such repaid amounts may not be reborrowed) and (y) any such expenditures
financed with the proceeds of any Reinvestment Deferred Amount) in each case to
the extent financed with internally generated funds made during such fiscal
year, (iii) the aggregate amount of all regularly scheduled principal payments
of Funded Debt (including the Term Loans) of the Borrower and its Restricted
Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (iv) the aggregate amount of all mandatory
payments of Funded Debt and all voluntary payments of Funded Debt that is pari
passu in right of payment with the Loans (excluding, in each case, the Term
Loans) of the Borrower and its Restricted Subsidiaries made during such fiscal
year to the extent financed with internally generated funds made during such
fiscal year, (v) cash payments made in satisfaction of non current liabilities
(excluding payments of Indebtedness for borrowed money) (to the extent financed
with internally generated funds made during such fiscal year), (vi)  increases
in Consolidated Working Capital for such fiscal year, (vii) the aggregate net
amount of non-cash gain on the Disposition of Property by the Borrower and its
Restricted Subsidiaries during such fiscal year (other than sales of inventory
in the ordinary course of business), (viii) Restricted Payments made by Borrower
or

 

17

 

 

any Restricted Subsidiary in cash to a Person other than the Borrower or a
Restricted Subsidiary to the extent financed with internally generated funds
made during such fiscal year, (ix) customary fees, expenses or charges paid in
cash related to any permitted Investments (including Permitted Acquisitions) and
Dispositions permitted under Section 8.5 hereof and (x) any premium paid in cash
during such period in connection with the prepayment, redemption, purchase,
defeasance or other satisfaction prior to scheduled maturity of Indebtedness
permitted to be prepaid, redeemed, purchased, defeased or satisfied hereunder.

 

“Excess Cash Flow Application Date”:  as defined in Section 4.2(c).

 

“Excess Cash Flow Payment Period”:  with respect to the prepayment required on
each Excess Cash Flow Application Date, the immediately preceding fiscal year of
the Borrower.

 

“Exchange Act”:  as defined in Section 7.2(d).

 

“Excluded Indebtedness”:  all Indebtedness permitted by Section 8.2.

 

“Excluded Information” means any non-public information with respect to the
Borrower or its Subsidiaries or any of their respective securities to the extent
such information could have a material effect upon, or otherwise be material to,
an assigning Term Lender’s decision to assign Term Loans or a purchasing Term
Lender’s decision to purchase Term Loans.

 

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes”:  any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 4.13) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.10, amounts with
respect to such Taxes were payable

 

18

 

 

either to such Lender's assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with paragraph (g) or
paragraph (i) of Section 4.10 and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Extended Revolving Commitment”:  any Class of Revolving Commitments the
maturity of which shall have been extended pursuant to Section 2.6.

 

“Extended Revolving Loan”:  any Revolving Loans made pursuant to the Extended
Revolving Commitments.

 

“Extended Term A Loan”:  any Class of Term A Loans the maturity of which shall
have been extended pursuant to Section 2.6

 

“Extended Term B Loan”:  any Class of Term B Loans the maturity of which shall
have been extended pursuant to Section 2.6.

 

“Extended Term Loan”:  any Extended Term A Loan or Extended Term B Loan.

 

“Extension”:  as defined in Section 2.6(a).

 

“Extension Amendment”:  an amendment to this Agreement (which may, at the option
of the Administrative Agent and the Borrower, be in the form of an amendment and
restatement of this Agreement) among the Loan Parties, the applicable extending
Lenders, the Administrative Agent and, to the extent required by Section 2.6,
each Issuing Lender and/or the Swingline Lender implementing an Extension in
accordance with Section 2.6.

 

“Extension Offer”:  as defined in Section 2.6(a).

 

“Facility”:  each of (a) the Term A Facility (including, if applicable, any
Incremental Term A Facility), (b) the Revolving Facility (including, if
applicable, any Incremental Revolving Facility) and (c) the Term B Facility
(including, if applicable, any Incremental Term B Facility), and “Facilities”,
collectively, all of the foregoing.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any U.S. or non-U.S. fiscal or
regulatory legislation, rules, guidance, notes or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code or analogous provisions of non-U.S.
law.

 

“Federal Funds Rate”:  for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business

 

19

 

 

Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter”:  that certain Second Amended and Restated Fee Letter, dated as of
the November 17, 2015 among the Borrower and the Administrative Agent.

 

“FEMA”:  the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“Financial Covenants”: the financial condition covenants set forth in Section
8.1 hereof.

 

“Financial Covenant Event of Default”: as defined in Section 9.1(c).

 

“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

“Foreign Subsidiary”:  (a) any Subsidiary of the Borrower or of the Target, as
applicable, (i) that has no material assets other than equity interests in one
or more Foreign Subsidiaries or (ii) that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code or (b) any other Subsidiary of
the Borrower or of the Target, as applicable, for so long as such Subsidiary
would not be able to execute a guaranty or pledge without creating an investment
in “United States property” (within the meaning of Section 956 of the Code) that
could give rise to taxable income for any Loan Party pursuant to Section 956 of
the Code.  For purposes hereof, any Subsidiary of a Foreign Subsidiary shall be
deemed to be a Foreign Subsidiary, unless otherwise mutually agreed between the
Administrative Agent and the Borrower.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

 

“Funded Debt”:  as to any Person, without duplication, all Indebtedness
(excluding (a) Indebtedness of the type described in clause (f) of the
definition of such term, except to the extent of any unreimbursed drawings
thereunder, (b) Indebtedness of the type described in clause (g) of the
definition of such term, and (c) Earn-Out Obligations until any such obligation
after 60 days of becoming due and payable, has not been paid) of such Person

 

20

 

 

that matures more than one (1) year from the date of its creation or matures
within one year from such date but is renewable or extendible, at the option of
such Person, to a date more than one (1) year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one (1) year from such date,
including all current maturities and current sinking fund payments in respect of
such Indebtedness whether or not required to be paid within one year from the
date of its creation and, in the case of the Borrower, Indebtedness in respect
of the Loans.

 

“Funding Office”:  the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States (or, as
it relates to any Subsidiary of the Borrower organized under the laws of Canada
or any province thereof, generally accepted accounting principles in Canada) as
in effect on the date hereof or otherwise as provided in Section 1.2(e) and
changes to these principles occurring after the date hereof that would not, in
the reasonable determination of the Administrative Agent, cause adverse
consequences to the Borrower in connection with the terms of this Agreement;
provided that all leases that would be treated as operating leases for purposes
of GAAP as in effect on the Closing Date shall continue to be accounted for as
operating leases for purposes of the Loan Documents, regardless of any change to
GAAP following the Closing Date that would otherwise require such leases to be
treated as capital leases.

 

“Governmental Authority”:  any nation or government, any state or provincial or
other political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank) and any securities exchange.

 

“Governmental Authorization”:  all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.

 

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement
executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit C.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii)

 

21

 

 

to advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

 

“Hedge Agreements”:  any agreement with respect to any cap, swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Hedge Agreement.

 

“Immaterial Subsidiary”:  each Restricted Subsidiary of the Borrower now
existing or hereafter acquired or formed and each successor thereto, (a) which
accounts for not more than 5.0% of (i) the consolidated gross revenues (after
intercompany eliminations) of the Borrower and its Restricted Subsidiaries or
(ii) the consolidated assets (after intercompany eliminations) of the Borrower
and its Restricted Subsidiaries, in each case, as of the last day of the most
recently completed fiscal quarter as reflected on the financial statements for
such quarter after giving pro forma effect to any acquisitions or dispositions
of companies, divisions or lines of business since the start of such four
quarter period and on or prior to the date of acquisition of such Subsidiary;
and (b) if the Subsidiaries that constitute Immaterial Subsidiaries pursuant to
clause (a) above account for, in the aggregate, more than 15% of such
consolidated gross revenues and more than 15% of the consolidated assets, each
as described in clause (a) above, then the term “Immaterial Subsidiary” shall
not include each such Subsidiary (starting with the Subsidiary that accounts for
the most consolidated gross revenues or consolidated assets and then in
descending order) necessary to account for at least 85% of the consolidated
gross revenues and 85% of the consolidated assets, each as described in clause
(a) above; provided that, notwithstanding anything herein to the contrary
PowerDsine, Inc. shall be an Immaterial Subsidiary.

 

“Increase Term Joinder”:  as defined in Section 2.4.

 

“Increase Revolving Joinder”:  as defined in Section 3.16.

 

22

 

 

“Incremental Equivalent Debt”:  means Indebtedness issued in accordance with
Section 2.5 consisting of one or more series of senior secured or junior lien
notes, subordinated notes or senior unsecured notes, in each case, issued in a
public offering, Rule 144A or other private placement transaction, a bridge
facility in lieu of the foregoing, or junior lien or subordinated loans, secured
or unsecured mezzanine Indebtedness or debt securities, in each case subject to
the terms set forth in Section 2.5.

 

“Incremental Lender”: any Person that makes a Loan pursuant to Section 2.4 or
3.16, or has a commitment to make a Loan pursuant to Section 2.4 or 3.16.

 

“Incremental Revolving Commitment”:  as defined in Section 3.16.

 

“Incremental Revolving Facility”:  as defined in Section 3.16.

 

“Incremental Revolving Loans”:  as defined in Section 3.16.

 

“Incremental Term Facility”:  as defined in Section 2.4.

 

“Incremental Term A Commitment”  any commitment in respect of an Incremental
Term A Facility.

 

“Incremental Term A Facility”:  any Incremental Term Facility that is structured
as a term A facility.

 

“Incremental Term B Commitment”  any commitment in respect of an Incremental
Term B Facility.

 

“Incremental Term B Facility”:  any Incremental Term Facility that is structured
as a term B facility.

 

“Incremental Term Loans”:  as defined in Section 2.4.

 

“Incremental Term Loan Commitment”:  as defined in Section 2.4

 

“Incremental Yield”: as defined in Section 2.4(c)(vi).

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (including
Earn-Out Obligations but excluding current trade payables incurred in the
ordinary course of such Person’s business), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all Disqualified Capital Stock of such Person, (h)
all Guarantee Obligations of such Person in

 

23

 

 

respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and (j) for the
purposes of Sections 8.2 and 9.1(e) only, all obligations of such Person in
respect of Hedge Agreements.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.  For purposes of clause (j) above (including as
such clause applies to Section 9.1(e)), the principal amount of Indebtedness in
respect of Hedge Agreements shall equal the amount that would be payable (giving
effect to netting) at such time if such Hedge Agreement were terminated.

 

“Indemnified Liabilities”:  as defined in Section 11.5.

 

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

“Indemnitee”:  as defined in Section 11.5.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  collectively, all United States and foreign (a)
patents, patent applications, certificates of inventions, industrial designs
(whether established or registered or recorded in the United States or any other
country or any political subdivision thereof), together with any and all
inventions described and claimed therein, and reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto; (b) trademarks, service marks, certification marks,
tradenames, slogans, logos, trade dress, Internet Domain Names , and other
source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and symbolized thereby, and reissues, continuations, extensions
and renewals thereof and amendments thereto; (c) copyrights (whether statutory
or common law, whether established, registered or recorded in the United States
or any other country or any political subdivision thereof, and whether published
or unpublished), copyrightable subject matter, and all mask works (as such term
is defined in 17 U.S.C. Section 901, et seq.), together with any and all
registrations and applications therefor, and renewals and extensions thereof and
amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and proprietary processes, designs,

 

24

 

 

inventions, and any other similar intangible rights, to the extent not covered
by the foregoing, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof; (f) income, fees, royalties,
damages and payments now and hereafter due and/or payable under or with respect
to any of the foregoing, including, without limitation, damages, claims and
payments for past, present or future infringements, misappropriations or other
violations thereof, (g) rights and remedies to sue for past, present and future
infringements, misappropriations and other violations of any of the foregoing,
and (h) rights, priorities, and privileges corresponding to any of the foregoing
or other similar intangible assets throughout the world.

 

“Intellectual Property Security Agreements”:  an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party which owns any material Intellectual Property grants to the Collateral
Agent, for the benefit of the Secured Parties a security interest in such
Intellectual Property, in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Intercompany Note”:  the Amended and Restated Intercompany Note executed and
delivered by the Borrower and certain Restricted Subsidiaries, substantially in
the form of Exhibit H, or such other form as the Administrative Agent may agree
including to reflect additional tranches of pari passu Indebtedness permitted to
be incurred hereunder, including the Overnight Facility.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three (3) months or less, the last
day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three (3) months, each day that is three (3) months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Loan (other than any Revolving Loan
that is a Base Rate Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be paid.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or if
available to all Lenders under the relevant Facility, twelve months) thereafter,
as selected by the Borrower in its Committed Loan Notice; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months (or
if available to all Lenders under the relevant Facility, twelve months)
thereafter, as selected by the Borrower in its Committed Loan Notice to the
Administrative Agent no later than 12:00 Noon, New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in

 

25

 

 

the case of a Eurodollar Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)         no Interest Period shall extend beyond the Revolving Termination
Date or beyond the applicable Term Loan Maturity Date, as the case may be; and

 

(iii)        any Interest Period pertaining to a Eurodollar Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period.

 

“Internet Domain Names”:  all Internet domain names and associated URL
addresses.

 

“Investments”:  as defined in Section 8.7.

 

“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents”:  with respect to any Letter of Credit, the Application, and
any other document, agreement and instrument entered into by an Issuing Lender
and the Borrower (or any Subsidiary) or in favor of such Issuing Lender and
relating to such Letter of Credit.

 

“Issuing Lender”:  Morgan Stanley Senior Funding, Inc. in its capacity as issuer
of any Letter of Credit and/or such other Lender or Affiliate of a Lender as the
Borrower may select and such Lender or Affiliate of a Lender shall agree to act
in the capacity of Issuing Lender hereunder pursuant to this Agreement.

 

“ITA”:  the Income Tax Act (Canada), as amended, and any regulations promulgated
thereunder.

 

“Junior Financing”:  any Junior Indebtedness or any other Indebtedness of the
Borrower or any Restricted Subsidiary that is required to be subordinated in
payment, lien priority or any other manner to the Obligations.

 

“Junior Financing Documentation”:  any documentation governing any Junior
Financing.  

 

“Junior Indebtedness”:  Indebtedness of any Person so long as (a) such
Indebtedness shall not require any amortization prior to the date that is six
months following the latest Term Loan Maturity Date; (b) the weighted average
maturity of such Indebtedness shall occur after the date that is six (6) months
following the latest Term Loan Maturity Date; (c) the mandatory prepayment
provisions, affirmative and negative covenants and financial covenants shall be
no more restrictive, taken as a whole, than the provisions set forth in the Loan
Documents; (d) the other terms and conditions of such Indebtedness shall be
reasonably

 

26

 

 

satisfactory to the Administrative Agent; (e) such Indebtedness is either
unsecured, Subordinated Indebtedness or Second Lien Indebtedness; (f) if such
Indebtedness is Subordinated Indebtedness or Second Lien Indebtedness, the other
terms and conditions contained in the relevant definitions thereof shall be
satisfied; (g) if such Indebtedness is incurred by a Loan Party, such
Indebtedness may be guaranteed by another Loan Party so long as (A) such Loan
Party shall have also provided a guarantee of the Obligations substantially on
the terms set forth in the Guarantee and Collateral Agreement and (B) if the
Indebtedness being guaranteed, or the Lien thereof, is subordinated to the
Obligations, such guarantee, or any Lien securing it, shall be subordinated to
the guarantee of the Obligations on terms at least as favorable to the Lenders
as those contained in the subordination of such Indebtedness; and (h) if such
Indebtedness is incurred by a Restricted Subsidiary that is not a Loan Party,
subject to Section 8.7(f), such Indebtedness may be guaranteed by another
Restricted Subsidiary.

 

“L/C Commitment”:  $50,000,000.

 

“L/C Exposure”:  as to any Lender, its pro rata portion of the L/C Obligations.

 

“L/C Fee”: as defined in Section 3.9(a).

 

“L/C Fee Payment Date”:  the fifth Business Day following the last day of each
March, June, September and December and the last day of the Revolving
Availability Period.

 

“L/C Obligations”:  as at any date of determination, an amount equal to the sum
of (a) the aggregate then undrawn and unexpired amount of the then outstanding
Letters of Credit and (b) the aggregate amount of drawings under Letters of
Credit that have not then been reimbursed pursuant to Section 3.11.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.3.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Participants”:  the collective reference to all the Revolving Lenders other
than an Issuing Lender.

 

“Lead Arrangers”:  collectively, in the case of all Facilities, Morgan Stanley
Senior Funding Inc., The Bank of Tokyo-Mitsubishi UFJ Ltd., Deutsche Bank
Securities, Inc., and additionally, in the case of the Term A Facility and the
Revolving Facility only, The Bank of Montreal, RBC Capital Markets1 and SunTrust
Robinson Humphrey, Inc., in each case, in its respective capacity as a joint
lead arranger under this Agreement.

 

“Lenders”:  each Revolving Lender, Term Lender and Incremental Lender; provided
that unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

 



 

 

1 RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

 

27

 

 

“Letters of Credit”:  as defined in Section 3.7(a).

 

“Lien”:  any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

 

“Limited Conditionality Provisions”:  as defined in Section 6.1.

 

“Loan”:  any loans and advances made by the Lenders pursuant to this Agreement
or any Increase Term Joinder or Increase Revolving Joinder, including Swingline
Loans.

 

“Loan Documents”:  this Agreement, the Security Documents, the Notes, the Fee
Letter and each Issuer Document.

 

“Loan Party”:  each of the Borrower and the Subsidiary Guarantors.

 

“Majority Facility Lenders”:  the holders of more than 50% of (a) with respect
to each Term Facility, the aggregate unpaid principal amount of the outstanding
Term Loans under such Term Facility plus the aggregate principal amount of Term
Commitments under such Term Facility and (b) with respect to the Revolving
Facility, the Total Revolving Extensions of Credit outstanding under the
Revolving Facility (or, prior to any termination of the Revolving Commitments,
the holders of more than 50% of the Total Revolving Commitments).

 

“Majority Pro Rata Lenders”:  the holders, cumulatively, of more than 50% of the
sum of (a) the aggregate unpaid principal amount of the Term A Loans then
outstanding, (b) the total Term A Commitments then in effect, and (c) the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

 

“Margin Stock”:  shall have the meaning provided in Regulation U of the Board as
from time to time in effect and any successor to all or a portion thereof.

 

“Material Acquisition”: as defined  in the definition of “Consolidated EBITDA”.

 

“Material Adverse Effect”:  means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, assets,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Borrower and its Restricted Subsidiaries taken as a whole; or (b) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

 

“Material Disposition”: as defined  in the definition of “Consolidated EBITDA”.

 

“Material Indebtedness”:  of any Person at any date, Indebtedness the
outstanding principal amount of which exceeds in the aggregate $75,000,000.

 

28

 

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maximum Rate”:  as defined in Section 4.5(e).

 

“Minimum Collateral Amount”  (i) with respect to Cash Collateral consisting of
cash or deposit account balances, an amount equal to 105 % of the Fronting
Exposure of all Issuing Lenders with respect to Letters of Credit issued and
outstanding at such time and (ii) otherwise, an amount determined by the
Administrative Agent and the Issuing Lenders in their sole discretion.

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

“Mortgaged Properties”:  the real properties as to which the Collateral Agent
for the benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages.

 

“Mortgages”:  any mortgages and deeds of trust made by any Loan Party in favor
of, or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, in a form reasonably satisfactory to the Administrative Agent and the
Collateral Agent.

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a)  in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or held in escrow or purchase price adjustment
receivable or by the Disposition of any non-cash consideration received in
connection therewith or otherwise, but only as and when received and net of
costs, amounts and taxes set forth below), net of (i) attorneys’ fees,
accountants’ fees and investment banking fees, (ii) amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document), (iii) other customary
fees and expenses actually incurred in connection therewith, (iv) taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (v) amounts provided as a reserve in accordance with GAAP
against any liabilities associated with the assets disposed of in an Asset Sale
(including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such Asset Sale), provided that such
amounts shall be considered Net Cash Proceeds upon release of such reserve;
provided that no proceeds shall constitute Net Cash Proceeds under this clause
(a) at any time until the aggregate amount of all such proceeds at such time
shall exceed $10,000,000, and (b) in connection with any issuance or sale of
Capital Stock, any capital contribution or any incurrence of Indebtedness, the
cash proceeds received from such issuance, contribution or incurrence, net of
attorneys’ fees, investment banking fees,

 

29

 

 

accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

 

“Non-Consenting Lenders”:  as defined in Section 11.1.

 

“Non-Defaulting Lender”:  at any time, a Lender that is not a Defaulting Lender.

 

“Non-Extension Notice”: as defined in Section 3.8(b).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Loan Parties to any Agent or to any Lender (or, in the case
of Specified Hedge Agreements or Specified Cash Management Agreements, any
Qualified Counterparty) or any Affiliate of any Agent or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement, Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to any
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise; provided, that (a) notwithstanding the foregoing or
anything to the contrary contained in any Specified Hedging Agreement, Specified
Cash Management Agreement or in this Agreement or any other Loan Document,
Obligations of the Borrower or any other Loan Party under or in respect of any
Specified Hedge Agreement or any Specified Cash Management Agreement shall
constitute Obligations secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (b) any release of Collateral or Subsidiary
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Hedge Agreements or
Specified Cash Management Agreements; provided, however, subject to the
foregoing, nothing herein shall limit the rights of any Qualified Counterparty
set forth in such Specified Hedge Agreement; provided, further, that in no event
shall “Obligations” include any Excluded Swap Obligation.

 

“OID”:  original issue discount.

 

“Organizational Documents”:  as to any Person, the Certificate of Incorporation,
Certificate of Formation, By Laws, Limited Liability Company Agreement,
Partnership Agreement or other similar organizational or governing documents of
such Person.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received

 

30

 

 

or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

 

“Other Taxes”:  any and all present or future stamp, court or documentary,
intangible, recording filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.13).

 

“Overnight Facility”:  as defined in Section 8.2(x).

 

“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Board Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

 

“Participant”:  as defined in Section 11.6(e).

 

“Participant Register”:  as defined in Section 11.6(f).

 

“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001).  

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Permitted Acquisition”:  any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided:

 

(a)          immediately prior to, and after giving effect thereto, no Event of
Default shall have occurred and be continuing or would result therefrom;

 

(b)          all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;

 

(c)          in the case of the acquisition of Capital Stock, all of the Capital
Stock (except for any such Capital Stock in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Restricted Subsidiary in connection with such
acquisition shall be owned 100% by the Borrower or a Restricted Subsidiary or
the Borrower or a Restricted Subsidiary shall have offered to purchase 100% of
such Capital Stock, and the Borrower shall take, or cause to be taken, each of
the actions set forth in Sections 7.9 and 7.10, as applicable, within the time
period(s) set forth therein;

 

(d)          so long as any Revolving Loan or Revolving Commitment or Term A
Loan is outstanding, unless the Majority Pro Rata Lenders otherwise agree, the
Borrower and

 

31

 

 

its Restricted Subsidiaries shall be in compliance with the financial covenants
set forth in Section 8.1 on a pro forma basis after giving effect to such
acquisition as if such acquisition had occurred on the first day of the most
recent period of four (4) consecutive fiscal quarters in respect of which the
Consolidated Leverage Ratio has been tested in accordance with Section 8.1(a);

 

(e)          the Borrower shall have delivered to the Administrative Agent at
least five (5) Business Days prior to such proposed acquisition, a Compliance
Certificate evidencing compliance with Section 8.1 to the extent such compliance
is required under clause (d) above and compliance with clause (g) below,
together with all relevant financial information with respect to such acquired
assets, including, without limitation, the aggregate consideration for such
acquisition, any other information reasonably required to demonstrate compliance
with Section 8.1 and, if the total consideration paid in connection with such
Permitted Acquisition (including any Earn-Out Obligations and any Indebtedness
of any Acquired Person that is assumed by the Borrower or any of its Restricted
Subsidiaries following such acquisition) exceeds $300,000,000, appropriate
revisions to the projections included in the confidential information memorandum
delivered in connection with the Acquisition, or, if Projections have been
provided pursuant to Section 7.2(c), appropriate revisions to such Projections,
in each case after giving effect to such acquisition (such revised projections
or Projections to be accompanied by a certificate of a Responsible Officer of
the Borrower stating that such revised projections or Projections are based on
estimates, information and assumptions set forth therein and otherwise believed
by such Responsible Officer of the Borrower to be reasonable at such time (it
being recognized that such revised projections or Projections relate to future
events and are not to be viewed as fact and that actual results during the
period covered thereby may differ from such revised projections or Projections
by a material amount));

 

(f)          any Person or assets or division as acquired in accordance herewith
shall be in substantially the same business or lines of business in which the
Borrower and/or its Subsidiaries are engaged, or are permitted to be engaged as
provided in Section 8.15, as of the time of such acquisition; and

 

(g)          the total consideration paid in connection with all Permitted
Acquisitions of Persons that do not become Loan Parties or assets that are not
acquired by a Loan Party (including any Earn-Out Obligations but excluding any
Indebtedness of any Acquired Person that is assumed by the Borrower or any of
its Restricted Subsidiaries following such acquisitions to the extent permitted
under Section 8.2(n)) shall not exceed, from the Closing Date, (i) $450,000,000
plus (ii) unlimited additional amounts so long as the Consolidated Leverage
Ratio for the period of four (4) fiscal quarters most recently completed for
which financial statements were required to have been delivered pursuant to
Section 7.1 does not exceed 3.00:1.00 on a pro forma basis after giving effect
to such acquisition as if such acquisition had occurred on the first day of such
four (4) fiscal quarter period; provided that this clause (g) shall not apply to
acquisitions where the acquired Person is a domestic entity who becomes a Loan
Party and the Subsidiaries of such acquired Person who do not become Loan
Parties account in the aggregate for not more than 25.0% the consolidated gross
revenues (after intercompany eliminations) of such acquired Person and its
Subsidiaries or the consolidated assets (after intercompany eliminations) of
such acquired Person and its Subsidiaries.

 

32

 

 

“Permitted Refinancing”:  as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied: (a)
the weighted average life to maturity of such refinancing Indebtedness shall be
greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized amount) then outstanding of the Indebtedness being
refinanced, plus any required premiums and other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by any amount equal to any
existing commitments unutilized thereunder; (c) the respective obligor or
obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced; (d) the security, if any, for the refinancing
Indebtedness shall be substantially the same as that for the Indebtedness being
refinanced (except to the extent that less security is granted to holders of
refinancing Indebtedness); (e) the refinancing Indebtedness is subordinated to
the Obligations on terms that are at least as favorable, taken as a whole, as
the Indebtedness being refinanced and the holders of such refinancing
Indebtedness have entered into any subordination or intercreditor agreements
reasonably requested by the Administrative Agent evidencing such subordination;
and (f) no material terms (other than interest rate) applicable to such
refinancing Indebtedness or, if applicable, the related security or guarantees
of such refinancing Indebtedness (including covenants, events of default,
remedies, acceleration rights) shall be, taken as a whole, materially more
favorable to the refinancing lenders than the terms that are applicable under
the instruments and documents governing the Indebtedness being refinanced.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform”:  as defined in Section 11.2(b).

 

“Pledged Company”:  any Subsidiary of the Borrower the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.

 

“Pledged Equity Interests”:  as defined in the Guarantee and Collateral
Agreement.

 

“Pricing Grid”:  the pricing grid attached hereto as Annex A.

 

“Primary Disqualified Lender”: as defined in the definition of “Disqualified
Institution”.

 

“pro forma basis” or “pro forma effect” means, with respect to compliance with
any test or covenant, compliance with such test or covenant after giving effect
to (i) any Material Acquisition, (ii) any incurrence or repayment of
Indebtedness or (iii) any Material Disposition

 

33

 

 

(including (a) pro forma adjustments arising out of events which are directly
attributable to any proposed Material Acquisition, any incurrence or repayment
of Indebtedness or any Material Disposition, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, as interpreted by the staff of the Securities and Exchange Commission,
(b) pro forma adjustments determined in good faith by the Borrower that are
consented to by the Administrative Agent (such consent not to be unreasonably
withheld) arising out of operating and other expense reductions attributable to
such transaction being given pro forma effect that (1) have been realized or (2)
will be implemented within 12 months following such transaction and are
supportable and quantifiable and, in each case, including (A) reduction in
personnel expenses, (B) reduction of costs related to administrative functions,
(C) reduction of costs related to leased or owned properties and (D) reductions
from the consolidation of operations and streamlining of corporate overhead;
provided that, other than adjustments in connection with the Acquisition (which
shall not be subject to any cap), amounts added back to Consolidated EBITDA
pursuant to this clause (b) shall not exceed 25% of Consolidated EBITDA
(calculated after giving effect to such add-backs) for any measurement period,
and (c) such other adjustments as determined in good faith by the Borrower that
are consented to by the Administrative Agent (such consent not to be
unreasonably withheld), in each case as certified by an officer of the Borrower,
using, for purposes of determining such compliance, the historical financial
statements of all entities or assets so acquired and the consolidated financial
statements of the Borrower and its subsidiaries and assuming that all Material
Acquisitions that have been consummated during the period, any Material
Disposition and any Indebtedness or other liabilities repaid in connection
therewith had been consummated and incurred or repaid at the beginning of such
period (and assuming that such Indebtedness to be incurred bears interest during
any portion of the applicable measurement period prior to the relevant
acquisition at the interest rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination).

 

“Pro Forma Financial Statements”:  as defined in Section 5.1(a).

 

“Projections”:  as defined in Section 7.2(c).

 

“Properties”:  as defined in Section 5.17(a).

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Qualified Capital Stock”: any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (x) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full in cash), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option

 

34

 

 

of the holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case, at any time on or after the one hundred eighty-first day following
the latest Term Loan Maturity Date, or (y) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Capital Stock referred to in clause (x) above, in each case, at any
time on or after the one hundred eighty-first day following the latest Term Loan
Maturity Date.

 

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or
Specified Cash Management Agreement, any counterparty thereto that is, or that
at the time such Specified Hedge Agreement or Specified Cash Management
Agreement was entered into, was, a Lender, an Affiliate of a Lender, an Agent or
an Affiliate of an Agent; provided that, in the event a counterparty to a
Specified Hedge Agreement or Specified Cash Management Agreement at the time
such Specified Hedge Agreement or Specified Cash Management Agreement was
entered into was a Qualified Counterparty, such counterparty shall constitute a
Qualified Counterparty hereunder and under the other Loan Documents.

 

“Quarterly Payment Date”: the last day of each of March, June, September and
December.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Lender, as applicable.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Restricted Subsidiary.

 

“Refinanced Facility”  as defined in Section 11.1.

 

“Refinanced Term Loan”  as defined in Section 11.1.

 

“Refinancing”:  as defined in the recitals to this Agreement.

 

“Refinancing Notes”:  as defined in Section 11.1.

 

“Refinancing Term Loans”:  as defined in Section 11.1.

 

“Refunded Swingline Loans”:  as defined in Section 3.4(b).

 

“Refunding Date”:  as defined in Section 3.4(c).

 

“Register”:  as defined in Section 11.6(d).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

 

35

 

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary in connection therewith that are not applied to prepay the Loans
pursuant to Section 4.2(b) as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair fixed or capital assets useful in its
business.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended or
committed to be expended pursuant to binding documentation prior to the relevant
Reinvestment Prepayment Date to acquire or repair fixed or capital assets useful
in the Borrower’s or its Restricted Subsidiaries’ businesses; provided that such
amount shall be increased by any amount committed to be expended prior to the
date occurring twelve (12) months after such Reinvestment Event but not actually
expended within six (6) months of such date.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months after such Reinvestment
Event (which shall be extended by six (6) months to the extent the Reinvestment
Deferred Amount is committed to be expended pursuant to binding documentation
prior to the expiration of the foregoing twelve (12) month period) and (b) the
date on which the Borrower shall have determined not to, or shall have otherwise
ceased to, acquire or repair fixed or capital assets useful in the Borrower’s or
its Restricted Subsidiaries’ businesses with all or any portion of the relevant
Reinvestment Deferred Amount.

 

“Related Party Register”:  as defined in Section 11.6(d).

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replacement Facility”:  as defined in Section 11.1.

 

“Reportable Event”:  any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Repricing Event”:  (i) any prepayment or repayment of Term B Loans, in whole or
in part, with the proceeds of, or conversion of any portion of any tranche of
Term B Loans into, any new or replacement tranche of syndicated term loans under
credit facilities bearing interest with an all-in yield less than the all-in
yield applicable to such portion of the Term B Loans (as such comparative yields
are determined in the reasonable judgment of the Administrative Agent consistent
with generally accepted financial practices) and (ii) any

 

36

 

 

amendment to the Term Loan B Facility which reduces the all-in yield applicable
to the Term B Loans, but excluding, in any such case, any new or replacement
syndicated term loans incurred in connection with a change of control, initial
public offering or a transformative acquisition.

 

“Required Lenders”:  at any time, the holders of more than 50% of the sum of (a)
the aggregate unpaid principal amount of the Term Loans then outstanding, (b)
the Total Term Commitments then in effect, and (c) the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

 

“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower (unless otherwise
specified), but in any event, with respect to financial matters, the chief
financial officer, treasurer or assistant treasurer of the Borrower, and, solely
for purposes of notices given to Section 2, any other officer of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.

 

“Restricted Payments”:  as defined in Section 8.6.

 

“Restricted Subsidiary”:  means any subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Retained Excess Cash Flow Amount”:  as at the date of any determination, an
amount, not less than zero and determined on a cumulative basis, that is equal
to, for any fiscal year ending on or prior to October 2, 2016, 50%, and for any
fiscal year ending thereafter, 100%, in each case of the aggregate cumulative
sum of Excess Cash Flow that the Borrower is not required to apply to make a
prepayment pursuant to Section 4.2(c).

 

“Revolving Availability Period”:  the period from the Closing Date to the
Revolving Termination Date.

 

“Revolving Commitments”:  collectively, the Closing Date Revolving Commitments
and any Incremental Revolving Commitments.

 

“Revolving Commitment Increase Effective Date”:  as defined in Section 3.16.

 

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

37

 

 

“Revolving Facility”:  the Total Revolving Commitments and the extensions of
credit made thereunder.  

 

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”:  as defined in Section 3.1(a), together with any Incremental
Revolving Loans.

 

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
(carried out to the ninth decimal place) which such Lender’s Revolving
Commitment then constitutes of the Total Revolving Commitments, subject to
adjustment as provided in Section 3.15; provided that if the Revolving
Commitments have expired or been terminated, the Revolving Percentage shall be
determined based on each Revolving Lender’s Revolving Percentage immediately
prior to the termination of the Revolving Commitments.

 

“Revolving Termination Date”:  the date that is five (5) years after the Closing
Date.

 

“S&P”:  Standard & Poor’s Ratings Services.

 

“Sanctioned Country”:  at any time, a country, region or territory that is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person”:  at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by United States
Treasury Department’s Office of Foreign Asset Control, the U.S. Department of
State, the United Nations Security Council or the European Union, (b) any Person
located, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by United States Treasury Department’s Office of Foreign
Asset Control or the U.S. Department of State or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Second Lien Indebtedness”:  Junior Indebtedness of any Person that is secured
by a junior Lien on the Collateral; provided that the holder of such
Indebtedness executes and delivers an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Secured Parties”:  the collective reference to the Lenders, the Agents, the
Qualified Counterparties, each Issuing Lender and the Swingline Lender, and each
of their successors and assigns.

 

38

 

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any), the Intellectual Property Security Agreements
and all other security documents hereafter delivered to the Administrative Agent
or the Collateral Agent granting a Lien on any property of any Person to secure
the Obligations of any Loan Party under any Loan Document, Specified Hedge
Agreement or Specified Cash Management Agreement.

 

“Senior Notes”:  as defined in the recitals to this Agreement.

 

“Senior Notes Indenture”:  that certain indenture governing the Senior Notes,
dated as of the date hereof, among the Borrower, the guarantors named therein
and U.S. Bank National Association as trustee.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Software”:  as defined in the definition of Intellectual Property.

 

“Solvent”:  means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person's liabilities
(including contingent liabilities) as such value is established and liabilities
evaluated for purposes of Section 101(32) of the United States Bankruptcy Code;
(b) the fair valuation of the property of such Person is not less than the
aggregate amount that will be required to pay the probable liability of such
Person on its then existing debts (including Guarantees and other contingent
obligations) as they become absolute and matured; (c) such Person is able to pay
its debts and other liabilities (including contingent liabilities) as they
mature in the normal course of business; (d) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person's
ability to pay as such debts and liabilities mature; and (e) such Person is not
engaged in a business or a transaction for which such Person's property would
constitute unreasonably small capital.

 

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

“Specified Cash Management Agreement”:  any Cash Management Agreement entered
into by (a) any Loan Party and (b) any Qualified Counterparty, as counterparty;
provided, that any release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of
obligations under Specified Cash Management Agreements.  No Specified Cash
Management Agreement shall create in favor of any Qualified Counterparty thereof
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement.

 

“Specified Event of Default”:  any Event of Default under Section 9.1(a) or (f).

 

“Specified Hedge Agreement”:  any Hedge Agreement entered into by (a) the
Borrower and (b) any Qualified Counterparty, as counterparty; provided, that any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement shall not

 

39

 

 

require the consent of holders of obligations under Specified Hedge
Agreements.  No Specified Hedge Agreement shall create in favor of any Qualified
Counterparty thereof that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Subsidiary
Guarantor under the Guarantee and Collateral Agreement; provided, however,
nothing herein shall limit the rights of any such Qualified Counterparty set
forth in such Specified Hedge Agreement.

 

“Specified Representations”:  as defined in Section 6.1(o).

 

“STCA Intercreditor Agreement”:  a pari passu intercreditor agreement
substantially in the form attached as Annex V to the Guarantee and Collateral
Agreement.

 

“Stock Certificates”:  Collateral consisting of certificates representing
Capital Stock of any Subsidiary Guarantor for which a security interest can be
perfected by delivering such certificates.

 

“Subordinated Indebtedness”:  any unsecured Junior Indebtedness of the Borrower
the payment of principal and interest of which and other obligations of the
Borrower in respect thereof are subordinated to the prior payment in full of the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”:  each Restricted Subsidiary of the Borrower other than
any Immaterial Subsidiary or Foreign Subsidiary.  

 

“Swap Obligation”: with respect to any Subsidiary Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 3.3 in an aggregate principal amount at any
one time outstanding not to exceed $25,000,000.

 

“Swingline Exposure”:  as to any Lenders, its pro rata portion of the Swingline
Loans.

 

“Swingline Lender”:  Morgan Stanley Senior Funding, Inc., in its capacity as the
lender of Swingline Loans.

 

40

 

 

“Swingline Loan Notice”: a notice of a borrowing of Swingline Loans pursuant to
Section 3.4, which shall be substantially in the form of Exhibit B-2 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Swingline Loans”:  as defined in Section 3.3.

 

“Swingline Participation Amount”:  as defined in Section 3.4.

 

“Syndication Date”:  the date on which the Lead Arrangers complete the
syndication of the Facilities and the entities selected in such syndication
process become parties to this Agreement.

 

“Target”:  as defined in the recitals to this Agreement.

 

“Taxes”:  all present or future taxes, levies, imposts, duties, charges, fees,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, and any interest, penalties
or additions to tax imposed with respect thereto.

 

“Term A Commitments”:  collectively, the Closing Date Term A Commitments and any
Incremental Term A Commitments.

 

“Term A Facility”:  the Term A Commitments and the Term A Loans.  

 

“Term A Lender”:  each Lender that has a Term A Commitment or that holds a Term
A Loan.

 

“Term A Loan”:  the Closing Date Term A Loans, any Incremental Term A Loans, if
applicable, and any Extended Term A Loans, if applicable.

 

“Term A Percentage”:  as to any Term A Lender at any time, the percentage
(carried out to the ninth decimal place) which such Lender’s Term A Commitment
then constitutes of the aggregate Term A Commitments (or, at any time after the
Closing Date, the percentage which the aggregate principal amount of such
Lender’s Term A Loans then outstanding plus such Lender’s Term A Commitment then
in effect constitutes of the aggregate principal amount of the Term A Loans then
outstanding plus the Term A Commitments then in effect).

 

“Term B Commitments”:  collectively, the Closing Date Term B Commitments and any
Incremental Term B Commitments.

 

“Term B Facility”: the Term B Commitments and the Term B Loans.

 

“Term B Lender”:  each Lender that has a Term B Commitment or that holds a Term
B Loan.

 

41

 

 

“Term B Loan”:  the Closing Date Term B Loans, any Incremental Term B Loans, if
applicable, and any Extended Term B Loans, if applicable.

 

“Term B Percentage”:  as to any Term B Lender at any time, the percentage
(carried out to the ninth decimal place) which such Lender’s Term B Commitment
then constitutes of the aggregate Term B Commitments (or, at any time after the
Closing Date, the percentage which the aggregate principal amount of such
Lender’s Term B Loans then outstanding plus such Lender’s Term B Commitment then
in effect constitutes of the aggregate principal amount of the Term B Loans then
outstanding plus the Term B Commitments then in effect).

 

“Term Commitments”: collectively, the Closing Date Term Commitments and any
Incremental Term Commitments.

 

“Term Facility”:  individually, the Term A Facility or the Term B Facility, as
the case may be, and “Term Facilities”, collectively, the Term A Facility and
the Term B Facility.

 

“Term Lender”:  collectively, each Term A Lender and Term B Lender.

 

“Term Loan”:  collectively, each Term A Loan and Term B Loan.

 

“Term Loan Increase Effective Date”:  as defined in Section 2.4.

 

“Term Loan Maturity Date”: (i) with respect to Term A Loans, January 15, 2021
(the “Term A Loan Maturity Date”), (ii) with respect to the Term B Loans,
January 15, 2023 (the “Term B Loan Maturity Date”) and (iii) with respect to any
Incremental Term Loans, the date set forth in the applicable Increase Term
Joinder applicable to such Incremental Term Loans.

 

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Total Term Commitments”:  at any time, the aggregate amount of the Term
Commitments then in effect.

 

“Transactions”:  collectively, (a) the consummation of the Acquisition and the
Refinancing, (b) the execution, delivery and performance by the Loan Parties of
the Loan Documents and the borrowings and other transactions contemplated hereby
and thereby, (c) the issuance and sale of the Senior Notes and the performance
of obligations contemplated by the Senior Notes Indenture, and (d) the payment
of the Transaction Costs.

 

“Transaction Costs”  as defined in the recitals to this Agreement.

 

“Transaction Costs Revolving Amount”  as defined in Section 5.16(b).

 

“Transferee”:  any Assignee or Participant.

 

42

 

 

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“Unasserted Contingent Obligations”:  as defined in the Guarantee and Collateral
Agreement.

 

“UCC Filing Collateral”:  Collateral consisting solely of assets for which a
security interest can be perfected by filing a Uniform Commercial Code financing
statement.

 

“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“United States”:  the United States of America.

 

“Unrestricted Subsidiary”:  means (i) each Subsidiary of the Borrower listed on
Schedule 1.2(b) on the Closing Date, (ii) any Subsidiary of the Borrower
designated by the Borrower as an Unrestricted Subsidiary pursuant to Section
7.13 subsequent to the date hereof and (iii) any Subsidiary of an Unrestricted
Subsidiary.

 

“Voluntary Prepayment”:  a prepayment of the Loans (including the Term Loans but
excluding prepayments of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder) in any year,
other than any such prepayment made with the proceeds of Indebtedness, the
proceeds of any issuance of Capital Stock, the proceeds of any Asset Sale or the
proceeds of any Recovery Event (so long as such proceeds of an Asset Sale or
Recovery Event are not included in the calculation of Excess Cash Flow).

 

“Wholly Owned Restricted Subsidiary”:  a Wholly Owned Subsidiary of the Borrower
that is a Restricted Subsidiary.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 

(a)          As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP or, in the

 

43

 

 

case of any Foreign Subsidiary, other accounting standards, if applicable,
(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time (subject to any
applicable restrictions hereunder), (vi) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (vii) any references
herein to any Person shall be construed to include such Person’s successors and
assigns.

 

(b)          The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(c)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(d)          Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP;
provided that, if either the Borrower notifies the Administrative Agent that
such Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrowers that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
the Administrative Agent, the Borrower and the Lenders shall negotiate in good
faith to amend such provision to preserve the original intent in light of the
change in GAAP; provided that such provision shall be interpreted on the basis
of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.  Notwithstanding any other provision contained
herein, all computations of amounts and ratios referred to in this Agreement
shall be made without giving effect to any election under FASB ASC Topic 825
“Financial Instruments” (or any other financial accounting standard having a
similar result or effect) to value any Indebtedness of Company at “fair value”
as defined therein.

 

(e)          When the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day and such extension of time
shall be reflected in computing interest or fees, as the case may be; provided
that, with respect to any payment of interest on or principal of Eurodollar
Loans, if such extension would cause any such payment to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

44

 

 

1.3          Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

SECTION 2.    AMOUNT AND TERMS OF TERM COMMITMENTS

 

2.1          Term Commitments.  Subject to the terms and conditions hereof, (a)
each Term A Lender severally agrees to make, on the Closing Date, one or more
term loans (each, a “Closing Date Term A Loan” to the Borrower in Dollars in an
amount equal to such Term A Lender’s Closing Date Term A Commitments and (b)
each Term B Lender severally agrees to make, on the Closing Date, one or more
term loans (each, a “Closing Date Term B Loan” and, collectively with the Term A
Loans, the “Closing Date Term Loans”) to the Borrower in Dollars in an amount
equal to such Term B Lender’s Closing Date Term B Commitments.  The Term Loans
may from time to time be Eurodollar Loans or Base Rate Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 4.3.  The Borrower may make only one borrowing in respect of
the Closing Date Term Commitments which shall be on the Closing Date.  All
amounts borrowed hereunder with respect to the Closing Date Term Loans shall be
paid in full no later than the Term Loan Maturity Date applicable to such Term
Loans.  Each Term Lender’s Closing Date Term Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Closing Date Term Commitment on such date.

 

2.2          Procedure for Term Loan Borrowings.  The Borrower shall give the
Administrative Agent notice (which notice must be received by the Administrative
Agent prior to 12:00 Noon, New York City time, on the Closing Date) requesting
that the Term Lenders make the Closing Date Term Loans on the Closing Date and
specifying the amount to be borrowed.  Upon receipt of such notice the
Administrative Agent shall promptly notify each applicable Term Lender
thereof.  Not later than 12:00 Noon, New York City time, on the Closing Date,
each applicable Term Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the Closing
Date Term Loans to be made by such Lender.  The Administrative Agent shall make
the proceeds of such Closing Date Term Loans available to the Borrower on such
Borrowing Date by wire transfer in immediately available funds to a bank account
designated in writing by the Borrower to the Administrative Agent.  After the
Closing Date, each borrowing of Term Loans, each conversion of Term Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephone notice must be confirmed immediately by delivery to the Administrative
Agent of a Committed Loan Notice.  Each such Committed Loan Notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three (3)
Business Days prior to the requested date of any borrowing of, conversion to or
continuation of Eurodollar Loans or of any conversion of Eurodollar Loans to

 

45

 

 

Base Rate Loans, and (ii) one (1) Business Day prior to the requested date of
any borrowing of Base Rate Loans.

 

2.3          Repayment of Term Loans.  On each Quarterly Payment Date, the
Borrower shall repay to the Administrative Agent for the ratable account of the
Lenders the principal amount of Term Loans then outstanding as follows:

 

(a)          in the case of Closing Date Term A Loans, for the first eight
Quarterly Payment Dates following the Closing Date beginning with the Quarterly
Payment Date occurring June 30, 2016, an amount equal to 1.25% of the aggregate
initial principal amounts of all Closing Date Term A Loans theretofore borrowed
by the Borrower pursuant to Section 2.1 and, for each Quarterly Payment Date
thereafter, an amount equal to 2.50% of the aggregate initial principal amounts
of all such Closing Date Term A Loans (which amounts shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 4.8 or as designated by Borrower in accordance
with Section 4.1).  The remaining unpaid principal amount of the Closing Date
Term A Loans and all other Obligations under or in respect of the Closing Date
Term A Loans shall be due and payable in full, if not earlier in accordance with
this Agreement, on the Term A Loan Maturity Date, except to the extent extended
by individual Lenders as to such Lender’s Term A Loan.

 

(b)          in the case of Closing Date Term B Loans, Date beginning with the
Quarterly Payment Date occurring June 30, 2016, an amount equal to 0.25% of the
aggregate initial principal amounts of all Closing Date Term B Loans theretofore
borrowed by the Borrower pursuant to Section 2.1 (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 4.8 or as designated by the Borrower in accordance
with Section 4.1).  The remaining unpaid principal amount of the Closing Date
Term B Loans and all other Obligations under or in respect of the Closing Date
Term B Loans shall be due and payable in full, if not earlier in accordance with
this Agreement, on the Term B Loan Maturity Date, except to the extent extended
by individual Lenders as to such Lender’s Term B Loan.

 

2.4          Incremental Term Loans.

 

(a)          Borrower Request.  The Borrower may at any time and from time to
time after the Closing Date by written notice to the Administrative Agent elect
to request the establishment of one or more new term loan facilities or an
increase in any existing tranche of Term Loans (each, an “Incremental Term
Facility”) with term loan commitments (each, an “Incremental Term Loan
Commitment”) in an aggregate principal amount, when combined with the aggregate
amount of Incremental Revolving Commitments under Section 3.16) and all
Incremental Equivalent Debt under Section 2.5, not in excess of: (i)
$300,000,000 plus (ii) the aggregate amount of all voluntary prepayments of Term
Loans and voluntary prepayments of Revolving Loans with a corresponding
permanent reduction of the Revolving Commitments plus (iii) the maximum amount
of additional Loans that could be incurred by the Borrower at such time without
causing the Consolidated Leverage Ratio to be greater than 3.00 to 1.0,
calculated after giving pro forma effect to the incurrence of such additional
amount, excluding the cash proceeds of any Incremental Term Loans or Incremental
Revolving Commitments and assuming

 

46

 

 

the full amount of any Incremental Revolving Commitments are borrowed (whether
or not funded or outstanding) (it being understood and agreed that unless
notified by the Borrower, (I) the Borrower shall be deemed to have utilized,
amounts of the type described in clause (iii) above prior to the utilization of
amounts under clauses (i) or (ii) above and (II) Loans may be incurred in
respect of any or all of clauses (i), (ii) and (iii) above, and the proceeds
from any such incurrence in respect of clauses (i), (ii) and (iii) above, may be
utilized in a single transaction by, first, calculating the incurrence in
respect of clause (iii) above (without giving effect to any incurrence in
respect of clause (i) or (ii)), second, calculating the incurrence in respect of
clause (ii) above and, third, calculating the incurrence in respect of clause
(i) above) and in minimum increments of $10,000,000 (or such lesser minimum
increments as the Administrative Agent shall agree in its sole discretion) (the
foregoing amount, the “Available Incremental Amount”).  Each such notice shall
specify (i) the date (each, a “Term Loan Increase Effective Date”) on which the
Borrower proposes that the Incremental Term Loan Commitment shall be effective,
which shall be a date not less than ten (10) Business Days after the date on
which such notice is delivered to the Administrative Agent (or such earlier date
as the Administrative Agent shall agree in its sole discretion) and (ii) the
identity of each Person (which, if not a Lender, an Approved Fund or an
Affiliate of a Lender, shall be reasonably satisfactory to the Administrative
Agent) to whom the Borrower proposes any portion of such Incremental Term Loan
Commitment be allocated and the amounts of such allocations.  

 

(b)          Conditions.  With respect to any Incremental Term Commitments made
after the Closing Date, such Incremental Term Loan Commitment shall become
effective, as of such Term Loan Increase Effective Date; provided that:

 

(i)          each of the conditions set forth in Section 6.2(c) and 6.2(d) shall
be satisfied (except as otherwise set forth in the applicable Increase Term
Joinder);

 

(ii)         Each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date (except to the
extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date); provided that, if the primary purpose of such Incremental Term
Facility is to finance a Permitted Acquisition or an Investment permitted under
Section 8.7, the foregoing shall be limited to the Specified Representations
(other than Section 5.19 with respect to the target in such Permitted
Acquisition and its subsidiaries);

 

(iii)        no Default or Event of Default shall have occurred and be
continuing or would result from the borrowings to be made on the Term Loan
Increase Effective Date (except as otherwise set forth in the applicable
Increase Term Joinder); provided that, if the primary purpose of such
Incremental Term Facility is to finance a Permitted Acquisition or an Investment
permitted under Section 8.7, then the foregoing shall be limited to no Specified
Event of Default;

 

(iv)        the Borrower shall deliver or cause to be delivered any customary
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction.

 

47

 

 

(c)          Terms of Incremental Term Loans and Incremental Term Loan
Commitments.  The terms and provisions of the Term Loans made pursuant to the
Incremental Term Loan Commitments (the “Incremental Term Loans”) shall be as
follows:

 

(i)          such terms and provisions shall be consistent with the existing
Term Loans (except as otherwise set forth herein) and, to the extent not
consistent with such existing Term Loans, on terms reasonably acceptable to the
Administrative Agent (except as otherwise set forth herein) (it being understood
that Incremental Term Loans may be part of the existing tranche of Term Loans or
may comprise one or more new tranches of Term Loans);

 

(ii)         the weighted average life to maturity of all new Incremental Term
Loans shall be no shorter than the remaining weighted average life to maturity
of the existing Term Loans or, if any Incremental Term Loans are structured as
term A loans, then the weighted average life to maturity of such Incremental
Term Loans shall be no shorter than the remaining weighted average life to
maturity of the existing Term A Loans;

 

(iii)        the maturity date of Incremental Term Loans shall not be earlier
than the latest Term Loan Maturity Date or, if any Incremental Term Loans are
structured as term A loans, then the maturity date of such Incremental Term
Loans shall not be earlier than the Term A Loan Maturity Date;

 

(iv)        any Incremental Term Facility shall have fees and, subject to the
clauses (ii) and (iii) above and clause (vi) below, amortization as agreed
between the Borrower and the Lenders under such Incremental Term Facility;

 

(v)         any Incremental Term Facility may provide for the ability to
participate on a pro rata basis, or on a less than pro rata basis, (but not on a
greater than pro rata basis), in any voluntary or mandatory prepayments of Term
Loans hereunder;

 

(vi)        the applicable yield for the Incremental Term Loans shall be
determined by the Borrower and the applicable new Lenders; provided, however,
that the applicable yield (taking into account interest margins, minimum
Eurodollar Rates and Base Rates, upfront fees and OID on such term loans, with
upfront fees and OID being equated to interest margins based on an assumed four
year life to maturity, but exclusive of any arrangement, syndication,
structuring, commitment or other fees payable in connection therewith) (the
“Incremental Yield”) (other than any Incremental Term Facility that is
unsecured, subordinated or secured on a junior-lien basis) for the Incremental
Term Loans shall not be greater than the highest applicable yield that may,
under any circumstances, be payable with respect to Term B Loans plus 50 basis
points or, if an Incremental Term Facility is structured as a term A facility,
the Incremental Yield for such Incremental Term Facility shall not be greater
than the highest applicable yield that may, under any circumstances, be payable
with respect to Term A Loans plus 50 basis points, in each case except to the
extent that the yield applicable to the

 

48

 

 

Term Loans is increased to the extent necessary to achieve the foregoing, with
any increase in yield to any existing Term Facility required due to an
application of any minimum interest rate on any Incremental Term Facility to be
effected solely through an increase in applicable minimum Eurodollar Rates
and/or Base Rates hereunder; and

 

(vii)       Incremental Term Loans may, at the Borrower’s discretion, rank pari
passu in right of payment and security with other Loans or, subject to Section
8.2(p), may be incurred as Junior Indebtedness (including Second Lien
Indebtedness); provided that any Incremental Term Loans secured on a pari passu
basis with the existing Loans shall be incurred pursuant to the Loan Documents.

 

Incremental Term Loans may be provided by any existing Lender (but no existing
Lender shall have an obligation to make any Incremental Term Loan Commitment,
nor will the Borrower have any obligation to approach any existing Lenders to
provide any Incremental Term Loan Commitment) and additional banks, financial
institutions and other institutional lenders who will become Lenders in
connection with such Incremental Term Facility; provided that the consent of the
Administrative Agent, Issuing Lenders and the Swingline Lender (in each case not
to be unreasonably withheld, conditioned or delayed) shall be required with
respect to any additional Lender to the same extent such consent would for an
assignment of an existing Loan to such Lender pursuant to Section 11.6(b).  The
Incremental Term Loan Commitments shall be effected by a joinder agreement (the
“Increase Term Joinder”) executed by the Borrower, the Administrative Agent and
each Lender making such Incremental Term Loan Commitment, in form and substance
reasonably satisfactory to each of them.  Incremental Term Loans may be used for
the Borrower’s and its Subsidiaries’ general corporate purposes, including any
transaction not prohibited under this Agreement.  The Increase Term Joinder may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.4.  In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Term Loans shall be deemed, unless the
context otherwise requires, to include references to Incremental Term Loans that
are Term Loans made pursuant to this Agreement.

 

(d)          Making of Incremental Term Loans.  On any Term Loan Increase
Effective Date on which Incremental Term Loan Commitments are effective, subject
to the satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.

 

(e)          Equal and Ratable Benefit.  The Incremental Term Loans and
Incremental Term Loan Commitments established pursuant to this Section 2.4 shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and without
limiting the foregoing, if secured, in any case, shall benefit equally and
ratably from security interests created by the Security Documents and the
guarantees of the Subsidiary Guarantors.  The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the Uniform Commercial Code or

 

49

 

 

otherwise after giving effect to the establishment of any such Class of
Incremental Term Loans or any such Incremental Term Loan Commitments.

 

2.5          Incremental Equivalent Debt.  (a)  At any time and from time to
time, subject to the terms and conditions set forth herein, the Borrower may
issue one or more series of Incremental Equivalent Debt in an aggregate
principal amount not to exceed, as of the date of and after giving effect to the
issuance of any such Incremental Equivalent Debt when combined with the
aggregate amount of all Incremental Term Loans and Incremental Term Loan
Commitments under Section 2.4 and Incremental Revolving Commitments under
Section 3.16 (other than those issued pursuant to clause (iii) of the first
sentence of Section 3.16(a)), the Available Incremental Amount.

 

(b)          The issuance of any Incremental Equivalent Debt pursuant to this
Section 2.5 shall (i) in all cases, be subject to the terms and conditions
applicable to Incremental Term Loan Commitments set forth under Section 2.4(b)
(other than clause (ii) thereof) and Section 2.4(c)(ii), and (iii), and (ii) the
covenants, events of default, guarantees and other terms of such Incremental
Equivalent Debt shall be customary for similar debt instruments in light of
then-prevailing market conditions at the time of issuance, it being understood
that a certificate of an Responsible Officer of the Borrower delivered to the
Administrative Agent prior to or at the incurrence of such Incremental
Equivalent Debt, together with a reasonably detailed description of the material
terms and conditions of such Incremental Equivalent Debt or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions of the Incremental Equivalent Debt satisfy
the requirement set forth in this clause (ii), shall be conclusive evidence that
such terms and conditions have been satisfied.

 

2.6           Extensions of Loans.  (a)  The Borrower may, by written notice to
the Administrative Agent from time to time, request an extension (each, an
“Extension”) of the maturity date of any Class of Loans and Commitments to the
extended maturity date specified in such notice.  Such notice shall (i) set
forth the amount of the applicable Class of Revolving Commitments and/or Term
Loans that will be subject to the Extension (which shall be in minimum
increments of $1.0 million and a minimum amount of $20.0 million), (ii) set
forth the date on which such Extension is requested to become effective (which
shall be not less than ten (10) Business Days nor more than sixty (60) days
after the date of such Extension notice (or such longer or shorter periods as
the Administrative Agent shall agree in its sole discretion)) and (iii) identify
the relevant Class of Revolving Commitments and/or Term Loans to which such
Extension relates.  Each Lender of the applicable Class shall be offered (an
“Extension Offer”) an opportunity to participate in such Extension on a pro rata
basis and on the same terms and conditions as each other Lender of such Class
pursuant to procedures established by, or reasonably acceptable to, the
Administrative Agent and the Borrower.  If the aggregate principal amount of
Revolving Commitments, Term A Loans or Term B Loans in respect of which Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Revolving Commitments, Term A Loans or Term B
Loans, as applicable, subject to the Extension Offer as set forth in the
Extension notice, then the Revolving Commitments, Term A Loans or Term B Loans,
as applicable, of Lenders of the applicable Class shall be extended ratably up
to such maximum amount based on the respective principal amounts with respect to
which such Lenders have accepted such Extension Offer.

 

50

 

 

(b)          The following shall be conditions precedent to the effectiveness of
any Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents shall be true and correct in all
material respects on and as of the date of such Extension (except to the extent
made as of a specific date, in which case such representation and warranty shall
be true and correct in all material respects on and as of such specific date),
(iii) the Issuing Lenders and the Swingline Lender shall have consented to any
Extension of the Revolving Commitments, to the extent that such Extension
provides for the issuance or extension of Letters of Credit or making of
Swingline Loans at any time during the extended period and (iv) the terms of
such Extended Revolving Commitments and Extended Term Loans shall comply with
paragraph (c) of this Section.

 

(c)          The terms of each Extension shall be determined by the Borrower and
the applicable extending Lenders and set forth in an Extension Amendment;
provided that (i) the final maturity date of any Extended Revolving Commitment
shall be no earlier than the Revolving Credit Maturity Date and the final
maturity date of the Extended Term Loans shall be no earlier than, in the case
of Extended Term A Loans, the Term A Loan Maturity Date and in the case of
Extended Term B Loans, the Term B Loan Maturity Date, (ii)(A) there shall be no
scheduled amortization of the loans or reductions of commitments under any
Extended Revolving Commitments and (B) the average life to maturity of the
Extended Term A Loans shall be no shorter than the remaining average life to
maturity of the existing Term A Loans and the average life to maturity of the
Extended Term B Loans shall be no shorter than the remaining average life to
maturity of the existing Term B Loans, (iii) the Extended Revolving Loans and
the Extended Term Loans will rank pari passu in right of payment and with
respect to security with the existing Revolving Loans and the existing Term
Loans and the borrower and guarantors of the Extended Revolving Commitments or
Extended Term Loans, as applicable, shall be the same as the Borrower and
Guarantors with respect to the existing Revolving Loans or Term Loans, as
applicable, (iv) the interest rate margin, rate floors, fees, original issue
discount and premium applicable to any Extended Revolving Commitment (and the
Extended Revolving Loans thereunder) and Extended Term Loans shall be determined
by the Borrower and the applicable extending Lenders, (v)(A) the Extended Term
Loans may participate on a pro rata or less than pro rata (but not greater than
pro rata) basis in voluntary or mandatory prepayments with the other Term Loans
and (B) borrowing and prepayment of Extended Revolving Loans, or reductions of
Extended Revolving Commitments, and participation in Letters of Credit and
Swingline Loans, shall be on a pro rata basis with the other Revolving
Commitments (other than upon the maturity of the non-extended Revolving Loans
and Revolving Commitments) and (vi) the terms of the Extended Revolving
Commitments or Extended Term Loans, as applicable, shall be substantially
identical to the terms set forth herein (except as set forth in clauses (i)
through (v) above).

 

(d)          In connection with any Extension, the Borrower, the Administrative
Agent and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extension.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension.  Any Extension Amendment may, without the consent of any
other Lender, effect such amendments to this Agreement and the other Loan

 

51

 

 

Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to implement the terms of any such
Extension, including any amendments necessary to establish Extended Revolving
Commitments or Extended Term Loans as a new Class or tranche of Revolving
Commitments or Term Loans, as applicable, and such other technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new Class or
tranche (including to preserve the pro rata treatment of the extended and
non-extended Classes or tranches and to provide for the reallocation of
Revolving Credit Exposure upon the expiration or termination of the commitments
under any Class or tranche), in each case on terms consistent with this section.

 

2.7           Fees.  The Borrower shall pay to the Administrative Agent such
fees as have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

SECTION 3.    AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

3.1          Revolving Commitments.  (a)  Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment.  During the Revolving Availability Period the Borrower may
use the Revolving Commitments by borrowing, prepaying and reborrowing the
Revolving Loans in whole or in part, all in accordance with the terms and
conditions hereof.  The Revolving Loans may from time to time be Eurodollar
Loans or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 3.2 and 4.3.

 

(a)          The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date, except to the extent extended by individual Lenders
as to such Lender’s Revolving Commitment.

 

3.2          Procedure for Revolving Loan Borrowing.  The Borrower may borrow
under the Revolving Commitments during the Revolving Availability Period on any
Business Day; provided that the Borrower shall give the Administrative Agent its
irrevocable (other than requests for Revolving Loans to be borrowed on the
Closing Date which may be revocable) notice, which may be given by (A) telephone
or (B) a Committed Loan Notice; provided that any telephone notice must be
confirmed immediately by delivery to the Administrative Agent of a Committed
Loan Notice (which notice must be received by the Administrative Agent for any
Revolving Loans requested to be made after the Closing Date, prior to 12:00
Noon, New York City time, (i) three (3) Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (ii) one (1) Business Day
prior to the requested Borrowing Date, in the case of Base Rate Loans) (provided
that any such notice of a borrowing of Base Rate Loans to finance payments
required to be made pursuant to Section 3.5 may be given not later than 12:00
Noon, New York City time, on the date of the proposed borrowing), specifying (x)
the amount and Type of Revolving Loans to be borrowed, (y) the requested
Borrowing Date and (z) in the case

 

52

 

 

of Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor.  Each borrowing
under the Revolving Commitments shall be in an amount equal to (x) in the case
of Base Rate Loans, $500,000 or a multiple of $100,000 in excess thereof (or, if
the then aggregate Available Revolving Commitments are less than $500,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $1,000,000 or a whole
multiple of $100,000 in excess thereof; provided, that (x) the Swingline Lender
may request, on behalf of the Borrower, borrowings under the Revolving
Commitments that are Base Rate Loans in other amounts pursuant to Section 3.4
and (y) borrowings of Base Rate Loans pursuant to Section 3.11 shall not be
subject to the foregoing minimum amounts.  Upon receipt of any such notice from
the Borrower, the Administrative Agent shall promptly notify each Revolving
Lender thereof.  Each Revolving Lender will make the amount of its pro rata
share of each borrowing available to the Administrative Agent for the account of
the Borrower at the Funding Office prior to 12:00 Noon, New York City time, on
the Borrowing Date requested by the Borrower in funds immediately available to
the Administrative Agent.  The Administrative Agent shall make the proceeds of
such Revolving Loan available to the Borrower on such Borrowing Date by wire
transfer of immediately available funds to a bank account designated in writing
by the Borrower to the Administrative Agent.  

 

3.3           Swingline Commitment.  (a)  Subject to the terms and conditions
hereof, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in Section 3.4, will make, in its sole discretion, a portion
of the credit otherwise available to the Borrower under the Revolving
Commitments from time to time during the Revolving Availability Period by making
swing line loans (“Swingline Loans”) to the Borrower, with all outstanding
Swingline Loans reducing the Available Revolving Commitments on a
Dollar-for-Dollar basis; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans hereunder, may exceed the Swingline Commitment then in effect)
and (ii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Revolving Commitments would be less
than zero.  During the Revolving Availability Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Swingline Loans shall be Base Rate Loans
only.

 

(a)          The Borrower shall repay all outstanding Swingline Loans on the
Revolving Termination Date.

 

3.4          Procedure for Swingline Borrowing; Refunding of Swingline
Loans.  (a)  Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender and the Administrative Agent
irrevocable notice, which may be given by (A) telephone or (B) by a Swingline
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swingline Lender and the Administrative Agent of a Swingline
Loan Notice (which notice must be received by the Swingline Lender not later
than 12:00 Noon, New York City time, on the proposed Borrowing Date), specifying
(i) the amount to be borrowed and (ii) the requested Borrowing Date (which shall
be a Business Day during the Revolving Availability Period).  Each borrowing
under the Swingline Commitment shall be in an

 

53

 

 

amount equal to $500,000 or a whole multiple of $100,000 in excess thereof.  Not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in a
notice in respect of Swingline Loans, the Swingline Lender shall make available
to the Borrower on such Borrowing Date by wire transfer of immediately available
funds to a bank account designated in writing by the Borrower to the
Administrative Agent.

 

(a)          The Swingline Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
notice given by the Swingline Lender to the Administrative Agent no later than
12:00 Noon, New York City time, request each Revolving Lender to make, and each
Revolving Lender hereby agrees to make, irrespective of the satisfaction of
conditions to such Loan specified in Section 6.2, a Revolving Loan, in an amount
equal to such Revolving Lender’s Revolving Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender.  Each Revolving Lender shall make
the amount of such Revolving Loan available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 A.M., New
York City time, one (1) Business Day after the date of such notice.  The
proceeds of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans.  

 

(b)          If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 3.4(b), one of the events described in Section 9.1(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 3.4(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 3.4(b) (the “Refunding Date”),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Revolving Lender’s Revolving Percentage
times (ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.

 

(c)          Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to the Administrative Agent for distribution to such
Lender its Swingline Participation Amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided, however, that in the event that such
payment received by the Swingline Lender is required to be returned, such
Revolving Lender will return to the Administrative Agent, for immediate
distribution to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.

 

(d)          Each Revolving Lender’s obligation to make the Loans referred to in
Section 3.4(b) and to purchase participating interests pursuant to Section
3.4(c) shall be absolute

 

54

 

 

and unconditional and shall not be affected by any circumstance, including (i)
any setoff, counterclaim, recoupment, defense or other right that such Revolving
Lender or the Borrower may have against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 6; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Revolving Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

3.5          Fees.  (a)  The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee (the “Commitment Fee”)
for the period from and including the Closing Date to the last day of the
Revolving Availability Period, computed at the Commitment Fee Rate on the
average daily amount of the Available Revolving Commitment of such Lender during
the period for which payment is made payable quarterly in arrears on the last
day of each March, June, September and December and on the Revolving Termination
Date.

 

(a)          The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed to in writing by the Borrower and
the Administrative Agent.

 

3.6          Termination or Reduction of Revolving Commitments.  The Borrower
shall have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments; provided,
further that such notice may be contingent on the occurrence of a refinancing or
the consummation of a sale, transfer, lease or other disposition of assets and
may be revoked or the termination date deferred if the refinancing or sale,
transfer, lease or other disposition of assets does not occur.  Any such
reduction shall be in an amount equal to $1,000,000, or a multiple of $500,000
in excess thereof, and shall reduce permanently the Revolving Commitments then
in effect.

 

3.7          L/C Commitment.  (a)  Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Revolving
Lenders set forth in Section 3.10(a), agrees to issue standby letters of credit
(“Letters of Credit”) for the account of the Borrower on any Business Day during
the Revolving Availability Period as may be approved from time to time by such
Issuing Lender, with the face amount of any outstanding Letters of Credit (and,
without duplication, any unpaid drawing in respect thereof) reducing the
Available Revolving Commitments on a Dollar-for-Dollar basis; provided that no
Issuing Lender shall have any obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of such Issuing Lender’s Available
Revolving Commitments would be less than zero.  Each Letter of Credit shall (i)
be denominated in Dollars, (ii) have a face amount of at least $100,000 (unless
otherwise

 

55

 

 

agreed by such Issuing Lender) and (iii) expire no later than the earlier of (x)
the first anniversary of its date of issuance (unless otherwise agreed by the
applicable Issuing Lender) and (y) the date that is three (3) Business Days
prior to the Revolving Termination Date; provided that any Letter of Credit may
provide for automatic renewals pursuant to Section 3.8(b).  Each Letter of
Credit shall be governed by laws of the State of New York (unless the laws of
another jurisdiction is agreed to by the respective Issuing Lender).

 

(a)          No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if (i) such issuance would conflict with, or cause
such Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law, (ii) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing the Letter of Credit, or any
Requirements of Law applicable to such Issuing Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Lender shall prohibit, or request
that such Issuing Lender refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such
Issuing Lender with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Issuing Lender in good faith deems material to it
and (iii) the issuance of the Letter of Credit would violate one or more
policies of such Issuing Lender applicable to letters of credit generally.

 

3.8          Procedure for Issuance, Amendment, Renewal, Extension of Letters of
Credit; Certain Conditions.  (a)  The Borrower may from time to time request
that an Issuing Lender issue a Letter of Credit.  To request the issuance of a
Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
relevant Issuing Lender) to such Issuing Lender an Application requesting the
issuance of the Letter of Credit and specifying the requested date of issuance
of such Letter of Credit (which shall be a Business Day) and, as applicable,
specifying the date of amendment, renewal or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with Section 3.7(a)(iii)), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information and documents,
including any Issuer Documents, as shall be necessary to prepare, amend, renew
or extend such Letter of Credit.  Such Application shall be accompanied by
documentary and other evidence of the proposed beneficiary’s identity as may
reasonably be requested by such Issuing Lender to enable such Issuing Lender to
verify the beneficiary’s identity or to comply with any applicable laws or
regulations, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.  Provided such Issuing Lender has determined
that the issuance, amendment, renewal or extension of the requested Letter of
Credit in favor of the identified beneficiary is in compliance with U.S.
Treasury and U.S. Department of Commerce regulations and other applicable
governmental laws, rules and regulations (including, without limitation, the
U.S. Office of Foreign Asset Control regulations), upon receipt of all required
approvals, such Issuing Lender will issue, amend, renew or extend the requested
Letter of Credit for the account of the Borrower in such form as may be approved
by such Issuing Lender, which shall have been approved by the Borrower, within
(x) in the case of an issuance, five (5) Business Days of the

 

56

 

 

date of the receipt of the Application and all related information and (y) in
the case of an amendment, renewal or extension, three (3) Business Days of the
date of the receipt of the Application and all related information. Each Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower (with a
copy to the Administrative Agent) promptly following the issuance thereof.  An
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance (or, amendment,
extension or renewal, as applicable) of each Letter of Credit (including the
amount thereof) issued by such Issuing Lender.

 

(a)          If the Borrower so requests in any applicable Application, an
Issuing Lender may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit
such Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
an Issuing Lender, the Borrower shall not be required to make a specific request
to such Issuing Lender for any such extension.  Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) such Issuing Lender to permit the extension of such Letter of
Credit at any time to an expiry date not later than the date that is five (5)
Business Days prior to the Revolving Termination Date; provided, however, that
an Issuing Lender shall not permit any such extension if (A) such Issuing Lender
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of Section 3.7(a) or (b) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 6.2 is not then satisfied, and in each such case directing
such Issuing Lender not to permit such extension.

 

3.9          Fees and Other Charges; Role of Issuing Lender; Applicability of
ISP and UCP.  (a)  The Borrower will pay a fee (the “L/C Fee”) on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility on
the face amount of such Letter of Credit, shared ratably among the Revolving
Lenders and payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date of such Letter of Credit.  In addition, the Borrower shall pay to
each Issuing Lender for its own account a fronting fee of 0.125% per annum on
the undrawn and unexpired amount of each Letter of Credit issued by such Issuing
Lender, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date of such Letter of Credit.

 

(a)          In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit issued by such Issuing Lender.

 

57

 

 

(b)          Role of Issuing Lender.  Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, an Issuing Lender shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
Issuing Lenders, the Administrative Agent, any of their respective Agent Related
Parties nor any correspondent, participant or assignee of any Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct (as determined by a final and
nonappealable decision of a court of competent jurisdiction); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the Issuing Lenders,
the Administrative Agent, any of their respective Agent Related Parties nor any
correspondent, participant or assignee of any Issuing Lender shall be liable or
responsible for any of the matters described in Section 3.12; provided, however,
that anything in such Section to the contrary notwithstanding, the Borrower may
have a claim against an Issuing Lender, and an Issuing Lender may be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower which were
caused by such Issuing Lender’s willful misconduct or gross negligence or such
Issuing Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit (in each
case, as determined by a final and nonappealable decision of a court of
competent jurisdiction).  In furtherance and not in limitation of the foregoing,
an Issuing Lender may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and an Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  An Issuing Lender may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(c)          Applicability of ISP and UCP.  Unless otherwise expressly agreed by
the relevant Issuing Lender and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and (ii)
the rules of the UCP shall apply to each commercial Letter of
Credit.  Notwithstanding the foregoing, an Issuing Lender shall not be
responsible to the Borrower for, and such Issuing Lender’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of such
Issuing Lender required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where such Issuing Lender or
the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking

 

58

 

 

Commission, the Bankers Association for Finance and Trade – International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

3.10        L/C Participations.  (a)  Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lenders to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lenders, on the terms and conditions set forth below, for such L/C Participant’s
own account and risk an undivided interest equal to such L/C Participant’s
Revolving Percentage in the Issuing Lenders’ obligations and rights (though, in
the case of rights, subject to such L/C Participant’s satisfaction of its
reimbursement obligation set forth in the following sentence) under and in
respect of each Letter of Credit issued hereunder and the amount of each draft
paid by the Issuing Lenders thereunder.  Each L/C Participant unconditionally
and irrevocably agrees with each Issuing Lender that, if a draft is paid under
any Letter of Credit for which such Issuing Lender is not reimbursed in full by
the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Administrative Agent upon demand of such Issuing
Lender an amount equal to such L/C Participant’s Revolving Percentage of the
amount of such draft, or any part thereof, that is not so reimbursed.  The L/C
Participants’ obligations to make such payment shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that any L/C Participant may have or have had
against an Issuing Lender, the Borrower or any other Person.  The Administrative
Agent shall promptly forward such amounts to such Issuing Lender.

 

(a)          If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of an Issuing Lender pursuant to Section
3.10(a) in respect of any unreimbursed portion of any payment made by such
Issuing Lender under any Letter of Credit is paid to the Administrative Agent
for the account of such Issuing Lender within three (3) Business Days after the
date such payment is due, such L/C Participant shall pay to the Administrative
Agent for the account of such Issuing Lender on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360.  If any such amount
required to be paid by any L/C Participant pursuant to Section 3.10(a) is not
made available to the Administrative Agent for the account of such Issuing
Lender by such L/C Participant within three (3) Business Days after the date
such payment is due, such Issuing Lender shall be entitled to recover from such
L/C Participant, on demand, such amount with interest thereon calculated from
such due date at the rate per annum applicable to Base Rate Loans under the
Revolving Facility.  A certificate of an Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

 

(b)          Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.10(a), the
Administrative Agent or such Issuing Lender receives any payment related to such
Letter of Credit (whether directly from the Borrower or otherwise,

 

59

 

 

including proceeds of collateral applied thereto by such Issuing Lender), or any
payment of interest on account thereof, the Administrative Agent or such Issuing
Lender, as the case may be, will distribute to such L/C Participant its pro rata
share thereof; provided, however, that in the event that any such payment
received by Administrative Agent or such Issuing Lender, as the case may be,
shall be required to be returned by the Administrative Agent or such Issuing
Lender, such L/C Participant shall return to the Administrative Agent for the
account of such Issuing Lender the portion thereof previously distributed by the
Administrative Agent or such Issuing Lender, as the case may be, to it.

 

3.11        Reimbursement Obligation of the Borrower.  An Issuing Lender shall
notify the Borrower of the date and amount of a draft presented under any Letter
of Credit and paid by such Issuing Lender.  The Borrower agrees to reimburse
such Issuing Lender for the amount of (a) such draft so paid and (b) any fees,
charges or other costs or expenses (other than taxes or similar amounts)
incurred by such Issuing Lender in connection with such payment on the Business
Day after the Borrower receives such notice.  Each such payment shall be made to
such Issuing Lender at its address for notices referred to herein in Dollars and
in immediately available funds.  Interest shall be payable on any such amounts
from the date on which the relevant draft is paid until payment in full at the
rate set forth in (i) until the Business Day next succeeding the date of the
relevant notice, Section 4.5(b) in respect of Revolving Loans and (ii)
thereafter, Section 4.5(c).  Each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 9.1(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.10 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 3.2 of Base Rate Loans (or, at the option of
the Administrative Agent and the Swingline Lender in their sole discretion, a
borrowing pursuant to Section 3.4 of Swingline Loans) in the amount of such
drawing.  The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Loans (or, if applicable, Swingline
Loans) could be made, pursuant to Section 3.2 (or, if applicable, Section 3.4),
if the Administrative Agent had received a notice of such borrowing at the time
the Administrative Agent receives notice from an Issuing Lender of such drawing
under such Letter of Credit.

 

3.12        Obligations Absolute.  The Borrower’s obligations under Section 3.11
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against an Issuing Lender, any beneficiary of a Letter of
Credit or any other Person.  The Borrower also agrees with the Issuing Lenders
that the Issuing Lenders and any Issuing Lender’s Agent Related Parties shall
not be responsible for, and the Borrower’s Reimbursement Obligations under
Section 3.11 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  No Issuing Lender or any Agent Related Party of
any Issuing Lender shall be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors,
omissions, interruptions or delays found by a final and nonappealable decision
of a court

 

60

 

 

of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Issuing Lender or its Agent Related Parties, as
applicable.  The parties hereto agree that any action taken or omitted by an
Issuing Lender or its Agent Related Parties under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
their respective gross negligence or willful misconduct (as determined by a
final and nonappealable decision of a court of competent jurisdiction), shall be
binding on the Borrower and the parties hereto and shall not result in any
liability of such Issuing Lender or its Agent Related Parties to the Borrower.

 

3.13        Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower of the date of payment and amount paid by such Issuing
Lender in respect thereof.  The responsibility of an Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, and subject to the limitations on liability set forth in
Section 3.9(c) and 3.12 hereof, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.

 

3.14        Applications; Issuer Documents.  To the extent that any provision of
any Application related to any Letter of Credit is inconsistent with the
provisions of this Section 3, the provisions of this Section 3 shall apply.  In
the event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

3.15        Defaulting Lenders.  (a)  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)          Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the final paragraph of Section 11.1.

 

(ii)         Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender or Swingline Lender hereunder; third, to Cash Collateralize
the Issuing Lenders’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 3.15(b); fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit

 

61

 

 

account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 3.15(b); sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or Swingline
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Lender or Swingline Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Letter of
Credit disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
6.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and Letter of Credit disbursements owed to, all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
Letter of Credit disbursements owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to Section
3.15(a)(iv).  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 3.15(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)        No Defaulting Lender shall be entitled to receive any Commitment
Fees for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such Commitment Fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(iv)        Each Defaulting Lender shall be entitled to receive L/C Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 3.15(b); provided
that with respect to any L/C Fee not required to be paid pursuant to this
Section 3.15(a)(iv), the Borrower shall (x) pay to each Non-Defaulting Lender
that portion of any such L/C Fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations that
has been reallocated to such Non-Defaulting Lender pursuant to clause (v) below,
(y) pay to each Issuing Lender the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Lender’s Fronting

 

62

 

 

Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

 

(v)         All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  Subject to Section 11.18, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(vi)        If the reallocation described in clause (v) above cannot, or can
only partially, be effected, the Borrower shall, within two Business Days
following the written request of the Administrative Agent or any Swingline
Lender (with a copy to the Administrative Agent), without prejudice to any right
or remedy available to it hereunder or under law, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lenders’ Fronting Exposure and (y)
second, Cash Collateralize the Issuing Lenders’ Fronting Exposure in accordance
with the procedures set forth in Section 3.15(b).

 

(b)          At any time that there shall exist a Defaulting Lender, within
three Business Days following the written request of the Administrative Agent or
any Issuing Lender (with a copy to the Administrative Agent) the Borrower shall
Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 3.15(a)(v) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount:

 

(i)          The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to the Administrative Agent, for the
benefit of the Issuing Lenders, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of L/C Obligations, to be
applied pursuant to clause (ii) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Lenders as herein provided
(other than Lien permitted pursuant to Section 8.3), or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

63

 

 

(ii)         Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 3.15(b) in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of L/C Obligations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(iii)        Cash Collateral (or the appropriate portion thereof) provided to
reduce any Issuing Lender’s Fronting Exposure shall no longer be required to be
held as Cash Collateral pursuant to this Section 3.15(b) following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent and each Issuing Lender that there exists excess Cash
Collateral.

 

(c)          If the Borrower, the Administrative Agent and each Swingline Lender
and Issuing Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the Commitments under the
applicable Facility (without giving effect to Section 3.15(a)(v), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(d)          So long as any Lender is a Defaulting Lender, (i) the Swingline
Lender shall not be required to fund any Swingline Loans unless it is satisfied
that it will have no Fronting Exposure after giving effect to such Swingline
Loan and (ii) no Issuing Lender shall be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

 

3.16        Incremental Revolving Commitments.

 

(a)          Borrower Request.  The Borrower may at any time and from time to
time after the Closing Date by written notice to the Administrative Agent elect
to request the establishment of one or more new revolving credit facilities
(each, an “Incremental Revolving Facility”) with new revolving commitments or an
increase to the existing Revolving Commitments (each, an “Incremental Revolving
Commitment”) in an aggregate principal amount when combined with the aggregate
amount of all Incremental Term Loan Commitments under Section 2.4 and all
Incremental Equivalent Debt under Section 2.5, not in excess of the

 

64

 

 

Available Incremental Amount.  Each such notice shall specify (i) the date
(each, a “Revolving Commitment Increase Effective Date”) on which the Borrower
proposes that the Incremental Revolving Commitment shall be effective, which
shall be a date not less than ten (10) Business Days after the date on which
such notice is delivered to the Administrative Agent (or such earlier date as
the Administrative Agent shall agree in its sole discretion) and (ii) the
identity of each Person (which, if not a Lender, an Approved Fund or an
Affiliate of a Lender, shall be reasonably satisfactory to the Administrative
Agent and the Issuing Lender) to whom the Borrower proposes any portion of such
Incremental Revolving Commitment be allocated and the amounts of such
allocations.

 

(b)          Conditions.  The Incremental Revolving Commitment shall become
effective as of such Revolving Commitment Increase Effective Date; provided
that:

 

(i)          each of the conditions set forth in Section 6.2(c) and 6.2(d) shall
be satisfied (except as otherwise set forth in the applicable Increase Revolving
Joinder);

 

(ii)         Each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date (except to the
extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date); provided that, if the primary purpose of such Incremental
Revolving Facility is to finance a Permitted Acquisition or an Investment
permitted under Section 8.7, the foregoing shall be limited to the Specified
Representations (other than Section 5.19 with respect to the target in such
Permitted Acquisition and its subsidiaries);

 

(iii)        no Default or Event of Default shall have occurred and be
continuing or would result from the borrowings to be made on the Revolving
Commitment Increase Effective Date (except as otherwise set forth in the
applicable Increase Revolving Joinder); provided that, if the primary purpose of
such Incremental Revolving Facility is to finance a Permitted Acquisition or an
Investment permitted under Section 8.7, then the foregoing shall be limited to
no Specified Event of Default; and

 

(iv)        the Borrower shall deliver or cause to be delivered any customary
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction.

 

(c)          Terms of Incremental Revolving Loans and Incremental Revolving
Commitments.  The terms and provisions of the Incremental Revolving Commitments
and the Loans made pursuant to the Incremental Revolving Commitments (the
“Incremental Revolving Loans”) shall be as follows:

 

(i)          such terms and provisions shall be on the same terms and subject to
the same documentation applicable to the existing Revolving Facility (except as
otherwise set forth herein) (it being understood that Incremental Revolving

 

65

 

 

Loans may be part of the existing tranche of Revolving Loans or may comprise one
or more new tranches of Revolving Loans);

 

(ii)         the maturity date of Incremental Revolving Loans shall not be
earlier than the Revolver Termination Date;

 

(iii)        any Incremental Revolving Loan shall have no scheduled amortization
or mandatory commitment reduction prior to the Revolving Termination Date;

 

(iv)        the applicable yield for the Incremental Revolving Loans shall be
determined by the Borrower and the applicable new Lenders; and

 

(v)         Incremental Revolving Loans may, at the Borrower’s discretion, rank
pari passu in right of payment and security with other Loans or, subject to
Section 8.2(p), may be incurred as Junior Indebtedness (including Second Lien
Indebtedness); provided that any Incremental Revolving Loans secured on a pari
passu basis with the existing Loans shall be incurred pursuant to the Loan
Documents.

 

Incremental Revolving Loans may be provided by any existing Lender (but no
existing Lender shall have an obligation to make any Incremental Revolving
Commitment, nor will the Borrower have any obligation to approach any existing
Lenders to provide any Incremental Revolving Commitment) and additional banks,
financial institutions and other institutional lenders who will become Lenders
in connection with such Incremental Term Facility; provided that the consent of
the Administrative Agent, Issuing Lender and the Swingline Lender (in each case
not to be unreasonably withheld, conditioned or delayed) shall be required with
respect to any additional Lender to the same extent such consent would for an
assignment of an existing Loan to such Lender pursuant to Section 11.6(b).  The
Incremental Revolving Commitments shall be effected by a joinder agreement (the
“Increase Revolving Joinder”) executed by the Borrower, the Administrative Agent
and each Lender making such Incremental Revolving Commitment, in form and
substance reasonably satisfactory to each of them.  Incremental Revolving Loans
may be used for the Borrower’s and its Subsidiaries’ general corporate purposes,
including any transaction not prohibited under this Agreement.  The Increase
Revolving Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 3.16.  In addition, unless otherwise specifically
provided herein, all references in the Loan Documents to Revolving Commitments
and Revolving Loans shall be deemed, unless the context otherwise requires, to
include references to Incremental Revolving Commitments and Incremental
Revolving Loans that are made pursuant to this Agreement.

 

(d)          Equal and Ratable Benefit.  The Incremental Revolving Loans and
Incremental Revolving Commitments established pursuant to this Section 3.16
shall constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, if secured, in any case, shall benefit equally
and ratably from security interests created by the Security

 

66

 

 

Documents and the guarantees of the Subsidiary Guarantors.  The Loan Parties
shall take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such Class of
Incremental Revolving Loans or any such Incremental Revolving Commitments.

 

SECTION 4.    GENERAL PROVISIONS APPLICABLE

TO LOANS AND LETTERS OF CREDIT

 

4.1          Optional Prepayments.  (a)  The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent no later than
12:00 Noon, New York City time, three (3) Business Days prior thereto, in the
case of Eurodollar Loans, and no later than 12:00 Noon, New York City time, one
(1) Business Day prior thereto, in the case of Base Rate Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans and if such payment is to be applied to
prepay the Term Loans, the manner in which such prepayment is to be applied
thereto (and if not specified such prepayment shall be applied to Term Loans in
direct order of maturity thereof); provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 4.11;
provided, further that such notice may be contingent on the occurrence of a
refinancing or the consummation of a sale, transfer, lease or other disposition
of assets and may be revoked or the termination date deferred if the refinancing
or sale, transfer, lease or other disposition of assets does not occur.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are Base Rate Loans and
Swingline Loans) accrued interest to such date on the amount prepaid.  Partial
prepayments of Eurodollar Loans shall be in an aggregate principal amount of
$1,000,000 or integral multiples of $100,000 in excess thereof.  Partial
prepayments of Base Rate Loans (other than Swingline Loans) shall be in an
aggregate principal amount of $500,000 or integral multiples of $100,000 in
excess thereof.  Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or integral multiples of $50,000 in excess thereof

 

(a)          Notwithstanding the foregoing, in the event that, on or prior to
the date which is twelve months after the Closing Date (i) a Repricing Event
occurs, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Term B Lenders, a prepayment premium of 1.00%
of the aggregate principal amount of the Closing Date Term B Loans prepaid,
refinanced, substituted or replaced pursuant to such Repricing Event and (ii)
any Lender becomes a Non-Consenting Lender in respect of an amendment to the
Loan Documents that would reduce the all-in yield applicable to Term B Loans and
such Lender’s Term B Loans are assigned pursuant to the Non-Consenting Lender
provisions of Section 11.1, the Borrower shall pay to such Lender for its own
account a fee equal to 1.00% of the aggregate principal amount of the Closing
Date Term B Loans so assigned.  Such amounts shall be due and payable on the
date of effectiveness of such Repricing Event or assignment, as applicable.

 

67

 

 

4.2          Mandatory Prepayments.  (a)  If any Indebtedness or Disqualified
Capital Stock shall be incurred or issued by the Borrower or any Restricted
Subsidiary after the Closing Date (other than Excluded Indebtedness but
excluding any Replacement Facility), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied on the date of such incurrence or issuance
toward the prepayment of the Loans as set forth in Section 4.2(d).

 

(a)          If on any date the Borrower or any Restricted Subsidiary shall
receive Net Cash Proceeds from any Asset Sale or Recovery Event then, unless a
Reinvestment Notice shall be delivered in respect thereof, such Net Cash
Proceeds shall be applied on such date toward the prepayment of the Loans as set
forth in Section 4.2(d); provided, that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Loans as set forth in Section 4.2(d).

 

(b)          The Borrower shall, on each Excess Cash Flow Application Date
commencing with the Excess Cash Flow Application Date applicable to the fiscal
year of the Borrower ending October 1, 2017, apply the ECF Percentage of the
excess, if any, of (i) Excess Cash Flow for the related Excess Cash Flow Payment
Period minus (ii) Voluntary Prepayments and open market or Dutch Auction
purchases of Term Loans pursuant to Section 11.6(j) to the extent of cash
payments by the Borrower in connection therewith, in each case made during such
Excess Cash Flow Payment Period or, without giving duplicative effect to any of
the foregoing amounts, during the period following such Excess Cash Flow Payment
Period but prior to the Excess Cash Flow Application Date, toward the prepayment
of the Loans as set forth in Section 4.2(d).  Except as provided below, each
such prepayment and commitment reduction shall be made on a date (an “Excess
Cash Flow Application Date”) no later than ten (10) days after the date on which
the financial statements referred to in Section 7.1(a) for the fiscal year of
the Borrower with respect to which such prepayment is made are required to be
delivered to the Lenders.  Notwithstanding the foregoing, the Borrower will not
be required to prepay the Loans pursuant to this clause (c) with respect to any
Excess Cash Flow for the related Excess Cash Flow Payment Period attributable to
a Foreign Subsidiary if the repatriation of such Excess Cash Flow from such
Foreign Subsidiary at any time during the fiscal year in which such Excess Cash
Flow Application Date occurs would cause material adverse consequences from
fees, taxes or similar impositions of Governmental Authorities to the Borrower
or would otherwise be payable as a result of the occurrence of any one-time
repatriation holidays; provided that in the event the Borrower is required to
make a payment of Excess Cash Flow attributable to a Foreign Subsidiary, such
payment shall be made no later than ten (10) days after the Borrower becomes
aware that such repatriation would not cause adverse consequences from fees,
taxes or similar impositions of Governmental Authorities to the Borrower;
provided further that in the event that the Borrower is not required to make a
payment of Excess Cash Flow attributable to a Foreign Subsidiary during the
fiscal year in which such Excess Cash Flow Application Date occurs, no payment
shall be due in any succeeding fiscal year.

 

(c)          Amounts to be applied in connection with prepayments made pursuant
to this Section 4.2 shall be applied, without premium or penalty, as follows:

 

(i)          in the case of a prepayment pursuant to Section 4.2(c), first, to
the prepayment of the Term B Loans in accordance with Section 4.8 and, second,
to

 

68

 

 

the prepayment of the Term A Loans in accordance with Section 4.8, third to
prepay the Revolving Loans without any permanent reduction of the Revolving
Commitments, in each case on a pro rata basis;

 

(ii)         in the case of a prepayment pursuant to Section 4.2(a) (other than
any prepayment resulting from a Replacement Facility) or (b), first, to the
prepayment on a pro rata basis of the Term A Loans and the Term B Loans, in each
case in accordance with Section 4.8 and, second to prepay the Revolving Loans
without any permanent reduction of the Revolving Commitments, in each case on a
pro rata basis and in the case of a prepayment resulting from a Replacement
Facility to the applicable Term Loans being replaced,

 

provided that, in the case of prepayments of Revolving Loans, if the aggregate
principal amount of Revolving Loans and Swingline Loans then outstanding is less
than the amount of such excess (because L/C Obligations constitute a portion
thereof), the Borrower shall, to the extent of the balance of such excess,
replace outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Lenders on terms and conditions reasonably satisfactory to the
Administrative Agent; provided, further, that if a Eurodollar Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 4.11.  The
application of any prepayment pursuant to this Section 4.2 shall be made, first,
to Base Rate Loans and, second, to Eurodollar Loans.  Each prepayment of the
Loans under this Section 4.2 shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.

 

(d)          Each Term Lender may elect may elect, by notice to the
Administrative Agent by telephone (confirmed by hand delivery, facsimile
transmission or PDF attachment to an e-mail) at least one Business Day prior to
the required prepayment date, to decline all or any portion of any mandatory
prepayment pursuant to this Section 4.2 of its Loans (such declined prepayment
amounts, “Declined Prepayments”) other than any prepayment from the proceeds of
any Replacement Facility, in which case the such Declined Prepayments shall be
retained by the Borrower.

 

(e)          In addition to, and without reduction to, each of the prepayments
required pursuant to this Section 4.2, not later than 30 days following the
Closing Date the Borrower shall prepay Revolving Loans (without requiring any
permanent reduction to the Revolving Commitments) in an amount equal to the
amount by which the Transaction Costs Revolving Amount exceeds $225.0 million.

 

4.3          Conversion and Continuation Options.  (a)  The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election, which may be
given by (A) telephone, or (B) a Committed Loan Notice (provided that any
telephone notice must be confirmed immediately by delivery to the Administrative
Agent of a Committed Loan Notice) no later than 12:00 Noon, New York City time,
on the Business Day preceding the proposed conversion date; provided that any
such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto.  The Borrower may elect from time to time
to convert Base Rate Loans to Eurodollar Loans by giving the Administrative
Agent prior irrevocable notice of such election

 

69

 

 

which may be given by (A) telephone, or (B) a Committed Loan Notice (provided
that any telephone notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice) no later than 12:00 Noon, New
York City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor);
provided that no Base Rate Loan under a particular Facility may be converted
into a Eurodollar Loan when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Majority Facility Lenders in respect of
such Facility have determined in its or their sole discretion not to permit such
conversions.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

(a)          Any Eurodollar Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans; provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations; and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
Base Rate Loans on the last day of such then expiring Interest Period.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

 

4.4          Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $1,000,000 or
integral multiples of $100,000 in excess thereof and (b) no more than ten (10)
Eurodollar Tranches shall be outstanding at any one time.

 

4.5          Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(a)          Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate plus the Applicable Margin.

 

(b)          If an Event of Default shall have occurred and be continuing, at
the election of the Required Lenders, all outstanding Loans, Reimbursement
Obligations, commitment fees and other amounts payable hereunder (whether or not
overdue) shall bear interest at a rate per annum equal to (i) in the case of
payments of overdue principal of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
per annum and (ii) in the case of any other overdue amounts under the Loan
Documents, the non-default rate then applicable to Base Rate Loans under the
applicable Facility plus 2% per annum, in each case from the date of such
election until such Event of Default is no longer continuing; provided that the
foregoing interest rate shall apply automatically, without

 

70

 

 

any election of the Required Lenders, in the case of any Event of Default under
Section 9.1(a) with respect to a payment of principal only, or Section 9.1(f).

 

(c)          Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

 

(d)          Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable law
(the “Maximum Rate”).  If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

4.6          Computation of Interest and Fees; Failure to Satisfy Conditions
Precedent; Obligations of Lenders Several.  (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to Base Rate Loans the rate of
interest on which is calculated on the basis of clause (a) or (b) of the
definition of Base Rate, the interest thereon shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar
Rate.  Any change in the interest rate on a Loan resulting from a change in the
Base Rate or the Eurodollar Reserve Percentage shall become effective as of the
opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

 

(a)          Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, promptly deliver to
the Borrower a statement showing the quotations used by the Administrative Agent
in determining any interest rate pursuant to Section 4.6(a).

 

(b)          If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Section 4, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 6 are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

71

 

 

(c)          The obligations of the Lenders hereunder to make Term Loans and
Revolving Loans, to fund participations in Letters of Credit and Swingline Loans
and to make payments pursuant to Section 10.7 and 10.12 are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.7 or 10.12 on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.7 or 10.12.

 

4.7          Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:

 

(a)          the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

 

(b)          the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as reasonably determined
and conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter but at least
two (2) Business Days prior to the first day of such Interest Period.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans.  Until such notice has been withdrawn by
the Administrative Agent (which notice the Administrative Agent agrees to
withdraw promptly upon a determination that the condition or situation which
gave rise to such notice no longer exists), no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

 

4.8          Pro Rata Treatment; Application of Payments; Payments.  (a)  Except
as set forth in Section 4.13, each borrowing by the Borrower from the Lenders
hereunder, each payment by the Borrower on account of any commitment fee and any
reduction of the Commitments of the Lenders shall be made pro rata according to
the respective Term A Percentages, Term B Percentages or Revolving Percentages,
as the case may be, of the relevant Lenders.

 

(a)          Except as set forth in Section 4.13, each payment (including each
prepayment) on account of principal of and interest on the Term Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Term Loans then held by the

 

72

 

 

Term Lenders.  Except as expressly set forth in Sections 4.1 and 4.2, the amount
of each principal prepayment of the Term Loans shall be applied to reduce the
then remaining installments of the Term Loans pro rata based upon the then
remaining principal amount thereof.  Amounts repaid or prepaid on account of the
Term Loans may not be reborrowed.

 

(b)          Each payment (including each prepayment) on account of principal of
and interest on the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Revolving Lenders.

 

(c)          All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds.  The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

(d)          Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may (but shall not be required to), in reliance upon such assumption, make
available to the Borrower a corresponding amount.  If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the greater of (i) the Federal
Funds Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower.

 

(e)          Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their

 

73

 

 

respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three (3) Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

 

(f)          Notwithstanding anything to the contrary contained herein, the
provisions of this Section 4.8 shall be subject to the express provisions of
this Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

4.9          Requirements of Law.  (a)  If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
any Issuing Lender;

 

(i)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(ii)         impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.  

 

(b)          If any Lender or Issuing Lender determines that any Change in Law
affecting such Lender or Issuing Lender or any lending office of such Lender or
such Lender’s or Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements, has or

 

74

 

 

would have the effect of reducing the rate of return on such Lender’s or Issuing
Lender’s capital or on the capital of such Lender’s or Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by any Issuing
Lender, to a level below that which such Lender or Issuing Lender or such
Lender’s or Issuing Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Lender’s
policies and the policies of such Lender’s or Issuing Lender’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.

 

(c)          A certificate of a Lender or Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or Issuing Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and delivered to the Borrower, shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or Issuing Lender, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)          Failure or delay on the part of any Lender or Issuing Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section for any increased costs incurred or reductions suffered
more than nine months prior to the date that such Lender or Issuing Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).  Increased costs because of a Change in Law
resulting from the Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III may only be requested by a Lender imposing such increased costs on
borrowers similarly situated to the Borrowers under syndicated credit facilities
comparable to those provided hereunder.

 

4.10        Taxes.  (a)  For purposes of this Section 4.10, the term “Lender”
includes any Issuing Lender and the term “applicable law” includes FATCA.

 

(a)          Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the

 

75

 

 

applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)          The Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)          The Borrower shall indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate setting forth in reasonable detail the reason for and
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 11.6(f)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)          As soon as practicable after any payment of Taxes by the Borrower
to a Governmental Authority pursuant to this Section 4.10, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)          (i)          Any Lender (including solely for purposes of this
subparagraph (i) and Section 4.10(i) each Agent) that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without

 

76

 

 

withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.10(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
completed and duly executed copies of IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, properly completed and duly executed copies of IRS Form
W-8BEN or W-8BEN-E (as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, properly completed and duly executed copies of IRS Form W-8BEN  or
W-8BEN-E (as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits,” “other income” or
other article of such tax treaty;

 

77

 

 

(2)properly completed and duly executed copies of IRS Form W-8ECI

 

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) properly
completed and duly executed copies of IRS Form W-8BEN or W-8BEN-E (as
applicable); or

 

(4)to the extent a Foreign Lender is not the beneficial owner, properly
completed and duly executed copies of IRS Form W-8IMY, accompanied by properly
completed and duly executed copies of IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct and indirect partner.

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and duly executed copies of any other form or
document prescribed by applicable law as a basis for claiming exemption from or
a reduction in U.S. federal withholding Tax, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

78

 

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(f)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 4.10 (including by the payment of
additional amounts pursuant to this Section 4.10), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party related to such refund and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(g)          Each Lender agrees that if any documentation it previously
delivered pursuant to Section 4.10(g) expires or becomes obsolete or inaccurate
in any respect, it shall update such documentation or promptly notify the
Borrower and the Administrative Agent in writing of its legal ineligibility to
do so.  Notwithstanding anything to the contrary in this Section 4.10, a Lender
shall not be required to deliver any documentation pursuant to Section 4.10(g)
or this paragraph (i) that such Lender is not legally eligible to deliver.

 

(h)          Each party’s obligations under this Section 4.10 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the

 

79

 

 

replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

4.11        Indemnity.  The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss, cost or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of, or a conversion from, Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto or (d) any other default by the Borrower
in the repayment of such Eurodollar Loans when and as required pursuant to the
terms of this Agreement.  Such indemnification may include an amount (other than
with respect to clause (d)) equal to the excess, if any, of (i) the amount of
interest that would have accrued on the amount so prepaid, or not so borrowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of such Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over (ii)
the amount of interest (as reasonably determined by such Lender) that would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market.  A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest
error.  This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.  This Section 4.11
shall not apply with respect to Taxes other than any Tax that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

4.12        Change of Lending Office.  If any Lender requests compensation under
Section 4.9, or requires the Borrower to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.10, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.9 or 4.10, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

4.13        Replacement of Lenders.  If any Lender requests compensation under
Section 4.9, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.10 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.12, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, (i) prepay such Lender’s outstanding Term Loans
in full on a non-pro rata basis without premium or penalty, or (ii) at its sole
expense and effort,

 

80

 

 

upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.6), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 4.9 or Section 4.10) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that, in the case of an assignment:

 

(a)          the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.6;

 

(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 4.11) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 4.9 or payments required to be made pursuant to
Section 4.10, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)          such assignment does not conflict with applicable law; and

 

(e)          in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  

 

4.14        Evidence of Debt.  (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(a)          The Administrative Agent, on behalf of the Borrower (or, in the
case of an assignment not required to be recorded in the Register in accordance
with the provisions of Section 11.6(d), the assigning Lender, acting solely for
this purpose as a non-fiduciary agent of the Borrower), shall maintain the
Register (or, in the case of an assignment not required to be recorded in the
Register in accordance with the provisions of Section 11.6(d), a Related Party
Register), in each case pursuant to Section 11.6(d), and a subaccount therein
for each Lender, in which shall be recorded the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time.

 

81

 

 

(b)          The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term A Loans, Term B Loans,
Revolving Loans or Swingline Loans, as the case may be, of such Lender,
substantially in the forms of Exhibit E-1, E-2 E-3 or E-4 respectively, with
appropriate insertions as to date and principal amount.

 

4.15        Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a Eurodollar Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 4.11.

 

SECTION 5.   REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue, amend, extend, renew or participate in the Letters of
Credit, the Borrower hereby represents and warrants to each Agent and each
Lender that:

 

5.1          Financial Condition.  (a)  The unaudited pro forma consolidated
balance sheet and related pro forma income statement of the Borrower and its
consolidated Subsidiaries as at September 27, 2015 (the “Pro Forma Financial
Statements”) copies of which have heretofore been furnished to each Lender, have
been prepared giving effect (as if such events had occurred on such date) to (i)
the consummation of the Acquisition and the Refinancing, (ii) the Term Loans to
be made under this Agreement on the on the Closing Date, and the use of proceeds
thereof (iii) the issuance of the Senior Notes and the use of proceeds thereof
and (iv) the payment of fees and expenses in connection with the foregoing.  The
Pro Forma Financial Statements have been prepared in good faith based on the
assumptions set forth therein, which the Borrower believed to be reasonable
assumptions at the time such Pro Forma Financial Statements were prepared, and
present fairly in all material respects on a pro forma basis the estimated
financial position of the Borrower and its consolidated Subsidiaries as at and
for each of the dates and periods set forth above, assuming that the events
specified in the preceding sentence had actually occurred at such date.

 

(a)          (i)  The audited consolidated balance sheets of the Borrower and
its Subsidiaries (other than the Target and its Subsidiaries) for each of the
2013, 2014 and 2015 fiscal years, and the related consolidated statements of
income, stockholders’ equity and cash flows for such fiscal years, reported on
by and accompanied by an unqualified report from PricewaterhouseCoopers LLP
present fairly in all material respects the consolidated financial condition of
the Borrower and its Subsidiaries as at such date, and the consolidated results
of its operations and its consolidated cash flows for such fiscal
years.  (ii)  The unaudited consolidated

 

82

 

 

balance sheets and related statements of income and cash flows of the Borrower
and its Subsidiaries (other than the Target and its Subsidiaries) for the fiscal
quarter, if any, ended after September 27, 2015 and at least ninety (90) days
prior to the Closing Date, present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries (other
than the Target and its Subsidiaries) as at such date, and the consolidated
results of its operations and its consolidated cash flows for the period then
ended (subject to normal year-end audit adjustments and the absence of
footnotes).  (iii)  All such financial statements delivered pursuant to clauses
(b)(i) and (b)(ii) above, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except, with respect to clause (b)(i), as approved by the
aforementioned firm of accountants and disclosed therein, with respect to clause
(b)(ii), as disclosed therein).  

 

(b)          (i)  The audited consolidated balance sheets of the Target and its
Subsidiaries for the 2012, 2013 and 2014 fiscal years, and the related
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal years, reported on by and accompanied by an unqualified report from
Deloitte & Touche LLP, in the case of the 2012 fiscal year, and from Ernst &
Young LLP, with respect to the 2013 and 2014 fiscal years, to the best knowledge
of the Borrower, present fairly in all material respects the consolidated
financial condition of the Target and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for such
fiscal years.  (ii)  The unaudited consolidated balance sheets and related
statements of income and cash flows of the Target and its Subsidiaries for each
fiscal quarter ended after June 28, 2015 at least ninety (90) days prior to the
Closing Date, to the best knowledge of the Borrower, present fairly in all
material respects the consolidated financial condition of the Target and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the period then ended (subject to normal
year-end audit adjustments and the absence of footnotes).  (iii)  All such
financial statements delivered pursuant to clauses (c)(i) and (c)(ii) above,
including the related schedules and notes thereto, to the best knowledge of the
Borrower, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except, with respect to clause (c)(i), as
approved by the aforementioned firm of accountants and disclosed therein and,
with respect to clause (c)(ii) as disclosed therein).

 

(c)          The most recent financial statements referred to in clause (b)(i)
disclose in accordance with GAAP or other applicable accounting standards all
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives.

 

5.2          No Change.  Since September 27, 2015, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

5.3          Corporate Existence; Compliance with Law.  Except as permitted
under Section 8.4, the Borrower and each Restricted Subsidiary (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the organizational power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction

 

83

 

 

where its ownership, lease or operation of property or the conduct of its
business requires such qualification, (d) is in compliance with the terms of its
Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law (including, for the avoidance of doubt, the Patriot Act) and
all Governmental Authorizations, except to the extent that any failure under
clause (a) (with respect to any Restricted Subsidiary that is not a Loan Party)
or clauses (b) through (e) to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.4          Power; Authorization; Enforceable Obligations.  Each Loan Party has
the organizational power and authority, and the legal right, to make, deliver
and perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder.  Each Loan Party has taken
all necessary organizational and other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Transactions or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (a) consents, authorizations, filings and
notices described in Schedule 5.4, which consents, authorizations, filings and
notices have been, or will be, obtained or made and are in full force and effect
on or before the Closing Date, and all applicable waiting periods shall have
expired, in each case without any action being taken by any Governmental
Authority that would restrain, prevent or otherwise impose adverse conditions on
the Transactions, other than any such consent, authorizations, filings and
notices the absence of which could not reasonably be expected to have a Material
Adverse Effect, and (b) the filings referred to in Section 5.19.  Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

5.5          No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate (a)
its Organizational Document, (b) any Requirement of Law, Governmental
Authorization or any Contractual Obligation of the Borrower or any Restricted
Subsidiary and (c) will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to its
Organizational Documents, any Requirement of Law or any such Contractual
Obligation (other than the Liens created by the Security Documents and the Liens
permitted by Section 8.3), except for any violation set forth in clauses (b) or
(c) which could not reasonably be expected to have a Material Adverse Effect.

 

5.6          Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened in writing by or against the Borrower or any
Restricted Subsidiary or against any of their respective properties or revenues
(a) with respect to any of the Loan Documents, which

 

84

 

 

would in any respect impair the enforceability of the Loan Documents, taken as a
whole or (b) that could reasonably be expected to have a Material Adverse
Effect.

 

5.6          No Default.  Neither the Borrower nor any Restricted Subsidiary is
in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing.

 

5.7          Ownership of Property; Liens.  The Borrower and each Restricted
Subsidiary has title in fee simple (or local law equivalent) to all of its owned
real property, a valid leasehold interest in all its leased real property, and
good title to, or a valid leasehold interest in, license of, or right to use,
all its other tangible Property material to its business, in all material
respects, and no such Property is subject to any Lien except as permitted by
Section 8.3.  As of the Closing Date, no condemnation has been commenced or, to
the Borrower’s knowledge, is contemplated with respect to all or any portion of
any real property required to be pledged to the Administrative Agent by the
Borrower or any Restricted Subsidiary.

 

5.8          Intellectual Property.  All Intellectual Property owned by the
Borrower and the Restricted Subsidiaries is owned free and clear of all Liens
(other than (i) as permitted by Section 8.3, (ii) licenses listed on Schedule
5.9, (iii) other licenses granted in the ordinary course of business or which
are not, individually or in the aggregate, material (including in connection
with the sale or provision by the Borrower or any Restricted Subsidiary of
products or services), (iv) the security interest granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to the Guarantee and
Collateral Agreement, (v) licenses under which the Borrower or any Restricted
Subsidiary is the licensor in existence as of the date hereof (including in
connection with the sale or provision by the Borrower or any Restricted
Subsidiary of products or services) and (vi) licenses to the Borrower or any
Restricted Subsidiary).  Except as could not reasonably be expected to have a
Material Adverse Effect, to the knowledge of any Loan Party: (a) the conduct of,
and the use of Intellectual Property in, the business of the Borrower and the
Restricted Subsidiaries (including the products and services of the Borrower and
each Restricted Subsidiary) does not infringe, misappropriate, or otherwise
violate the Intellectual Property rights of any other Person; (b) in the last
two (2) years, there has been no such claim asserted in writing (including in
the form of offers or invitations to obtain a license) asserted or, to the
knowledge of any Loan Party, threatened against the Borrower or any Restricted
Subsidiary; (c) there is no valid basis for a claim of infringement,
misappropriation, or other violation of Intellectual Property rights against the
Borrower or any Restricted Subsidiary; (d) no Person is infringing,
misappropriating, or otherwise violating any Intellectual Property of the
Borrower or any Restricted Subsidiary, and there has been no such claim asserted
or threatened against any third party by the Borrower or any Restricted
Subsidiary, or to the knowledge of any Loan Party, any other Person; (e) no
Software included in the Collateral is subject to the terms of any “open source”
or other similar license that provides for any source code of such Software to
be disclosed, licensed, publicly distributed, or dedicated to the public; and
(f) the Borrower and each Restricted Subsidiary has at all times complied with
all applicable laws, as well as its own rules, policies, and procedures,
relating to privacy, data protection, and the collection and use of

 

85

 

 

personal information collected, used, or held for use by the Borrower or such
Restricted Subsidiary.

 

5.9          Taxes.  Each Loan Party has filed or caused to be filed all federal
and other material state and other tax returns that are required to be filed by
it and all such tax returns are true, correct, and complete in all material
respects; each Loan Party has paid all federal and other material state and
other taxes and any assessments made against it or any of its property by any
Governmental Authority (other than any which are not yet due or the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Loan Party); no tax Lien has been filed
(other than for taxes not yet due or the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Loan Party) and, no Loan Party is aware of any proposed or
pending tax assessments, deficiencies or audits that could, in any such case, be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.

 

5.10        Federal Regulations.  No part of the proceeds of any extension of
credit under this Agreement will be used for any purpose that violates or would
be inconsistent with the provisions of Regulation T, U or X of the Board.  If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U 1, as
applicable, referred to in Regulation U.

 

5.11        Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any the Borrower or any Restricted Subsidiary pending or,
to the knowledge of the Borrower, threatened; (b) hours worked by and payment
made to employees of the Borrower and each Restricted Subsidiary have not been
in violation of the Fair Labor Standards Act, as amended, or any other
applicable Requirement of Law dealing with such matters; and (c) all payments
due from the Borrower and each Restricted Subsidiary on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the Borrower or relevant Restricted Subsidiary.

 

5.12        ERISA.  Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan,
and each Plan has complied in all respects with the applicable provisions of
ERISA and the Code except where such “accumulated funding deficiency” or failure
could not reasonably be expected to have a Material Adverse Effect.  No
termination of a Single Employer Plan has occurred, and no Lien against the
Borrower or any Commonly Controlled Entity in favor of the PBGC or a Single
Employer Plan or a Multiemployer Plan has arisen, during such five-year
period.  As of the Closing Date, the present value of all accrued benefits under
each Single Employer Plan (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by more than $50,000,000.  Neither the
Borrower nor any

 

86

 

 

Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a liability under ERISA, and neither the Borrower nor any Commonly Controlled
Entity would become subject to any liability under ERISA if the Borrower or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made, except in any such case, that
could not reasonably be expected to result in a Material Adverse Effect.  No
such Multiemployer Plan is in Reorganization or Insolvent.

 

5.13        Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board, as amended) that limits its ability to incur
Indebtedness.

 

5.14        Subsidiaries.  (a) Except as disclosed to the Administrative Agent
by the Borrower in writing from time to time after the Closing Date, Schedule
5.15 sets forth (i) the name and jurisdiction of formation or incorporation of
each Group Member and, as to each such Group Member (other than the Borrower and
Target and its Subsidiaries), states the authorized and issued capitalization of
such Group Member, the beneficial and record owners thereof and the percentage
of each class of Capital Stock owned by any Loan Party and (ii) each Immaterial
Subsidiary as of the Closing Date, (b) except as disclosed on Schedule 5.15 or
as disclosed to the Administrative Agent by the Borrower in writing from time to
time after the Closing Date, after giving effect to the consummation of the
Transactions, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees, independent contractors or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Borrower or any
Restricted Subsidiary, except as created by the Loan Documents or as permitted
hereby, and (c) as of the Closing Date, each Domestic Subsidiary (other than the
Target and its Subsidiaries) that is not a Subsidiary Guarantor is an Immaterial
Subsidiary or an Unrestricted Subsidiary.  Except as listed on Schedule 5.15, as
of the Closing Date, neither the Borrower nor any Restricted Subsidiary owns any
interests in any joint venture, partnership or similar arrangements with any
Person.

 

5.15        Use of Proceeds.  (a) The proceeds of any Term Loans made on the
Closing Date shall be used (i) to pay, directly or indirectly, the Acquisition
Consideration, (ii) to finance the Refinancing and (iii) to fund the Transaction
Costs.

 

(b)          (i)  The proceeds of the Revolving Loans made on the Closing Date
shall be used (A) to fund OID and/or upfront fees required to be paid pursuant
to the “market flex” provisions of the Fee Letter, (B) to pay for part of the
Acquisition Consideration and fund other Transaction Costs, and (C) to backstop
or replace or cash collateralize letters of credit outstanding on the Closing
Date under facilities no longer available to the Borrower or its subsidiaries
(the amount of any Revolving Loans utilized on the Closing Date pursuant to
clause (i)(B), the “Transaction Costs Revolving Amount”), and (ii) the proceeds
of the Revolving Loans made after the Closing Date shall be used for working
capital and other general corporate purposes of the Borrower and its Restricted
Subsidiaries, including the financing of Permitted Acquisitions and other
permitted Investments.

 

87

 

 

(c)          No proceeds of the Loans will be used by the Borrower or any
Subsidiary directly or, to the knowledge of the Borrower, indirectly, (a) for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business, or to
obtain any improper advantage, in violation of the Foreign Corrupt Practices Act
of 1977 or the UK Bribery Act 2010 or (b) for the purpose of financing
activities of or with any Person, that, at the time of such financing, is the
subject of any Sanctions administered by the United States Treasury Department’s
Office of Foreign Asset Control.

 

5.16        Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

 

(a)          the facilities and properties owned, leased or operated by the
Borrower or any Restricted Subsidiary (the “Properties”) do not contain, and
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute or constituted a
violation of, or could reasonably be expected to give rise to liability under,
any Environmental Law;

 

(b)          neither the Borrower nor any Restricted Subsidiary has received any
written notice of violation, nor has knowledge of any alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the business operated by the Borrower or any Restricted Subsidiary, nor does the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;

 

(c)          Materials of Environmental Concern have not been transported or
disposed of from the Properties by the Borrower or any Restricted Subsidiary or,
to the Borrower’s knowledge, by any other person in violation of, or in a manner
or to a location that could reasonably be expected to give rise to liability
under, any Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of by the Borrower or any Restricted
Subsidiary or, to the Borrower’s knowledge, by any other person at, on or under
any of the Properties in violation of, or in a manner that could reasonably be
expected to give rise to liability under, any applicable Environmental Law;

 

(d)          no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Restricted Subsidiary is or, to
the Borrower’s knowledge, will be named as a party with respect to the
Properties or the business operated by the Borrower or any Restricted
Subsidiary, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the business operated by the Borrower or any Restricted
Subsidiary;

 

(e)          there has been no release or threat of release of Materials of
Environmental Concern by the Borrower or any Restricted Subsidiary or, to the
Borrower’s knowledge, by any other person at or from the Properties, or arising
from or related to the operations of the Borrower or any Restricted Subsidiary
in connection with the Properties or

 

88

 

 

otherwise in connection with the business operated by the Borrower or any
Restricted Subsidiary, in violation of or in amounts or in a manner that could
reasonably be expected to give rise to liability under Environmental Laws;

 

(f)          the Properties and all operations at the Properties are in
compliance, and have in the last five (5) years been in compliance, with all
applicable Environmental Laws; and

 

(g)          neither the Borrower nor any Restricted Subsidiary has assumed any
liability of any other Person under Environmental Laws.

 

5.17        Accuracy of Information, etc.  No written statement contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, when taken as a
whole, contained as of the date such statement, information, document or
certificate was furnished, any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made after giving effect to any supplements thereto; provided, however,
that (a) with respect to the projections, other pro forma financial information
and forward looking information and information of a general economic or
industry-specific nature contained in the materials referenced above, the
Borrower represents only that the same were prepared in good faith and are based
upon assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial or other
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial or other
information may differ from the projected results set forth therein by a
material amount and (b) on or prior to the Closing Date, as the case may be, the
representations and warranties in this Section 5.18 with respect to the Target,
its Subsidiaries and their business shall only be made to the best knowledge of
the Borrower.

 

5.18        Security Documents.  (a)  Subject on the Closing Date to the Limited
Conditionality Provisions and, at any time Indebtedness under the Overnight
Facility is secured by any Collateral, to the STCA Intercreditor Agreement, the
Guarantee and Collateral Agreement and each other Security Document is effective
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a valid security interest in the Collateral described therein and
proceeds thereof (to the extent a security interest can be created therein under
the Uniform Commercial Code).  In the case of the Pledged Equity Interests
described in the Guarantee and Collateral Agreement, when stock or interest
certificates representing such Pledged Equity Interests (along with properly
completed stock or interest powers endorsing the Pledged Equity Interest and
executed by the owner of such shares or interests are delivered to the
Collateral Agent), and in the case of the other Collateral described in the
Guarantee and Collateral Agreement or any other Security Document (other than
deposit accounts), when financing statements and other filings specified on
Schedule 5.19(a) in appropriate form are filed in the offices specified on
Schedule 5.19(a), the Collateral Agent, for the benefit of the Secured Parties,
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, in each case prior and superior in right to any
other Person (except Liens permitted by Section 8.3),

 

89

 

 

subject, however, in the case of any Pledged Equity Interests of Foreign
Subsidiaries to any additional requirements under foreign law.  

 

(b)          Subject on the Closing Date to the Limited Conditionality
Provisions, each of the Mortgages (if any) is effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a valid Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified therein, each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (except Liens
permitted by Section 8.3).  Schedule 5.19(b) lists, as of the Closing Date, each
parcel of owned real property located in the United States and held by the
Borrower or any of its Restricted Subsidiaries that has a value, in the
reasonable opinion of the Borrower, in excess of $10,000,000.

 

5.19        Solvency.  The Borrower and its Subsidiaries (on a consolidated
basis), after giving effect to the Transactions and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and
therewith, will be and will continue to be Solvent.

 

5.20        Senior Indebtedness.  The Obligations constitute “senior debt,”
“senior indebtedness,” “designated senior debt”, “guarantor senior debt” or
“senior secured financing” (or any comparable term) of each Loan Party under and
as defined in any Junior Financing Documentation.

 

5.21        Certain Documents.  The Borrower has delivered to the Administrative
Agent a complete and correct copy of the Acquisition Offer Documents, including
any amendments, supplements or modifications with respect thereto.

 

5.22        Anti-Terrorism Laws.  (a)  None of the Borrower, any Loan Party or
any of their respective Subsidiaries or their respective directors or officers
(limited, in the case of directors and officers of Subsidiaries of the Borrower,
to the knowledge of a Responsible Officer of the Borrower), nor, to the
knowledge of a Responsible Officer of the Borrower, any of their respective
employees, is in violation of any Anti-Terrorism Law or engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.

 

(a)          None of the Borrower, any Loan Party or any of their respective
Subsidiaries or their respective directors or officers (limited, in the case of
directors and officers of Subsidiaries of the Borrower, to the knowledge of a
Responsible Officer of the Borrower), nor, to the knowledge of a Responsible
Officer of the Borrower, any of their respective employees or agents acting or
benefiting in any capacity in connection with the Loans, Letters of Credit or
other transactions hereunder, is any of the following (each a “Blocked Person”):

 

(i)          a Person that is listed in the annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224;

 

90

 

 

(ii)         a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;

 

(iii)        a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)        a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

 

(v)         a Person that is named as a “specially designated national” on the
most current list published by the United States Treasury Department’s Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or

 

(vi)        a Person who is affiliated or associated with a person listed above.

 

(b)          None of the Borrower, any Loan Party or any of their respective
Subsidiaries or their respective directors or officers (limited, in the case of
directors and officers of Subsidiaries of the Borrower, to the knowledge of a
Responsible Officer of the Borrower), nor, to the knowledge of a Responsible
Officer of the Borrower, any of their respective employees or agents acting in
any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

 

5.23        Anti-Corruption Laws.  The Borrower and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977 and the UK Bribery Act 2010 and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

5.24         EEA Financial Institution.  Neither the Borrower nor any other Loan
Party is an EEA Financial Institution.

 

SECTION 6.    CONDITIONS PRECEDENT

 

6.1          Conditions to Initial Extension of Credit.  The agreement of each
Lender to make the initial extension of credit requested to be made by it on the
Closing Date is subject to the satisfaction or waiver, prior to or concurrently
with the making of such extension of credit on the Closing Date, of the
following conditions precedent:

 

(a)          Loan Documents.  Subject to the Limited Conditionality Provisions,
the Administrative Agent shall have received this Agreement and each other Loan
Document

 

91

 

 

required to be entered into on the Closing Date, executed and delivered by each
Loan Party that is a party thereto.

 

(b)          Transactions.  The following transactions shall have been or shall
concurrently be consummated, in each case on terms and conditions reasonably
satisfactory to each Agent and each Lender:

 

(i)          the Acquisition shall have been, or substantially simultaneously
with the initial borrowing hereunder will be, consummated in all material
respects in accordance with the terms of the Acquisition Agreement after giving
effect to any modifications, amendments, consents or waivers agreed upon by the
Borrower other than those that are materially adverse to the interests of the
Lenders to which the Lead Arrangers have not given prior consent (such consent
not to be unreasonably withheld, delayed or conditioned); provided that (a) any
reduction in the purchase price for the Acquisition shall be deemed to be not
materially adverse to the Lenders but any such reduction in the cash component
of the purchase price in excess of 10.0% of the purchase price shall be
allocated Dollar-for-Dollar to reduce the Term Loan A Facility and the Term Loan
B Facility ratably, (b) any increase in the purchase price shall be deemed to be
not materially adverse to the Lenders so long as such increase is not funded
with Indebtedness, (c) the granting of any consent under the Acquisition
Agreement that is not materially adverse to the interests of the Lenders shall
not otherwise constitute an amendment or waiver and (d) any amendment, waiver or
other modification to the definition of “Company Material Adverse Effect” set
forth in the Acquisition Agreement or to Sections 10.1, 10.6, 10.8, 10.9, 10.11
and 10.16 of the Acquisition Agreement without the prior written consent of the
Lead Arrangers (not to be unreasonably withheld or delayed) shall be deemed to
be materially adverse to the interests of the Lenders and the Lead Arrangers;  

 

(ii)         the issuance and sale of the Senior Notes; and

 

(iii)        the Refinancing.

 

(c)          Pro Forma Financial Statements; Financial Statements.  The Lead
Arrangers shall have received the Pro Forma Financial Statements.  The Lead
Arrangers have received the other financial statements described in Section 5.1
(it being agreed that (i) the financial statements of the Borrower for each of
the 2013, 2014 and 2015 fiscal years and the Target for each of the 2012, 2013
and 2014 fiscal years, (ii) the financial statements of the Borrower for the
fiscal quarters ending December 28, 2014, March 29, 2015 and June 28, 2015 have
been received and (iii) with respect to the Target, financial statements shall
only be required pursuant to Section 5.1 to the extent such financial statements
become available to the Borrower either publicly or by delivery of such
financial statements by the Target or its Subsidiaries to the Borrower).

 

(d)          Approvals.  All necessary material governmental and third party
consents and approvals required to be obtained by the Borrower and its
Subsidiaries for the Acquisition to

 

92

 

 

be consummated shall have been obtained and be effective and all applicable
waiting periods shall have expired without any adverse action being taken by any
Governmental Authority.

 

(e)          Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions where assets of the
Loan Parties are located, and such search shall reveal no Liens on any of the
assets of the Loan Parties except for Liens permitted by Section 8.3 or
discharged on or prior to the Closing Date pursuant to documentation reasonably
satisfactory to the Administrative Agent.

 

(f)          Fees.  The Lenders, the Lead Arrangers and the Agents shall have
received all fees required to be paid and all accrued reasonable, documented
out-of-pocket expenses required hereunder to be paid and for which invoices have
been presented at least three Business Days prior to the Closing Date (including
the reasonable fees and expenses of legal counsel) in respect of the
Transactions, on or before the Closing Date.

 

(g)          Closing Certificate.  The Administrative Agent shall have received
a certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit F, with appropriate insertions and attachments including the
certificate of incorporation or certificate of formation, as applicable, of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party.

 

(h)          Legal Opinions.  The Administrative Agent shall have received the
legal opinion of O'Melveny & Myers LLP counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit G.  Such legal opinion shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require that are customary
for transactions of this kind.

 

(i)          Pledged Equity Interests; Stock Powers; Pledged Notes.  Subject to
the Limited Conditionality Provisions, the Collateral Agent shall have received
(i) the certificates representing the shares of Capital Stock pledged pursuant
to the Guarantee and Collateral Agreement, if applicable, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

 

(j)          Filings, Registrations and Recordings.  Subject to the Limited
Conditionality Provisions, each document (including any Uniform Commercial Code
financing statement, but excluding any Intellectual Property Security Agreement)
required by the Security Documents or under United States law or reasonably
requested by the Collateral Agent to be filed, registered or recorded in order
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 8.3), shall be in proper form for filing,
registration or recordation.

 

93

 

 

(k)          Solvency Certificate.  The Administrative Agent shall have received
a solvency certificate in the form of Exhibit I, executed as of the Closing Date
by the chief financial officer of the Borrower.

 

(l)          Insurance.  The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.

 

(m)          Patriot Act, Etc.  The Administrative Agent shall have received, no
later than three Business Days prior to the Closing Date, all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, as reasonably requested by the Administrative Agent to the extent
requested in writing by the Administrative Agent and the Lead Arrangers at least
seven Business Days prior to the Closing Date.

 

(n)          Company Material Adverse Effect.  Since the date of the Acquisition
Agreement, there shall not have occurred a Company Material Adverse Effect.  

 

(o)          Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to Sections 5.3(a) and (b),
5.4, 5.5(a), 5.11, 5.14, 5.19, 5.20, 5.21, 5.23 and 5.24 (the “Specified
Representations”) shall be true and correct in all material respects on and as
of such date as if made on and as of such date (except to the extent made as of
a specific date, in which case such representation and warranty shall be true
and correct in all material respects on and as of such specific date).

 

(p)          Specified Acquisition Agreement Representations and
Warranties.  Each of the representations and warranties made with respect to the
Target and its subsidiaries in the Acquisition Agreement, if any, as are
material to the interests of the Lenders, shall be true and correct in all
material respects, as of such date as if made on and as of such date (except to
the extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date), but only to the extent that the Borrower or an affiliate of
Borrower has the right to terminate its obligations under the Acquisition
Agreement or decline to consummate the Acquisition as a result of a breach or
inaccuracy of any such representation or warranty in the Acquisition Agreement.

 

(q)          Notices.  The Borrower shall have delivered to the Administrative
Agent the notice of borrowing for the extension of credit in accordance with
this Agreement.

 

Notwithstanding anything to the contrary contained above in this Section 6.1, to
the extent any Collateral is not provided (or any related required actions under
this Section 6.1 are not taken) on the Closing Date after the Loan Parties’ use
of commercially reasonable efforts to do so, the delivery of such Collateral
(and the taking of the related required actions) shall not constitute a
condition precedent to the effectiveness of this Agreement on the Closing Date
but shall instead be required to be delivered (or taken) after the Closing Date
in accordance with the requirements of Section 7.9, except that (A) with respect
to the perfection of security interests in UCC Filing Collateral, the Borrower
shall be obligated to deliver or cause to be delivered necessary Uniform
Commercial Code financing statements to the Collateral Agent in proper

 

94

 

 

form for filing and to irrevocably authorize and to cause the applicable Loan
Parties to irrevocably authorize, the Collateral Agent to file necessary Uniform
Commercial Code financing statements and (B) with respect to perfection of
security interests in Stock Certificates (other than Stock Certificates and
material wholly-owned domestic subsidiaries of the Borrower immediately prior to
the Acquisition, the Borrower shall be obligated to use commercially reasonable
efforts to deliver to the Collateral Agent Stock Certificates together with
undated stock powers in blank (the foregoing conditions, the “Limited
Conditionality Provisions”).

 

6.2          Conditions to Each Extension of Credit After the Closing Date.  The
agreement of each Lender to make any extension of credit requested to be made by
it on any date after the Closing Date is subject to the satisfaction of the
following conditions precedent:

 

(a)          Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (except to the extent made as of a specific date, in which
case such representation and warranty shall be true and correct in all material
respects on and as of such specific date).

 

(b)          No Default.  No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

(c)          No Legal Bar.  No order, judgment or decree of any Governmental
Authority shall purport to restrain any Lender from making any extension of
credit to be made by it.  

 

(d)          Notices.  The Borrower shall have delivered to the Administrative
Agent and, if applicable, the Issuing Lender or the Swingline Lender, the notice
of borrowing or Application, as the case may be, for such extension of credit in
accordance with this Agreement.  

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

 

Notwithstanding anything in this Section 6.2 to the contrary, to the extent that
the proceeds of Incremental Term Loans are to be used to finance a Permitted
Acquisition, the only conditions precedent to the funding of such Incremental
Term Loans shall be the conditions precedent set forth in Section 2.4(b) and in
the related amendment with respect to such Incremental Term Loans.

 

SECTION 7.    AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding, or any Loan or other amount is owing
to any Lender or Agent hereunder (other than unasserted contingent
indemnification obligations, Letters of Credit

 

95

 

 

that have been Cash Collateralized and any amount owing under Specified Hedge
Agreements), the Borrower shall and shall cause each of its Restricted
Subsidiaries to:

 

7.1          Financial Statements.  Furnish to the Administrative Agent and each
Lender:

 

(a)          within ninety (90) days (or such other time period as specified in
the SEC's rules and regulations with respect to non-accelerated filers for the
filing of annual reports on Form 10-K) after the end of each fiscal year of the
Borrower, a copy of the audited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income or operations, stockholders’ equity and cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit other than to the extent resulting solely from (i) an upcoming maturity
date under the Facilities or (ii) any prospective Default as a result of a
breach of any Financial Covenant or a Financial Covenant Event of Default, by
PricewaterhouseCoopers LLP or other independent certified public accountants of
nationally recognized standing; and

 

(b)          within forty-five (45) days (or such other time period as specified
in the SEC's rules and regulations with respect to non-accelerated filers for
the filing of annual reports on Form 10-Q) after the end of each of the first
three quarterly periods of each fiscal year of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income or operations, stockholders’ equity (to the extent required on Form 10-Q)
and cash flows for such quarter and the portion of the fiscal year through the
end of such quarter, setting forth in each case in comparative form the figures
for the previous year, certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operation, stockholders’ equity and cash flows of the Borrower in accordance
with GAAP (subject to normal year-end audit adjustments and the absence of
footnotes).  

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

Documents required to be delivered pursuant to Section 7.1(a) or (b) or Section
7.2(e) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at www.microsemi.com; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that, (x) to the extent the Administrative Agent or any Lender so requests, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or such Lender until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (y) the Borrower shall
notify the

 

96

 

 

Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents.  The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to herein, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

7.2          Certificates; Other Information.  Furnish to the Administrative
Agent, the Collateral Agent (as applicable) and each Lender (or, in the case of
clause (i), to the relevant Lender):

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 7.1(a), a report of independent registered public
accounting firm reporting on such financial statements stating that in making
the examination necessary in connection therewith, no knowledge was obtained of
any Default or Event of Default, except as specified in such report (which
report may be limited to accounting matters and disclaim responsibility for
legal interpretations);

 

(b)           concurrently with the delivery of any financial statements
pursuant to Section 7.1, (i) a certificate of a Responsible Officer of the
Borrower stating that such Responsible Officer has obtained no knowledge of any
Default or Event of Default except as specified in such certificate, (ii) to the
extent not previously disclosed and delivered to the Administrative Agent and
the Collateral Agent, a listing of any Intellectual Property which is the
subject of a federal registration or federal application (including Intellectual
Property included in the Collateral which was theretofore unregistered and
becomes the subject of a federal registration or federal application) acquired
by any Loan Party since the date of the most recent list delivered pursuant to
this clause (ii) (or, in the case of the first such list so delivered, since the
Closing Date), promptly deliver to the Administrative Agent and the Collateral
Agent an agreement evidencing the security interest created in such Intellectual
Property suitable for recordation in the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, or such other
instrument in form and substance reasonably acceptable to the Administrative
Agent, and undertake the filing of any instruments or statements as shall be
reasonably necessary to create, record, preserve, protect or perfect the
Collateral Agent’s security interest in such Intellectual Property and (iii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by the Borrower and each Restricted Subsidiary with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be, and, if
applicable, for determining the Applicable Margin for Revolving Loans and
Swingline Loans and the Commitment Fee Rate.

 

(c)           no later than ninety (90) days after the end of each fiscal year
of the Borrower, a detailed consolidated budget for the following fiscal year
shown on a quarterly basis (including a projected consolidated balance sheet of
the Borrower and its Restricted Subsidiaries as of the end of the following
fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto and projected covenant
compliance levels) (collectively, the “Projections”), which Projections shall in
each case be accompanied by a

 

97

 

 

certificate of a Responsible Officer of the Borrower stating that such
Projections are based on reasonable estimates, information and assumptions at
the time prepared;

 

(d)          if the Borrower is not then a reporting company under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), within
forty-five (45) days after the end of each fiscal quarter of the Borrower (or
ninety (90) days, in the case of the last fiscal quarter of any fiscal year), a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Restricted Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year;

 

(e)           promptly after the same are sent, copies of all financial
statements, reports and material notices that the Borrower sends to the holders
of any Class of its Indebtedness or public equity securities and, promptly after
the same are filed, copies of all annual, regular or periodic and special
reports and registration statements which the Loan Parties may file or be
required to file with the SEC and not otherwise required to be delivered to the
Administrative Agent pursuant hereto, and, promptly, and in any event within
five (5) Business Days, after receipt thereof by the Borrower or any Restricted
Subsidiary, copies of each written notice or other correspondence received from
the SEC or comparable agency in any applicable foreign jurisdiction concerning
any investigation or potential investigation or other inquiry by such agency
regarding the financial or other operational results of the Borrower or any
Restricted Subsidiary;

 

(f)           promptly, after any request by the Administrative Agent, any final
“management” letter submitted by such accountants to the board of directors of
the Borrower in connection with their annual audit;

 

(g)          promptly, such additional financial and other information regarding
the business, financial or corporate affairs of the Borrower or any of its
Restricted Subsidiaries as any Lender may from time to time reasonably request,
including, without limitation, other information with respect to the Patriot
Act; and

 

(h)          within 30 days following the delivery of annual financial
statements pursuant to Section 7.1(a), and upon the reasonable request of the
Administrative Agent made within 30 days following the delivery of quarterly
financial statements pursuant to Section 7.1(b), update calls with a Responsible
Officer of the Borrower and the Lenders to discuss the financial position,
financial performance and cash flows of the Borrower and its Restricted
Subsidiaries for the period covered by the applicable financial statements;
provided, however, if the Borrower is holding a conference call open to the
public to discuss such results, the Borrower will not be required to hold a
separate call for the Lenders.

 

7.3          Payment of Taxes.  Pay all federal and other material state,
provincial and other taxes, assessments, fees or other charges imposed on it or
any of its property by any Governmental Authority before they become delinquent,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in

 

98

 

 

conformity with GAAP with respect thereto have been provided on the books of the
Borrower or the relevant Restricted Subsidiary.

 

7.4          Maintenance of Existence; Compliance.  (a)  (i)  Preserve, renew
and keep in full force and effect its organizational existence except as
permitted hereunder and (ii) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, including, without limitation, all necessary Governmental
Authorizations, except, in each case, as otherwise permitted by Section 8.4 and
except, in the case of clause (i) above with respect to Immaterial Subsidiaries
that are not Loan Parties, and in the case of clause (ii) above, to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect and (b) comply with all Contractual Obligations, Organizational
Documents and Requirements of Law (including, without limitation, and, as
applicable, ERISA, the Code and the ITA) except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

7.5          Maintenance of Property; Insurance.  (a)  Keep all material
Property useful and necessary in its business in good working order and
condition, ordinary wear and tear and obsolescence excepted and (b) maintain
insurance with financially sound and reputable insurance companies (i) on all
its Property in at least such amounts and against at least such risks (but
including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business and (ii) required pursuant
to the Security Documents.  The Borrower will furnish to the Administrative
Agent, upon request, information in reasonable detail as to the insurance so
maintained.  

 

7.6          Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent who may be accompanied by any Lender
to visit and inspect any of its properties and examine and make abstracts from
any of its books and records at any reasonable time during normal business hours
and as often as may reasonably be desired upon reasonable advance notice to the
Borrower and to discuss the business, operations, properties and financial and
other condition of the Borrower and the Restricted Subsidiaries with officers
and employees of the Borrower and the Restricted Subsidiaries and with their
independent certified public accountants (provided that the Borrower or the
Restricted Subsidiaries may, at their option, have one or more employees or
representatives present at any discussion with such accountants); provided that
unless an Event of Default has occurred or is continuing, only one (1) such
visit in any calendar year shall be at the Borrower’s expense.  

 

7.7          Notices.  Promptly give notice to the Administrative Agent of:

 

(a)          the occurrence of any Default or Event of Default;

 

(b)          any (i) default or event of default under any Contractual
Obligation of the Borrower or any Restricted Subsidiary that could reasonably be
expected to have a Material Adverse Effect or (ii) litigation, investigation or
proceeding that may exist at any time between

 

99

 

 

the Borrower or any Restricted Subsidiary and any Governmental Authority, which,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect;

 

(c)          any litigation or proceeding affecting the Borrower or any
Restricted Subsidiary (i) in which the amount claimed against the Borrower or
any Restricted Subsidiary and not covered by insurance exceeds $25,000,000, (ii)
in which injunctive or similar relief is sought and which could reasonably be
expected to have a Material Adverse Effect or (iii) which relates to any Loan
Document;

 

(d)          the following events, as soon as possible and in any event within
thirty (30) days after a Responsible Officer of the Borrower obtains actual
knowledge thereof:  (i) the occurrence of any Reportable Event with respect to
any Single Employer Plan, a failure to make any required contribution to any
Single Employer Plan or Multiemployer Plan, the creation of any Lien against the
Borrower or any Commonly Controlled Entity in favor of the PBGC or a Single
Employer Plan or Multiemployer Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Single
Employer Plan or Multiemployer Plan; and

 

(e)          any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

 

7.8          Environmental Laws.  (a)  Comply with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and ensure that all
tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except, in each case, to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

(a)          Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws, except to the extent
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

7.9          Post-Closing; Additional Collateral, etc.  (a)  With respect to any
property acquired after the Closing Date by any Loan Party (other than (x) any
property described in paragraph (b), (c) or (d) below, (y) property acquired by
any Immaterial Subsidiary, any Foreign Subsidiary or any Unrestricted
Subsidiary) and (z) Excluded Assets (as defined in the Guarantee and Collateral
Agreement) and any other property that is not required to become subject to
Liens in favor of the Collateral Agent pursuant to the Loan Documents) that has
an individual fair market value (as determined in good faith by the Borrower) in
excess of $2,000,000 as to which

 

100

 

 

the Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Collateral Agent such
amendments to the applicable Security Document or such other documents as the
Collateral Agent deems necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a security interest in such property,
(ii) take all actions necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions (other than foreign jurisdictions) as
may be required by the applicable Security Document or by law and, in the case
of Intellectual Property (other than pursuant to clause (e) below), the
recordation of an agreement evidencing the security interest created in such
Intellectual Property suitable for recordation in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or such
other instrument in form and substance reasonably acceptable to the
Administrative Agent, or as may be requested by the Collateral Agent, and (iii)
if reasonably requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions relating to the matters described above, which opinions shall be
customary in form and substance and from counsel reasonably satisfactory to the
Collateral Agent.

 

(a)          With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $10,000,000 acquired
after the Closing Date by any Loan Party (other than (x) any such real property
subject to a Lien expressly permitted by Section 8.3(g) and (y) real property
acquired by any Immaterial Subsidiary, Foreign Subsidiary or Unrestricted
Subsidiary), promptly (i) execute and deliver a first priority Mortgage subject
to Liens permitted under Section 8.3 hereof, in favor of the Collateral Agent,
for the benefit of the Secured Parties, covering such real property, (ii) if
requested by the Collateral Agent, provide the Secured Parties with (x) title
and extended coverage insurance covering such real property in an amount at
least equal to the purchase price of such real property (or such other amount as
shall be reasonably acceptable to the Collateral Agent, provided that in
jurisdictions that impose mortgage recording taxes, the Security Documents shall
not secure indebtedness in an amount exceeding 120% of the fair market value of
the Mortgaged Property, as reasonably determined in good faith by the Loan
Parties and reasonably acceptable to Collateral Agent), as well as a current
ALTA survey thereof, together with a surveyor’s certificate and (y) any consents
or estoppels deemed necessary or reasonably advisable by the Collateral Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (iii) if requested by the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in customary form and substance
and from counsel reasonably satisfactory to the Collateral Agent and (iv)
deliver to the Administrative Agent a certificate executed by a Responsible
Officer of the Borrower certifying as to whether or not such Mortgage will
encumber improved real property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968, and, if so, confirming that such
insurance has been obtained, which certificate shall be in a form and substance
reasonably satisfactory to the Borrower.  

 

(b)          With respect to any new Restricted Subsidiary (other than a Foreign
Subsidiary or an Immaterial Subsidiary or Unrestricted Subsidiary) created or
acquired after the Closing Date by the Borrower or any Restricted Subsidiary
(except that, for the purposes of this

 

101

 

 

paragraph (c), the term Restricted Subsidiary shall include any existing
Restricted Subsidiary that ceases to be a Foreign Subsidiary or an Immaterial
Subsidiary), promptly (i) execute and deliver to the Collateral Agent such
Security Documents as the Administrative Agent deems necessary or reasonably
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Restricted Subsidiary that is owned by the Borrower or any Restricted
Subsidiary, (ii) deliver to the Authorized Collateral Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the applicable Restricted
Subsidiary, (iii) cause such new Restricted Subsidiary (A) to become a party to
the applicable Security Documents, (B) to take such actions necessary or
advisable to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected first priority security interest (subject to Liens permitted
by Section 8.3 hereof) in all or substantially all, or any portion of the
property of such new Restricted Subsidiary that is required to become subject to
a Lien in favor of the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Loan Documents as the Administrative Agent shall determine, in
its reasonable discretion, including the filing of Uniform Commercial Code
financing statements in such jurisdictions (other than foreign jurisdictions) as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Collateral Agent and (C) to deliver to the Collateral Agent a
certificate of such Restricted Subsidiary, substantially in the form of Exhibit
F, with appropriate insertions and attachments, and (iv) if requested by the
Collateral Agent, deliver to the Administrative Agent legal opinions relating to
the matters described above, which opinions shall be in customary form and
substance and from counsel reasonably satisfactory to the Collateral Agent.

 

(c)          (i) With respect to the Target and its Restricted Subsidiaries,
within ninety (90) days after the Closing Date (or such later date acceptable to
the Administrative Agent in its sole discretion) the Collateral Agent shall have
received executed copies of all documents necessary or desirable to perfect the
Collateral Agent’s Liens on the Capital Stock (if any) of any “first-tier”
Foreign Subsidiary granted pursuant to the Guarantee and Collateral Agreement
(excluding any Immaterial Subsidiary or Foreign Subsidiary excluded pursuant to
Section 7.9(f)); provided that, in no event shall more than 65% of the voting
Capital Stock of any such Foreign Subsidiary be required to be pledged pursuant
to this Section 7.9(d)(i) and in no event shall the Borrower or any Restricted
Subsidiary be required to perfect any such pledge under laws other than of the
United States and any state thereof.

 

(ii)  With respect to any new “first-tier” Foreign Subsidiary created or
acquired after the Closing Date (other than any new Foreign Subsidiary that is
an Immaterial Subsidiary or any Foreign Subsidiary excluded pursuant to Section
7.9(d) or 7.9(f) or any Unrestricted Subsidiary) by the Borrower or any
Restricted Subsidiary (other than by any Restricted Subsidiary that is a Foreign
Subsidiary), promptly (A) execute and deliver to the Collateral Agent such
Security Documents as the Collateral Agent deems necessary or reasonably
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by the Borrower or such Restricted Subsidiary
(provided that in no event shall more than 65% of the total outstanding voting
Capital Stock of any such new Subsidiary be required to be so pledged), (B)
deliver to the Authorized Collateral Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized

 

102

 

 

officer of the Borrower or relevant Restricted Subsidiary, as the case may be,
and take such other action as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the Collateral Agent’s security interest
therein, and (C) if requested by the Collateral Agent, deliver to the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be in customary form and substance and from counsel reasonably
satisfactory to the Collateral Agent; provided that, notwithstanding the
foregoing, in no event shall the Borrower or any Restricted Subsidiary be
required to perfect any such pledge under laws other than of the United States
or any state thereof.

 

(d)          With respect to the Target and its Subsidiaries (but only to the
extent such Person is, or is required to become, a Subsidiary Guarantor), within
ninety (90) days after the Closing Date (or such later date acceptable to the
Administrative Agent in its sole discretion) the Administrative Agent shall have
received executed Intellectual Property Security Agreements, and as soon as
practicable thereafter, evidence of recordation of the Intellectual Property
Security Agreements in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, or such other instrument in form
and substance reasonably acceptable to the Administrative Agent, or as may be
reasonably requested by the Collateral Agent.

 

(e)          Notwithstanding anything to the contrary in this Section 7.9,
paragraphs (a), (b), (c), (d) and (e) of this Section 7.9 shall, at any time
Indebtedness under the Overnight Facility is secured by any Collateral, be
subject to the STCA Intercreditor Agreement and shall not apply to (i) any
property, new Subsidiary or new Foreign Subsidiary created or acquired after the
Closing Date, as applicable, as to which the Administrative Agent has reasonably
determined that (A) the collateral value thereof is insufficient to justify the
difficulty, time and/or expense of obtaining a perfected security interest
therein or (B) such security interest would violate any applicable law; or (ii)
any property which is otherwise excluded or excepted under the Guarantee and
Collateral Agreement.

 

(f)          Within thirty (30) days following the Closing Date the Borrower
shall deliver an updated Schedule 5.15 accounting for the Target and its
Subsidiaries.

 

(g)          To the extent any action which would otherwise have been required
to be taken pursuant to Section 6.1(i) or (j) have not been taken on or prior to
the Closing Date as permitted by Section 6.1, then the Borrower shall cause all
such actions to be taken as promptly as practicable after the Closing Date;
provided that, in any event, such actions shall be required to be completed
within ninety (90) days after the Closing Date, as the case may be, in each case
as such dates may be extended (with respect to a given action or actions) at the
sole discretion of the Administrative Agent.

 

7.10        Further Assurances.  From time to time execute and deliver, or cause
to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent or the
Collateral Agent may reasonably request for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of more fully perfecting or renewing the rights of the Administrative Agent, the
Collateral Agent and the Secured Parties with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds thereof or with
respect to any other property or assets hereafter acquired by the Borrower or
any Restricted Subsidiary which may be deemed to

 

103

 

 

be part of the Collateral) pursuant hereto or thereto.  Upon the reasonable
exercise by the Administrative Agent or the Collateral Agent of any power,
right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or the Collateral Agent reasonably determine may be
required to obtain from the Borrower or any of its Restricted Subsidiaries for
such governmental consent, approval, recording, qualification or
authorization.  

 

7.11        Rated Credit Facility; Corporate Ratings.  Use commercially
reasonable efforts to (a) cause the Facilities to be continuously rated by S&P
and Moody’s and (b) cause the Borrower to continuously receive a Corporate
Family Rating and Corporate Rating.

 

7.12        Use of Proceeds.  The Borrower shall use the proceeds of the Loans,
together with the proceeds of the Swingline Loans and the Letters of Credit,
solely as set forth in the recitals to this Agreement and in Section 5.16
hereof.

 

7.13        Designation of Subsidiaries.  (a)  Subject to Sections 7.13(b) and
(c) below and Section 8.7(t), the Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) the designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the fair market value of the Borrower’s investment therein and (ii) the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time; and.

 

(b)          the Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless no Event of Default shall have
occurred or be continuing immediately before and after giving effect to such
designation.

 

(c)          No Subsidiary that is Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if, upon the effectiveness of such designation, such
Subsidiary is and would continue to be a restricted subsidiary under the terms
of the Senior Notes Indenture or any other Material Indebtedness of the Borrower
or any of its Restricted Subsidiaries.

 

7.14        Anti-Corruption Laws.  Conduct its, and cause its Subsidiaries to
conduct their, business in compliance with the United States Foreign Corrupt
Practices Act of 1977 and the UK Bribery Act 2010.

 

SECTION 8.    NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder (other than unasserted contingent indemnification
obligations, Letters of Credit

 

104

 

 

that have been Cash Collateralized and any amount owing under Specified Hedge
Agreements), the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to:

 

8.1          Financial Condition Covenants.  

 

(a)          Consolidated Leverage Ratio.  Without the written consent of the
Majority Pro Rata Lenders, permit the Consolidated Leverage Ratio, calculated on
a pro forma basis, as of the last day of any period of four (4) consecutive
fiscal quarters of the Borrower (i) ending on or prior April 1, 2018, to exceed
5.00 to 1.00, (ii) ending after April 1, 2018 and on or prior to March 31, 2019,
to exceed 4.50:1.00 and (iii) each fiscal quarter thereafter, to exceed 4.00 to
1.00; provided that the Borrower shall be permitted one time at the Borrower’s
election (upon written notice to the Administrative Agent) during the term of
the Facilities, solely in connection with a an acquisition permitted hereunder
with cash (or Cash-Equivalent) consideration in excess of $50,000,000, to
increase the maximum Consolidated Leverage levels set forth above by 0.50x for
the next four test periods following the Closing Date of such acquisition
(stepping down by 0.25x on an annual basis following the completion of such four
test periods (to no less than 4.00:1.00)); provided, further, that
notwithstanding the foregoing proviso, in no event shall the applicable maximum
Consolidated Leverage Ratio exceed 5.00:1.00.

 

(b)          Consolidated Fixed Charge Coverage Ratio.  Without the written
consent of the Majority Pro Rata Lenders, permit the Consolidated Fixed Charge
Coverage Ratio, calculated on a pro forma basis, for any period of four (4)
consecutive fiscal quarters of the Borrower to be less than 1.25 to 1.00.

 

8.2          Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

 

(a)          Indebtedness of any Loan Party pursuant to any Loan Document, the
Senior Notes and the Senior Notes Indenture (including any Permitted Refinancing
thereof), any Replacement Facility or any Incremental Equivalent Debt;

 

(b)          unsecured Indebtedness of (i) any Loan Party owed to any other Loan
Party; (ii) any Loan Party owed to the Borrower or any Restricted Subsidiary;
(iii) any Restricted Subsidiary that is not a Loan Party owed to any other
Restricted Subsidiary that is not a Loan Party; and (iv) subject to
Section 8.7(f), any Restricted Subsidiary that is not a Loan Party owed to a
Loan Party; provided, that, in the case of clauses (i) and (iv), any such
Indebtedness is evidenced by, and subject to the provisions of, an Intercompany
Note;

 

(c)          Guarantee Obligations incurred in the ordinary course of business
by (i) any Restricted Subsidiary that is a Loan Party of obligations of the
Borrower, any Subsidiary Guarantor and, subject to Section 8.7(f), of any
Restricted Subsidiary that is not a Loan Party and (ii) any Restricted
Subsidiary that is not a Loan Party of obligations of the Borrower, any
Subsidiary Guarantor and any other Restricted Subsidiary;  

 

(d)          Indebtedness outstanding on the Closing Date and listed on Schedule
8.2 and any Permitted Refinancing thereof;

 

105

 

 

(e)          Indebtedness (including, without limitation, Capital Lease
Obligations) of the Borrower or any Restricted Subsidiary secured by Liens
permitted by Section 8.3(g) in an aggregate principal amount not to exceed
$75,000,000 at any one time outstanding;

 

(f)           Hedge Agreements permitted under Section 8.11;

 

(g)          Indebtedness of the Borrower or any Restricted Subsidiary in
respect of performance, bid, surety, indemnity, appeal bonds, completion
guarantees and other obligations of like nature and guarantees and/or
obligations as an account party in respect of the face amount of letters of
credit in respect thereof, in each case securing obligations not constituting
Indebtedness for borrowed money (including worker’s compensation claims,
environmental remediation and other environmental matters and obligations in
connection with insurance or similar requirements) provided in the ordinary
course of business;

 

(h)          Indebtedness in respect of (A) workers’ compensation claims,
self-insurance obligations, bankers’ acceptances, customs, Taxes and other
similar tax guarantees, in each case incurred in the ordinary course of business
and not in connection with the borrowing of money and (B) any customary cash
management, cash pooling or netting or setting-off arrangements incurred in the
ordinary course of business;

 

(i)           (A) Indebtedness consisting of (a) the financing of insurance
premiums or (b) take-or-pay obligations contained in supply arrangements, in the
case of the foregoing clauses (a) and (b) in the ordinary course of business and
(B) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of bank Guarantees, warehouse receipts, letters of credit, or similar
instruments issued or created in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self insurance, or
other Indebtedness with respect to reimbursement type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the due date thereof;

 

(j)           Indebtedness arising from the endorsement of instruments in the
ordinary course of business and in respect of netting services, overdraft
protections and similar arrangements in each case in connection with deposit
accounts;

 

(k)          [reserved];

 

(l)           Indebtedness representing deferred compensation to employees of
the Borrower and its Restricted Subsidiaries;

 

(m)         Indebtedness consisting of promissory notes issued by any Loan Party
to current or former officers, directors and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Holdings or its direct or indirect parent permitted by
Section 8.6;

 

(n)          Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary (such Person, an “Acquired Person”), together with all
Indebtedness assumed by the Borrower or any of its Restricted Subsidiaries in
connection with any acquisition

 

106

 

 

permitted under Section 8.7, but only to the extent that (i) such Indebtedness
was not created or incurred in contemplation of such Person becoming a
Restricted Subsidiary or such acquisition, (ii) any Liens securing such
Indebtedness attach only to the assets of the Acquired Person and (iii) the
aggregate principal amount of such Indebtedness does not exceed $100,000,000 at
any one time outstanding;

 

(o)          Earn-Out Obligations;

 

(p)          Junior Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries) not to exceed an amount such that, after giving pro
forma effect to the incurrence of such Indebtedness, the Borrower shall be in
compliance with the Financial Covenants as of the date of the most recent
financial statements delivered pursuant to Section 7.1(a) or (b); provided that
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (ii) in the case of Second Lien Indebtedness, the
holder of such Indebtedness executes and delivers an intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent;

 

(q)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten (10) Business Days of incurrence;

 

(r)          Indebtedness of the Borrower or any Restricted Subsidiary that may
be deemed to exist in connection with agreements providing for indemnification,
deferred purchase price obligations or other purchase price adjustments and
similar obligations in connection with acquisitions or sales of assets and/or
businesses;

 

(s)          Indebtedness arising from judgments or decrees not constituting an
Event of Default under Section 9.1(h);

 

(t)           Indebtedness of Foreign Subsidiaries in an aggregate principal
amount (for all Foreign Subsidiaries) not to exceed $100,000,000 at any time
outstanding;

 

(u)          unsecured Indebtedness in an aggregate principal amount up to
100.0% of the Net Cash Proceeds received by the Borrower and its Restricted
Subsidiaries since the Closing Date from the issue or sale of Capital Stock of
the Borrower and the Subsidiary Guarantors or contributions to the capital of
the Borrower and the Subsidiary Guarantors, including through consolidation,
amalgamation or merger (in each case, other than proceeds of Disqualified
Capital Stock or sales of Capital Stock to the Borrower or any Restricted
Subsidiary) to the extent such Net Cash Proceeds or cash have not been applied
to make Restricted Payments with the Available Amount or to make permitted
Investments under Section 8.7(r);

 

(v)          other Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries) not in excess of the greater of (i) $100,000,000 and
(ii) 2% of Consolidated Total Assets at any time outstanding;

 

107

 

 

(w)          Indebtedness existing as of the Closing Date owed by a Group Member
(including, for the avoidance of doubt, the Target and its Subsidiaries) to
another Group Member; and

 

(x)           up to $75,000,000 of Indebtedness incurred under a senior secured
short-term facility (the “Overnight Facility”) in order to finance in part the
Acquisition; provided that such Indebtedness may only be incurred within one
week of the Closing Date and shall (x) mature within one month of the Closing
Date, which maturity date shall not be waived, amended, extended or otherwise
modified without the consent of the Required Lenders, and (y) otherwise be on
terms and conditions reasonably satisfactory to the Administrative Agent.

 

8.3          Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for:

 

(a)          Liens for taxes, assessments, charges or other governmental levies
which are (i) immaterial to the Borrower and its Restricted Subsidiaries, taken
as a whole, (ii) not yet delinquent for more than sixty (60) days or (iii) being
contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Borrower or its
Restricted Subsidiaries, as the case may be, in conformity with GAAP;

 

(b)          Liens imposed by law, including, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than sixty
(60) days (or, if more than sixty (60) days overdue, no action has been taken to
enforce such Lien) or that are being contested in good faith by appropriate
proceedings;

 

(c)          pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation, or letters of
credit or guarantees issued in respect thereof, other than any Lien imposed by
ERISA with respect to a Single Employer Plan or Multiemployer Plan;

 

(d)          pledges or deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, licenses, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business or letters of credit
or guarantees issued in respect thereof;

 

(e)          easements, zoning restrictions, rights-of-way, restrictions,
encroachments and other similar encumbrances and title defects affecting real
property that, in any such case, do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries;

 

(f)          Liens in existence on the Closing Date listed on Schedule 8.3 and
any renewals or extensions thereof; provided that no such Lien is spread to
cover any additional property after the Closing Date and the Indebtedness
secured thereby is permitted by Section 8.2(d);

 

108

 

 

(g)          Liens securing Indebtedness of the Borrower or any Restricted
Subsidiary incurred pursuant to Section 8.2(e) to finance the acquisition of
fixed or capital assets; provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
except for replacements, additions and accessions to the property that are
affixed or incorporated into the property covered by such Lien or financed with
the proceeds of such Indebtedness and the proceeds and the products thereof and
(ii) individual financings or leases of equipment provided by one lender or
lessor may be cross collateralized to other financings of equipment provided by
such lender or lessor;

 

(h)          Liens created pursuant to the Security Documents or any other Loan
Document, any Replacement Facility, Liens securing any Incremental Equivalent
Debt or, so long as the STCA Intercreditor Agreement is in effect, Liens on the
Collateral to secure Indebtedness under the Overnight Facility;

 

(i)          Liens appearing on policies of title insurance being issued in
connection with any Mortgage;

 

(j)          any interest or title of a lessor under any lease entered into by
the Borrower or any Restricted Subsidiary in the ordinary course of its business
and covering only the assets so leased;

 

(k)          licenses, leases or subleases granted to third parties or the
Borrower or any Restricted Subsidiary in the ordinary course of business which,
individually or in the aggregate, do not materially detract from the value of
the Collateral or materially interfere with the ordinary course of business of
the Borrower or any of its Restricted Subsidiaries, other than Immaterial
Subsidiaries;

 

(l)          Liens securing judgments not constituting an Event of Default under
Section 9.1(h) or securing appeal or other surety bonds related to such
judgments;

 

(m)          the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases and consignment arrangements;

 

(n)          Liens existing on property acquired by the Borrower or any
Restricted Subsidiary at the time such property is so acquired (whether or not
the Indebtedness secured thereby shall have been assumed); provided that (i)
such Lien is not created in contemplation of such acquisition, (ii) such Lien
does not extend to any other property of the Borrower or any Restricted
Subsidiary following such acquisition (other than the proceeds or products
thereof) and (iii) the Indebtedness secured by such Liens is permitted by
Section 8.2(n);

 

(o)          Liens (i) of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection (or comparable foreign liens); (ii)
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business; (iii) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of set-off) and which are within the general parameters customary in the banking
industry; and (iv) incurred in connection with a cash management program
established in the ordinary course of business;

 

109

 

 

(p)          Liens securing Second Lien Indebtedness of the Borrower or any
Restricted Subsidiary incurred pursuant to Section 8.2(p); provided that (i)
such Lien is junior in priority to any Lien securing the Obligations on a
“subordinated” basis and (ii) such Lien does not extend to any asset of the
Borrower or any Restricted Subsidiary that is not also subject to a Lien
securing the Obligations;

 

(q)          Liens on Margin Stock owned by the Borrower;

 

(r)          Liens in favor of customs and revenue authorities arising as a
matter of law and in the ordinary course of business to secure payment of
customs duties in connection with the importation of goods;

 

(s)          statutory and common law landlords' liens under leases to which the
Borrower or any of its Restricted Subsidiaries is a party;

 

(t)          Liens on cash, Cash Equivalents or other property arising in
connection with any defeasance, discharge or redemption of Indebtedness;

 

(u)          Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Section 8.7 to be applied
against the purchase price for such Investment, or (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under Section
8.5, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;

 

(v)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

 

(w)          Liens deemed to exist in connection with Investments in repurchase
agreements under Section 8.7;

 

(x)          Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(y)          Liens that are customary contractual rights of setoff (i) relating
to the establishment of depository relations with banks or other financial
institutions not given in connection with the incurrence of Indebtedness, (ii)
relating to pooled deposit or sweep accounts of the Borrower or any of its
Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
of its Restricted Subsidiaries, or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

 

(z)          (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or

 

110

 

 

regulate the use of any real property that does not materially interfere with
the ordinary conduct of the business of the Borrower or any of its Restricted
Subsidiaries;

 

(aa)        Liens solely on any cash earnest money deposits or other similar
escrow arrangements made by the Borrower or any of its Restricted Subsidiaries
in connection with any Investment, Disposition, letter of intent or purchase
agreement in each case permitted hereunder;

 

(bb)       Liens on property or assets under construction (and related rights)
in favor of a contractor or developer or arising from progress or partial
payments by a third party relating to such property or assets;

 

(cc)        Liens (including put and call arrangements) on Equity Interests or
other securities of any Unrestricted Subsidiary that secure Indebtedness of such
Unrestricted Subsidiary;

 

(dd)       Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(ee)        Liens securing Indebtedness owing to the Borrower or any Subsidiary
Guarantor;

 

(ff)         Liens on assets of Foreign Subsidiaries to the extent the
Indebtedness secured thereby is permitted under Section 8.2; provided, that the
aggregate principal amount of all such Indebtedness so secured shall not exceed
$100,000,000 at any one time; and

 

(gg)        Liens not otherwise permitted by this Section so long as the
aggregate outstanding principal amount of the obligations secured thereby do not
exceed (as to the Borrower and all Restricted Subsidiaries) the greater of (i)
$100,000,000 and (ii) 2% of Consolidated Total Assets at any one time.

 

8.4          Fundamental Changes.  Enter into any merger, consolidation,
reorganization, or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of, all or substantially all
of its property or business, except that:

 

(a)          any Restricted Subsidiary of the Borrower may be merged,
consolidated or be amalgamated (i) with or into the Borrower (provided that the
Borrower shall be the continuing or surviving corporation), (ii) with or into
any other Restricted Subsidiary of the Borrower (provided that if only one party
to such transaction is a Subsidiary Guarantor, the continuing or surviving
corporation shall be a Subsidiary Guarantor) or (iii) subject to Section 8.7(f)
(to the extent applicable), with or into any other Restricted Subsidiary;

 

(b)          any Restricted Subsidiary of the Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any Subsidiary Guarantor or, subject to Section 8.7(f) (to the
extent applicable), any other Restricted Subsidiary;

 

(c)          any Restricted Subsidiary that is not a Loan Party may (i) merge or
consolidate with or into any Restricted Subsidiary that is not a Loan Party or
(ii) dispose of all or

 

111

 

 

substantially all of its assets (including any Disposition that is in the nature
of a liquidation) to (x) another Restricted Subsidiary that is not a Loan Party
or (y) to a Loan Party;

 

(d)          any Restricted Subsidiary may enter into any merger, consolidation
or similar transaction with another Person to effect a transaction permitted
under Section 8.7;

 

(e)           any Immaterial Subsidiary may liquidate or dissolve voluntarily;

 

(f)           transactions permitted under Section 8.5 shall be permitted; and

 

(g)          such merger, consolidation, reorganization or amalgamation does not
result in the Borrower ceasing to be organized under the Laws of the United
States, any state thereof or the District of Columbia.

 

8.5           Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of the Borrower or any
Restricted Subsidiary, issue or sell any shares of such Restricted Subsidiary’s
Capital Stock to any Person, except:

 

(a)          Dispositions of obsolete, damaged, uneconomic or worn out
machinery, parts, property or equipment, or property or equipment no longer used
or useful, in the conduct of its business, whether now owned or hereafter
acquired;

 

(b)          the sale of inventory and goods held for sale, each in the ordinary
course of business;

 

(c)          Dispositions permitted by Section 8.4(a), (b), (c), (d) and (e);

 

(d)          the sale or issuance of any Restricted Subsidiary’s Capital Stock
to the Borrower or any Subsidiary Guarantor or, if any Restricted Subsidiary is
not a Loan Party, to any other Restricted Subsidiary;

 

(e)          any Restricted Subsidiary of the Borrower may Dispose of any assets
to the Borrower or any Subsidiary Guarantor or, subject to Section 8.7(f) (to
the extent applicable), any other Restricted Subsidiary, and any Restricted
Subsidiary that is not a Subsidiary Guarantor may Dispose of any assets, or
issue or sell Capital Stock, to any other Restricted Subsidiary that is not a
Subsidiary Guarantor;

 

(f)           Dispositions of cash or Cash Equivalents in the ordinary course of
business in transactions not otherwise prohibited by this Agreement;

 

(g)          licenses or sublicenses with respect to Intellectual Property,
leases or subleases granted to third parties in the ordinary course of business
which, in the aggregate, do not materially detract from the value any Collateral
or materially interfere with the ordinary conduct of the business of the Loan
Parties or any of their Restricted Subsidiaries;

 

(h)          (x) the Disposition of other property having a fair market value
not to exceed the greater of (A) 15% of the Consolidated Total Assets of the
Borrower in the aggregate for any fiscal year of the Borrower or (B) $10,000,000
in any fiscal year of the Borrower;

 

112

 

 

provided that at least 75% of the consideration received in connection therewith
consists of cash or Cash Equivalents and (y) the Disposition of property or
assets as a result of a Recovery Event;

 

(i)          the Disposition of Margin Stock owned by the Borrower for cash at
not less than its fair market value;

 

(j)           (x) the issuance or sale of shares of any Restricted Subsidiary’s
Capital Stock to qualify directors if required by applicable law and (y)
compensatory issuances or grants of Capital Stock of the Borrower approved by
the Borrower’s board of directors, any committee thereof or any designee of
either to employees, officer, directors or consultants made pursuant to
equity-based compensation plans or arrangements that have been approved by the
shareholders of the Borrower;

 

(k)          Dispositions or exchanges of equipment or other property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

 

(l)           Dispositions of leases entered into in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Borrower or any Restricted Subsidiary, taken as a whole;

 

(m)         Dispositions of the Capital Stock of Unrestricted Subsidiaries;

 

(n)          the abandonment or other Disposition of immaterial Intellectual
Property rights (including allowing any registrations or any applications for
registration of any Intellectual Property rights to lapse or go abandoned) to
the extent the Borrower determines in its reasonable business judgment that (i)
such Intellectual Property rights are not commercially reasonable to maintain
under the circumstances and (ii) such Disposition would not materially and
adversely affect the business of the Borrower and its Restricted Subsidiaries;

 

(o)          any surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims in the ordinary
course of business;

 

(p)          the unwinding or settling of any Swap Contract;

 

(q)          Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements; and

 

(r)           Dispositions of real property owned in fee by the Borrower and its
Restricted Subsidiaries for fair market value not to exceed $25,000,000 in the
aggregate for all such Dispositions from the Closing Date.

 

8.6          Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Borrower or

 

113

 

 

any Restricted Subsidiary, or make or offer to make any optional or voluntary
payment, prepayment, repurchase or redemption of or otherwise optionally or
voluntarily defease or segregate funds with respect to any principal of
Subordinated Indebtedness (other than Indebtedness evidenced by the Intercompany
Note), in each case, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower or any Restricted Subsidiary
(collectively, “Restricted Payments”), except that:

 

(a)          any Restricted Subsidiary may make Restricted Payments (i) to the
Borrower or any Subsidiary Guarantor or any other Person that owns a direct
equity interest in such Subsidiary in proportion to such Person's ownership
interest in such Restricted Subsidiary, or (ii) for so long as such Restricted
Subsidiary is a member of a group filing a consolidated, combined or unitary
return with the Borrower, to the Borrower and any other holder of direct equity
interests of such Subsidiary permitted hereunder in order to pay consolidated,
combined or unitary federal, state or local taxes which payments by such
Restricted Subsidiary are not in excess of the tax liabilities that would have
been payable by such Restricted Subsidiary and its Subsidiaries on a stand-alone
basis;

 

(b)          each Restricted Subsidiary may make Restricted Payments to the
Borrower and to Wholly Owned Subsidiaries (and, in the case of a Restricted
Payment by a non-Wholly Owned Subsidiary, to the Borrower and any Restricted
Subsidiary and to each other owner of Capital Stock or other equity interests of
such Restricted Subsidiary on a pro rata basis based on their relative ownership
interests);

 

(c)          the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common equity interests of such Person;

 

(d)          so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests or
warrants or options to acquire any such shares, in each case, to the extent
consideration therefor consists of the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common equity
interests;

 

(e)          (i) the Borrower may purchase its Capital Stock from present or
former officers, directors, employees or consultants of the Borrower or any
Group Member upon the death, disability or termination of employment or services
of such individual, and (ii) the Borrower may purchase, redeem or otherwise
acquire any Capital Stock from the employees, officers, directors and
consultants of the Borrower or any Group Member by net exercise, net withholding
or otherwise, pursuant to the terms of any employee stock option, incentive
stock or other equity-based plan or arrangement; provided, that the aggregate
amount of payments under this clause (e) shall not exceed $5,000,000 in any
fiscal year and $10,000,000 during the term of this Agreement plus, in each
case, any proceeds received by the Borrower after the Closing Date in connection
with the issuance of Capital Stock that are used for the purposes described in
this clause (e); provided, further, that any payment in respect of an
Unrestricted Subsidiary shall count as an Investment under Section 8.7(t);

 

114

 

 

(f)          so long as (x) no Default or Event of Default shall have occurred
and be continuing or would result therefrom (y) the Consolidated Leverage Ratio
on a pro forma basis does not exceed 4.00 to 1.0 and (z) the Borrower shall have
delivered to the Administrative Agent a certificate evidencing compliance with
clauses (x) and (y), the Borrower may make Restricted Payments with the
Available Amount;

 

(g)          so long as (x) no Default or Event of Default shall have occurred
and be continuing or would result therefrom and (y) the Borrower shall have
delivered to the Administrative Agent a certificate evidencing compliance with
clause (x), Restricted Payments so long as the Consolidated Leverage Ratio on a
pro forma basis does not exceed 3.00 to 1.0;

 

(h)          the Borrower may make Restricted Payments to pay cash payments in
lieu of issuing fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Capital Stock
of the Borrower; and

 

(i)           the Borrower may make Restricted Payments consisting of the
cashless exercise of options and warrants of the Capital Stock of the Borrower
or any of its Subsidiaries.

 

8.7          Investments.  Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business line or unit of, or a division of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:

 

(a)          extensions of trade credit in the ordinary course of business;

 

(b)          Investments in cash and Cash Equivalents;

 

(c)          Guarantee Obligations permitted by Section 8.2;

 

(d)          loans and advances to officers, directors and employees of the
Borrower or any Restricted Subsidiary in the ordinary course of business
(including for travel, entertainment, relocation and similar expenses) in an
aggregate amount for the Borrower and all Restricted Subsidiaries not to exceed
$5,000,000 at any time outstanding;

 

(e)          intercompany Investments by (i) the Borrower or any Restricted
Subsidiary in any Loan Party; provided that all such intercompany Investments to
the extent such Investment is a loan or advance owed to a Loan Party are
evidenced by the Intercompany Note and (ii) any Restricted Subsidiary that is
not a Loan Party to any other Restricted Subsidiary that is not a Loan Party;

 

(f)          intercompany Investments by any Loan Party in any Restricted
Subsidiary, that, after giving effect to such Investment, is not a Subsidiary
Guarantor (including, without limitation, Guarantee Obligations with respect to
obligations of any such Restricted Subsidiary, loans made to any such Restricted
Subsidiary and Investments resulting from mergers with or sales of assets to any
such Subsidiary) in an amount (valued at cost) (but excluding all such
Investments outstanding as of the Closing Date) not to exceed the greater of (i)
$175,000,000 and (ii) 7.5% of Consolidated Total Assets at any time outstanding;

 

115

 

 

(g)          Investments in the ordinary course of business consisting of
endorsements for collection or deposit or lease, utility and other similar
deposits and deposits with suppliers in the ordinary course of business and
customary trade arrangements with customers consistent with past practice;

 

(h)          Investments by any Loan Party in connection with Permitted
Acquisitions;

 

(i)           Investments consisting of Hedge Agreements permitted by Section
8.11;

 

(j)           Investments existing as of the Closing Date and set forth in
Schedule 8.7 and any modification, extension or renewal thereof; provided that
the amount of any such Investment is not increased at the time of such extension
or renewal;

 

(k)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors or other
Persons to the extent reasonably necessary in order to prevent or limit loss or
in connection with the bankruptcy or reorganization of suppliers or customers
and in settlement of delinquent obligations of, and other disputes with,
suppliers or customers arising in the ordinary course of business;

 

(l)           Investments received as consideration in connection with
Dispositions permitted under Section 8.5;

 

(m)          in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Restricted Subsidiaries in an
aggregate amount (valued at cost, if applicable) not to exceed $50,000,000 at
any time outstanding;

 

(n)          the licensing, sublicensing or contribution of Intellectual
Property rights pursuant to joint research development or marketing arrangements
with Persons other than the Borrower and its Restricted Subsidiaries which does
not interfere in any material respect with the business of the Borrower or any
of its Restricted Subsidiaries;

 

(o)          Investments of a Restricted Subsidiary that is acquired after the
Closing Date or of a company merged or amalgamated or consolidated into the
Borrower or merged, amalgamated or consolidated with a Restricted Subsidiary, in
each case in accordance with Section 8.4 or 8.7 after the Closing Date to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger, amalgamation or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

(p)          loans and advances in the ordinary course of business in respect of
intercompany accounts attributable to the operation of the Borrower’s cash
management system;

 

(q)          guarantees (i) by any Loan Party of Indebtedness and other
obligations of Borrower and the other Loan Parties not otherwise permitted
hereunder, (ii) by the Borrower or any Restricted Subsidiary of Indebtedness and
other obligations of any Loan Party not otherwise permitted hereunder, (iii) by
any Restricted Subsidiary that is not a Subsidiary Guarantor of Indebtedness and
other obligations of any other Restricted Subsidiary that is not a Subsidiary

 

116

 

 

Guarantor not otherwise permitted hereunder and (iv) by any Loan Party of
Indebtedness and other obligations of any Restricted Subsidiary that is not a
Subsidiary Guaranty not otherwise permitted hereunder subject, in the case of
this clause (iv) to the limits set forth in Section 8.7(f) above;

 

(r)          so long as no Event of Default shall have occurred and be
continuing or would result therefrom, Investments with the Available Amount;

 

(s)          so long as no Event of Default shall have occurred and be
continuing or would result therefrom, Investments so long as the Consolidated
Leverage Ratio on a pro forma basis does not exceed 3.00 to 1.0;

 

(t)           Subject to Sections 7.13(b) and (c), Investments comprising the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary in an
aggregate amount since the Closing Date not to exceed $125.0 million;

 

(u)          Investments in connection with internal reorganizations and/or
restructurings and related activities related to tax planning and
reorganizations, restructurings and related activities which do not,
individually or in the aggregate, materially detract from the value of the
Collateral or adversely affect in any material respect the rights of the Secured
Parties in respect of the Collateral;  

 

(v)          Investments  existing as of the Closing Date of a Group Member
(including, for the avoidance of doubt, the Target and its Subsidiaries) in
another Group Member; and

 

(w)          the Acquisition.  

 

8.8          Optional Payments and Modifications of Certain Debt
Instruments.  (a)  (i) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to any Junior Financing except (A)
pursuant to a Restricted Payments permitted by Section 8.6(f), (B) with the
proceeds of a Permitted Refinancing of such Junior Financing, (C) the conversion
of any Junior Financing to Capital Stock (other than Disqualified Capital Stock
that is not permitted hereunder) or (D) so long as no Event of Default or
Financial Covenant Event of Default has occurred and is continuing or would
result therefrom, out of the Available Amount basket; provided that nothing in
this Section 8 shall prohibit the Borrower or any Restricted Subsidiary from
making any optional or voluntary payment, prepayment, repurchase or redemption
of or  otherwise optionally or voluntarily defeasing or segregating funds with
respect to any Junior Financing which is not subordinated in right of payment to
the Facilities so long as the Borrower would be in compliance with the Financial
Covenants after giving pro forma effect thereto; provided further that nothing
in this Section 8 shall restrict the Group Members from repaying intercompany
loans so long as such repayments are in accordance with the terms of the
Intercompany Note, if applicable, or (ii) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of any Junior Financing (other than any amendment
that is not materially adverse to the Lenders and in any event any such
amendment, modification, waiver or other change that (x) in the case of any

 

117

 

 

Junior Indebtedness (other than Second Lien Indebtedness), (A) would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon and (B) does not involve
the payment of a consent fee and (y) in the case of any Second Lien
Indebtedness, is permitted pursuant to the applicable intercreditor agreement).

 

(a)          Amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of any
Organization Document of any Loan Party or any Pledged Company if such
amendment, modification, waiver or change could reasonably be expected to have a
Material Adverse Effect.

 

8.9          Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm's length
transaction with a Person other than an Affiliate, except (a) transactions
between or among Loan Parties and their Restricted Subsidiaries; (b) loans or
advances to officers, directors and employees permitted under Section 8.7; (c)
the payment of reasonable fees to directors of the Borrower or any Restricted
Subsidiary who are not employees of the Borrower or any Restricted Subsidiary,
and compensation, employment, termination and other employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of any Group Member, each in the ordinary course of
business, provided, that any payment in respect of an Unrestricted Subsidiary
shall count as an Investment under Section 8.7(t); (d) (i) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by the Borrower’s board of directors and (ii) any
repurchases of any issuances, awards or grants issued pursuant to clause (i), in
each case, to the extent permitted by Section 8.6; (e) employment arrangements
entered into in the ordinary course of business between the Borrower or any
Restricted Subsidiary and any employee thereof; (f) any Restricted Payment
permitted by Section 8.6; (g) the Acquisition; (h) payments to or from, or
transactions with, the Borrower’s Subsidiaries and joint ventures (to the extent
any such Subsidiary that is not a Restricted Subsidiary or any such joint
venture is only an Affiliate as a result of Investments by the Borrower and its
Restricted Subsidiaries in such Subsidiary or Joint Venture); (i) transactions
with customers, clients, suppliers, or purchasers or sellers of goods or
services or providers of employees or other labor, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement
that are fair to the Borrower or the Restricted Subsidiaries, in the reasonable
determination of the members of the Board of Directors of the Borrower or the
senior management thereof, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated Person; (j)
pledges of Capital Stock of an Unrestricted Subsidiary to secure Indebtedness of
such Unrestricted Subsidiary; and (k) the provision of cash collateral permitted
under Section 8.3 and payments and distributions of amounts therefrom.

 

8.10        Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by the Borrower or any Restricted Subsidiary of
personal property that has been or is to be sold or transferred by the Borrower
or such Restricted Subsidiary to such

 

118

 

 

Person or to any other Person to whom funds have been or are to be advanced by
such Person on the security of such property or rental obligations of the
Borrower or such Restricted Subsidiary.

 

8.11        Hedge Agreements.  Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure, (b) Hedge Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary and (c) any Hedge Agreements required to be entered
into pursuant to the terms and conditions of this Agreement.

 

8.12        Changes in Fiscal Periods; Accounting Changes.  (a)  Permit the
fiscal year of the Borrower to end on a day other than a Sunday on or about
September 30 or change the Borrower’s method of determining fiscal quarters.

 

(a)          Make or permit any change in accounting policies or reporting
practices, except changes that are required by GAAP, or change independent
accountants other than to any nationally recognized firm or such other firm
reasonably acceptable to the Administrative Agent.

 

8.13        Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits, limits or imposes any condition upon the
ability of the Borrower or any Restricted Subsidiary to create, incur, assume or
suffer to exist any Lien upon any of its property or revenues, whether now owned
or hereafter acquired other than (a) this Agreement, the other Loan Documents,
the Senior Notes Indenture, Incremental Equivalent Debt, the Overnight Facility,
a Replacement Facility and other agreements governing such Indebtedness, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (c) any agreement
governing any Junior Indebtedness so long as the restrictions set forth therein
are no more restrictive than the corresponding provisions in the Loan Documents,
(d) any restrictions with respect to a Restricted Subsidiary imposed pursuant to
an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Restricted
Subsidiary, (e) any agreement of a Foreign Subsidiary governing Indebtedness
permitted to be incurred or permitted to exist under Section 8.2 and (f)
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions may relate to the assets
subject thereto, (g) customary restrictions contained in Indebtedness incurred
pursuant to Section 8.2 (provided that such restrictions do not restrict the
Liens securing the Obligations), (h) restrictions arising in connection with
cash or other deposits permitted under Sections 8.3 or 8.7 and limited to such
cash or deposit, (i) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, (j) restrictions
arising by reason of applicable Law, rule, regulation or order or the terms of
any license, authorization, concession or permit, and (k) restrictions on cash
or other deposits or net worth imposed by customers, suppliers or landlords or
required by insurance, surety or bonding companies, in each case, under
contracts entered into in the ordinary course of business.

 

8.14        Clauses Restricting Subsidiary Distributions.  Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary to (a) make Restricted Payments in respect
of any Capital Stock of such Restricted

 

119

 

 

Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any other
Restricted Subsidiary of the Borrower, (b) make loans or advances to, or other
Investments in, the Borrower or any other Restricted Subsidiary of the Borrower
or (c) transfer any of its assets to the Borrower or any other Restricted
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents or the Overnight Facility (ii) any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary, (iii) any restrictions
set forth in the Senior Notes, Incremental Equivalent Debt, Replacement Facility
or any Junior Indebtedness so long as the restrictions set forth therein are
not, taken as a whole, materially more restrictive than the corresponding
provisions in the Loan Documents, (iv) any agreements governing any purchase
money Liens or Capital Lease Obligations otherwise permitted hereby (in which
case, any prohibition or limitation shall only be effective against the assets
financed thereby), (v) restrictions and conditions existing on the Closing Date
identified on Schedule 8.14 (but not to any amendment or modification expanding
the scope or duration of any such restriction or condition), (vi) restrictions
or conditions imposed by any agreement relating to Liens permitted by this
Agreement but solely to the extent that such restrictions or conditions apply
only to the property or assets subject to such permitted Lien, (vii) customary
provisions in leases, licenses and other contracts entered into in the ordinary
course of business restricting the assignment thereof, (viii) customary
restrictions in joint venture agreements and other similar agreements applicable
to joint ventures permitted hereunder and applicable solely to such joint
venture, (ix) any agreement of a Foreign Subsidiary or Restricted Subsidiary
which is not a Loan Party governing Indebtedness permitted to be incurred or
permitted to exist under Section 8.2, (x) any agreement or arrangement already
binding on a Restricted Subsidiary when it is acquired so long as such agreement
or arrangement was not created in anticipation of such acquisition, (xi)
customary provisions limiting the disposition or distribution of assets or
property in asset sale agreements, sale-leaseback agreements, stock sale
agreements and other similar agreements in the ordinary course of business
(including agreements entered into in connection with any Investment permitted
under Section 8.7), which limitation is applicable only to the assets that are
the subject of such agreements, (xii) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,
(xiii) restricting pursuant to applicable Law, rule, regulation or order or the
terms of any license, authorization, concession or permit or (xiv) restrictions
on cash or other deposits or net worth imposed by customers, suppliers or
landlords or required by insurance, surety or bonding companies, in each case,
under contracts entered into in the ordinary course of business.

 

8.15        Lines of Business.  Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Restricted Subsidiaries are engaged on the date of this Agreement (after
giving effect to the Acquisition) or that are similar, reasonably related,
incidental, ancillary or complementary thereto.

 

8.16        Compliance with Sanctions and Money Laundering Laws.  (a)  The
Borrower will not, and will not permit any Subsidiary to, use any Loans or the
proceeds thereof, or lend, contribute or otherwise make available any Loans or
the proceeds of any Loans to any Sanctioned Person, to fund any activities of or
business with any Sanctioned Person or in any

 

120

 

 

Sanctioned Country, or in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as a
Lead Arranger, the Administrative Agent, any Lender (including a Swingline
Lender) or an Issuing Bank or otherwise) of Sanctions. The Borrower will not,
and will not permit any Subsidiary to, use any Loan or Letter of Credit or the
proceeds therefrom for any purpose that would violate the Foreign Corrupt
Practices Act of 1977 or the UK Bribery Act 2010.

 

SECTION 9.    EVENTS OF DEFAULT

 

9.1          Events of Default.  If any of the following events shall occur and
be continuing:

 

(a)          the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five (5) Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or

 

(b)          any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

 

(c)           any Loan Party shall default in the observance or performance of
any agreement contained in Section 3.15(a)(vi), Section 7.1, clause (i) or (ii)
of Section 7.4(a) (with respect to the Borrower only), Section 7.7(a) or Section
8 of this Agreement; provided that an Event of Default under this clause (c) as
a result of a breach of any Financial Covenant (any such Event of Default, a
“Financial Covenant Event of Default”) shall not constitute an Event of Default
for purposes of any Term B Loan unless and until the Majority Pro Rata Lenders
have declared all outstanding Obligations under the Revolving Facility and the
Term A Facility to be immediately due and payable in accordance with Section
9.2, and such declaration has not been rescinded on or before such date; or

 

(d)          any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of thirty (30) days after notice
to the Borrower from the Administrative Agent or the Required Lenders; or

 

(e)           the Borrower or any Restricted Subsidiary (i) defaults in making
any payment of any principal of any Material Indebtedness (including any
Guarantee Obligation or Hedge Agreement that constitutes Material Indebtedness,
but excluding the Loans) on the scheduled or original due date with respect
thereto; or (ii) defaults in making any payment of any interest on any such
Material Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (iii)
defaults in the

 

121

 

 

observance or performance of any other agreement or condition relating to any
such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Material Indebtedness (or
a trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Material Indebtedness to become due prior to
its stated maturity or to become subject to a mandatory offer to purchase by the
obligor thereunder or (in the case of any such Material Indebtedness
constituting a Guarantee Obligation) to become payable; or

 

(f)          (i) the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall commence any case, proceeding, assignment, or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or the Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary) shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary) any
case, proceeding, petition or other action of a nature referred to in clause (i)
above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of sixty (60) days; or (iii) there shall be commenced any case,
proceeding, petition or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of the assets of the Borrower and its Restricted Subsidiaries,
taken as a whole, that results in the entry of an order for any such relief that
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) the Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary) shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

 

(g)          (i)  any “accumulated funding deficiency” (as defined in Section
302 of ERISA), whether or not waived, shall exist with respect to any Single
Employer Plan or any Lien in favor of the PBGC or a Single Employer Plan or
Multiemployer Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (ii) a Reportable Event shall occur with respect to, or
proceedings shall commence under Section 4042 of ERISA to have a trustee
appointed, or a trustee shall be appointed pursuant to such proceedings, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is reasonably likely to
result in the termination of such Plan for purposes of Title IV of ERISA, (iii)
any Single Employer Plan shall be terminated under Section 4041(c) of ERISA,
(iv) any Group Member or any Commonly Controlled Entity shall, or is reasonably
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan, (v) any other event or
condition shall occur or exist with respect to a Single Employer Plan or
Multiemployer Plan (other than regular contributions

 

122

 

 

with respect thereto or administrative expenses in respect thereof), or (vi) any
Group Member shall engage in any “prohibited transaction” (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) involving any Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to have a Material Adverse Effect; or

 

(h)          one or more judgments or decrees shall be entered against the
Borrower or any Restricted Subsidiary and the same shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof and any such judgments or decrees either (i) is for the payment of
money, individually or in the aggregate (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage), of
$75,000,000 or more or (ii) is for injunctive relief and could reasonably be
expected to have a Material Adverse Effect, or

 

(i)          any of the Security Documents shall cease, for any reason, to be in
full force and effect with respect to a material portion of the Collateral, or
any Loan Party or any Subsidiary of any Loan Party shall so assert, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby; or any Loan Party
or any Subsidiary of any Loan Party shall so assert (other than, in any such
case, any transactions expressly permitted by the Loan Documents); or

 

(j)          the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Subsidiary of any Loan Party shall so assert (other
than, in any such case, any transactions expressly permitted by the Loan
Documents); or

 

(k)          a Change of Control occurs; or

 

(l)          (i) any of the Obligations of the Loan Parties under the Loan
Documents for any reason shall cease to be “senior debt,” “senior indebtedness,”
“designated senior debt,” “guarantor senior debt” or “senior secured financing”
(or any comparable term) under, and as defined in, any Junior Financing
Documentation, (ii) the subordination provisions set forth in any Junior
Financing Documentation shall, in whole or in part, cease to be effective or
cease to be legally valid, bonding and enforceable against the holders of any
Junior Financing, if applicable, (iii) if applicable, the intercreditor
agreement related to any Second Lien Indebtedness shall, in whole or in part,
cease to be effective or otherwise cease to be legally valid, binding and
enforceable against the holder of any Second Lien Indebtedness or (iv) any Loan
Party, any Subsidiary of any Loan Party, the trustee in respect of any Junior
Financing, or the holders of any Junior Financing, as the case may be, shall
assert any of the foregoing,

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may

 

123

 

 

be taken:  (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable.  With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account subject to the security interest
granted in favor of the Lenders opened by the Administrative Agent an amount
equal to the 102% of the aggregate then undrawn and unexpired amount of such
Letters of Credit.  Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrower hereunder and under the other Loan
Documents in accordance with the Guarantee and Collateral Agreement.  After all
such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled
thereto).  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

 

9.2          Remedies.

 

(a)          Except as provided in clause (b) below, (i) if an Event of Default
specified in Section 9.1(f)(i) or (ii) with respect to the Borrower shall occur
and be continuing, automatically the Commitments shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (ii) if such event is any other Event of Default
(other than a Financial Covenant Event of Default) that has occurred and is
continuing, either or both of the following actions may be taken:  (x) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving Commitments to be terminated forthwith,
whereupon the Revolving Commitments shall immediately terminate; and (y) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately

 

124

 

 

become due and payable.  With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of
Credit.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents in
accordance with the Guarantee and Collateral Agreement.  After all such Letters
of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).  Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

 

(b)          Upon the occurrence and during the continuation of a Financial
Covenant Event of Default that is unwaived, the Majority Pro Rata Lenders may,
immediately upon such breach (i) declare that such breach constitutes an Event
of Default for Section 6.2 and (ii) either (x) terminate the Revolving
Commitments and/or (y) take the actions specified in Section 9.2(a) in respect
of the Revolving Commitments, the Revolving Loans, the L/C Obligations and the
Term A Loans.  In respect of a Financial Covenant Event of Default that is
continuing, the Majority Facility Lenders under the Term B Facility may take the
actions specified in Section 9.2(a) with respect to the Term B Facility on the
date that the Majority Pro Rata Lenders terminate the Revolving Commitments or
accelerate all Obligations in respect of the Revolving Facility and the Term A
Facility; provided however, that the Majority Facility Lenders under the Term B
Facility may not take such actions if either (1) all Obligations under the
Revolving Facility and the Term A Loan Facility have been repaid in full (other
than Unasserted Contingent Obligations) and the Revolving Commitments have been
terminated or (2) no actions have been taken to terminate the Revolving
Commitments or accelerate the Obligations in respect of the Revolving Facility
and the Term A Facility and the Financial Covenant Event of Default has been
waived by the Majority Pro Rata Lenders.

 

SECTION 10.    THE AGENTS

 

10.1        Appointment.  Each Lender (and, if applicable, each other Secured
Party) hereby irrevocably designates and appoints each Agent as the agent of
such Lender (and, if applicable, each other Secured Party) under this Agreement
and the other Loan Documents, and each such Lender (and, if applicable, each
other Secured Party) irrevocably authorizes such Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender or
other Secured Party, and no implied covenants, functions, responsibilities,
duties,

 

125

 

 

obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

 

10.2        Delegation of Duties.  Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

10.3        Exculpatory Provisions.  Without limiting the generality of the
foregoing, each Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that no Agent shall be required
to take any action that, in its opinion or the opinion of its counsel, may
expose such Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law;

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity;

 

(d)          shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as such Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.2 and 11.1) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by a
final and nonappealable judgment; and

 

(e)          shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in

 

126

 

 

Section 6 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to such Agent.  

 

(f)          The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified
Institutions.  Without limiting the generality of the foregoing, the
Administrative Agent shall not ‎(x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified ‎Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.‎

 

10.4        Reliance by Administrative Agent.  Each Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
each Agent may presume that such condition is satisfactory to such Lender or
Issuing Lender unless such Agent shall have received notice to the contrary from
such Lender or Issuing Lender prior to the making of such Loan or the issuance
of such Letter of Credit.  Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

10.5        Notice of Default.  No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Secured Parties.

 

10.6        Non-Reliance on Agents and Other Lenders.  Each Lender (and, if
applicable, each other Secured Party) expressly acknowledges that neither the
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender or any
other Secured Party.  

 

127

 

 

Each Lender (and, if applicable, each other Secured Party) represents to the
Agents that it has, independently and without reliance upon any Agent or any
other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of an
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement, any
Specified Hedge Agreement or any Specified Cash Management Agreement.  Each
Lender (and, if applicable, each other Secured Party) also represents that it
will, independently and without reliance upon any Agent or any other Lender or
any other Secured Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents,  any Specified Hedge Agreement or any Specified Cash
Management Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates.  Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender or any other
Secured Party with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any Affiliate of a Loan Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

10.7        Indemnification.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 11.5 to be paid by
it to any Agent Related Party (or any sub-agent thereof), each Lender severally
agrees to pay to such Agent Related Party (or any such sub-agent thereof) such
Lender’s Aggregate Exposure Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that (a) the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against any Agent Related Party (or any such sub-agent thereof) and (b)
no Lender shall be liable for the payment of any portion of such unreimbursed
expense or indemnified loss, claim, damage, liability or related expense that is
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s gross negligence or willful misconduct.  The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

 

10.8        Agent in Its Individual Capacity.  Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent and without any duty
to account therefor to the Lenders.  With respect to its Loans made or renewed
by it and with respect to any Letter of Credit issued or participated in by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender”, “Lenders”, “Secured Party” and “Secured
Parties” shall include each Agent in its individual capacity.

 

10.9        Successor Administrative Agent; Resignation of Issuing Lender and
Swingline Lender.  (a)  The Administrative Agent and the Collateral Agent may
resign as

 

128

 

 

Administrative Agent and Collateral Agent, respectively, upon ten (10) days’
notice to the Lenders and the Borrower.  If the Administrative Agent or
Collateral Agent, as applicable, shall resign as Administrative Agent or
Collateral Agent, as applicable, under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint a successor agent for the
Lenders (which such successor agent shall be (x) a Lender or (y) otherwise
satisfactory to the Required Lenders), which successor agent shall (unless an
Event of Default under Section 9.1(a) or Section 9.1(f) with respect to the
Borrower shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent or Collateral Agent, as applicable, and the term
“Administrative Agent” or “Collateral Agent,” as applicable, shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s or Collateral Agent’s, as applicable, rights, powers and
duties as Administrative Agent or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or Collateral Agent, as applicable, or any of the parties
to this Agreement or any holders of the Loans.  If no successor agent has
accepted appointment as Administrative Agent or Collateral Agent, as applicable,
by the date that is ten (10) days following a retiring Administrative Agent’s or
Collateral Agent’s, as applicable, notice of resignation, the retiring
Administrative Agent’s or Collateral Agent’s, as applicable, resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of the Administrative Agent or Collateral Agent, as
applicable, hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.  After the retiring or removed
Administrative Agent’s or Collateral Agent’s, as applicable, resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Section 10 and Section 11.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, Collateral Agent, their respective
sub-agents and their respective Agent Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent or Collateral Agent, as
applicable.

 

(a)          Anything herein to the contrary notwithstanding, if at any time the
Required Lenders determine that the Person serving as Administrative Agent is a
Defaulting Lender, the Required Lenders (determined after giving effect to the
final paragraph of Section 11.1) may by notice to the Borrower and such Person
remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a replacement Administrative Agent hereunder.  Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and (ii)
the date ten (10) Business Days after the giving of such notice by the Required
Lenders (regardless of whether a replacement Administrative Agent has been
appointed).

 

(b)          In addition to the foregoing, if (i) a Lender becomes, and during
the period it remains, a Defaulting Lender, the Issuing Lender and/or the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Lender or Swingline Lender,
respectively, effective at the close of business New York time on a date
specified in such notice (which date may not be less than ten (10) Business Days
after the date of such notice) or (ii) Morgan Stanley Senior Funding, Inc.
resigns or is removed as Administrative Agent, such resignation or removal shall
also constitute its resignation as Issuing Lender and Swingline Lender; provided
that such resignation by the Issuing Lender will have no effect on

 

129

 

 

the validity or enforceability of any Letter of Credit then outstanding or on
the obligations of the Borrower or any Lender under this Agreement with respect
to any such outstanding Letter of Credit or otherwise to the Issuing Lender and
such Issuing Lender shall continue to be an Issuing Lender for the purposes of
this Agreement in respect of such Letters of Credit and that such resignation by
the Swingline Lender will have no effect on its rights in respect of any
outstanding Swingline Loans or on the obligations of the Borrower or any Lender
under this Agreement with respect to any such outstanding Swingline Loan.

 

10.10      Agents Generally.  Except as expressly set forth herein, the Agents
and the Lead Arrangers shall not have any duties or responsibilities hereunder
in its capacity as such.  

 

10.11      Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents, the Specified Hedge Agreements or the Specified Cash Management
Agreements (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceeds, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent.  

 

10.12      Withholding Taxes.  Without limiting or expanding the provisions of
Section 4.10, each Lender shall indemnify the Administrative Agent (to the
extent that Administrative Agent has not already been reimbursed by the Loan
Parties and without limiting or expanding the obligation of the Loan Parties to
do so) against, and shall make payable in respect thereof within ten (10) days
after demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding tax ineffective).  A certificate as to the amount of any such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any amounts at any time owing to such
Lender under this Agreement or any other Loan Document against any amounts due
the Administrative Agent under this Section 10.12.  The agreements in this
Section 10.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.  

 

10.13      Administrative Agent May File Proofs of Claim; Credit Bidding.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any

 

130

 

 

Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.7, 3.5, 3.10 and 11.5 or otherwise) allowed in such
judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.7,
3.5, 3.10 and 11.5 or otherwise.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Lender to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Lender or in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Capital Stock or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase).  In
connection with any such bid (i) the Administrative Agent shall be authorized to

 

131

 

 

form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Capital Stock
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
Section 11.1 of this Agreement, (iii) the Administrative Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Capital Stock and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Capital Stock and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

SECTION 11.    MISCELLANEOUS

 

11.1        Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that (1) any such amendment, supplement,
modification or waiver shall be acknowledged by the Administrative Agent and (2)
no such waiver and no such amendment, supplement or modification shall:

 

(i)          forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or forgive or
reduce any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates, which
waiver shall be effective with the consent of the Majority Facility Lenders of
each adversely affected Facility and (y) that any amendment or modification of
the financial covenants or defined terms used in the financial covenants in this
Agreement shall not constitute a reduction in the rate of interest or fees for

 

132

 

 

purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; provided that neither any amendment, modification or waiver of
a mandatory prepayment required hereunder, nor any amendment of Section 4.2 or
any related definitions including Asset Sale, Excess Cash Flow, or Recovery
Event, shall constitute a reduction of the amount of, or an extension of the
scheduled date of, any principal installment of any Loan or Note or other
amendment, modification or supplement to which this clause (i) is applicable;

 

(ii)         eliminate or reduce the voting rights of any Lender under this
Section 11.1 without the written consent of such Lender;

 

(iii)        reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee and Collateral Agreement (other than pursuant to any transaction or
transactions expressly permitted by the Loan Documents), in each case without
the written consent of all Lenders;

 

(iv)        after the Closing Date, no amendment, waiver or consent which has
the effect of enabling the Borrower to satisfy any condition to a Borrowing
contained in Section 6.2 hereof which, but for such amendment, waiver or consent
would not be satisfied, shall be effective to require the Revolving Lenders to
make any additional Revolving Loan, unless and until the Majority Facility
Lenders under the Revolving Facility shall have approved such amendment, waiver
or consent;

 

(v)         amend, modify or waive any provision of Section 4.2(d), 4.8 or
11.7(a) of this Agreement or Section 6.5 of the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders except, in
the case of amendments to Section 4.8 pursuant to an Extension Amendment;

 

(vi)        reduce the amount of Net Cash Proceeds or Excess Cash Flow required
to be applied to prepay Loans under this Agreement without the written consent
of the Majority Facility Lenders with respect to each Facility adversely
affected thereby;

 

(vii)       amend, modify or waive any provision of the Loan Documents that by
its terms adversely affects the rights of one Facility in respect of Collateral
in a manner different than another Facility, in each case without the written
consent of the Majority Facility Lenders with respect to each Facility adversely
affected thereby;

 

133

 

 

(viii)      reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility;

 

(ix)         amend, modify or waive any provision of Section 10 without the
written consent of each Agent adversely affected thereby;

 

(x)          amend, modify or waive any provision of Section 11.6 to further
restrict any Lender’s ability to assign or otherwise transfer its obligations
hereunder without the written consent of all Lenders;

 

(xi)         amend, modify or waive any provision of Section 3.3, 3.4 or 3.15
without the written consent of the Swingline Lender;

 

(xii)        amend, modify or waive any provision of Sections 3.7 to 3.15
without the written consent of each Issuing Lender;

 

(xiii)       amend, modify or waive (A) any provision of any Loan Document so as
to alter the ratable sharing of payments required thereby or (B) the definition
of “Qualified Counterparty,” “Specified Cash Management Agreement,” “Specified
Hedge Agreement,” or “Obligations,” in each case in a manner adverse to any
Qualified Counterparty with Obligations then outstanding without the written
consent of any such Qualified Counterparty.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Agents and all
future holders of the Loans;  

 

(xiv)      amend, modify or waive any provision of Section 8.1 (and related
definitions as used in such Section, but not as used in other Sections of this
Agreement) or the first sentence of Section 9.2(b) without the written consent
of the Majority Pro Rata Lenders and, notwithstanding anything to the contrary
set forth in this Section 11.1, only the written consent of such Lenders shall
be necessary to permit any such amendment, modification or waiver; and

 

(xv)       amend, modify or waive any provision of this Section 11.1 that
requires the consent of: (A) each Issuing Lender without the express written
consent of each Issuing Lender, (B) each Agent without the express written
consent of each Agent; (C) the Swingline Lender without the express written
consent of the Swingline Lender (D) each Qualified Counterparty without the
express written consent of each Qualified Counterparty (E) the Majority Facility
Lenders under any Facility with the express written consent of the Majority
Facility Lenders under such Facility and (F) all Lenders or each affected Lender
without the express written consent of each Lender.

 

In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no

 

134

 

 

such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent (not to be unreasonably
withheld, delayed or conditioned), the Borrower and the Lenders or other Persons
providing the relevant Replacement Facility (as defined below) to permit the
refinancing of all or any portion of (i) the outstanding Term Loans (“Refinanced
Term Loans”) with (A) a replacement term loan tranche (“Refinancing Term
Loans”), which may be pari passu in right of payment and security with the Loans
or, subject to Section 8.2(p), may be incurred in the form of Junior
Indebtedness, or (B) one or more series of senior notes (“Refinancing Notes”),
which Refinancing Notes may be secured by the Collateral on a pari passu basis
or in the form of Second Lien Indebtedness, or unsecured or (ii) the outstanding
Revolving Loans and Revolving Commitments (such refinanced Revolving Loans and
Revolving Commitments, together with any Refinanced Term Loans, Refinancing
Notes, each a “Refinanced Facility” and, collectively, the “Refinanced
Facilities”) with Refinancing Term Loans or a replacement revolving loan tranche
(such replacement revolving loan tranche, together with any Refinancing Term
Loans or Refinancing Notes, each a “Replacement Facility” and, collectively, the
“Replacement Facilities”); provided that (a) the aggregate principal amount of
such Replacement Facilities shall not exceed the aggregate principal amount of
such Refinanced Facilities plus accrued interest, fees and expenses related
thereto, (b) the maturity date for such Replacement Facilities shall not be
earlier than the maturity date for the corresponding Refinanced Facilities, (c)
the weighted average life to maturity of such Replacement Facilities shall not
be shorter than the weighted average life to maturity of such Refinanced
Facilities at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of any applicable Term Loans) (d) such Replacement Facility shall not
be guaranteed by any Person other than the Loan Parties and shall not be secured
by any property other than the Collateral and (e) all other terms applicable to
such Replacement Facilities (other than pricing and optional prepayment or
redemption terms) shall be substantially identical to, or not materially more
favorable (taken as a whole) to the Lenders or other Persons providing such
Replacement Facility than, those applicable to the applicable Refinanced
Facility, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Loans in
effect immediately prior to such refinancing.

 

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (including all Lenders under a
single Facility), the consent of the Required Lenders (or Majority Facility
Lenders or Majority Pro Rata Lenders, as the case may be) is obtained, but the
consent of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained being referred to as a “Non-Consenting
Lender”), then a Person reasonably acceptable to the Borrower and the
Administrative Agent shall have the right but not the obligation to purchase
from such Non-Consenting Lenders, and such Non-Consenting Lenders agree that
they shall, upon the Borrower’s request, sell and assign to such Person, all of
the Term Loans and Revolving Commitments of such Non-Consenting Lenders for an
amount equal to the principal balance of all such Term Loans and any outstanding
Revolving Loans held by such Non-Consenting Lenders and all accrued interest and
fees with respect thereto through the date of sale and any applicable prepayment
premiums payable pursuant to Section 4.1(b)), such purchase and sale to be
consummated pursuant to an executed

 

135

 

 

Assignment and Assumption.  In addition to the foregoing, the Borrower may
replace any Non-Consenting Lender pursuant to Section 4.13.

 

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or the Issuing
Lender, (b) to add one or more additional credit facilities with respect to
Incremental Term Loans to this Agreement and to permit the extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans, as applicable, and the accrued interest and
fees in respect thereof and (c) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders; provided, that the conditions set forth in Section 2.4 are
satisfied.

 

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definitions of “Required Lenders” and
“Majority Facility Lenders” and “Majority Pro Rata Lenders” will automatically
be deemed modified accordingly for the duration of such period); provided that,
subject to the limitations set forth in the first paragraph of this Section
11.1, any such amendment or waiver that would increase or extend the term of the
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder,
reduce any percentage specified in the definition of Required Lender,
disproportionately affect such Defaulting Lender as compared to other Lenders
holding the same Class of Loans, or alter the terms of this proviso, will
require the consent of such Defaulting Lender.

 

11.2        Notices.     (a)   All notices and other communications provided for
hereunder shall be either (i) in writing (including telecopy or e-mail
communication) and mailed, telecopied or delivered or (ii) as and to the extent
set forth in Section 11.2(b) and in the proviso to this Section 11.2(a), in an
electronic medium and as delivered as set forth in Section 11.2(b) if to the
Borrower, at its address at One Enterprise, Aliso Viejo, CA 92656 Attention:
John Hohener, E-mail Address: jhohener@microsemi.com with a copy to O’Melveny &
Myers LLP, at its address at 400 S. Hope Street, Los Angeles, CA 90071
Attention: Tom Baxter, Telecopy No. (213) 430-6407, E-mail Address:
tbaxter@omm.com and a copy to O’Melveny & Myers LLP, at its address at 2765 Sand
Hill Road, Menlo Park, CA 94025, Telecopy No. (650) 473-2601, E-mail Address:
wlazarow@omm.com; if to the Administrative Agent, at its address at 1585
Broadway, New York, New York, 10036, attention: Agency Team, E-mail Address:
AGENCY.BORROWERS@morganstanley.com, telephone No. (917) 260-0588; if to the
Administrative Agent, to its address at 1300 Thames Street, 4th Floor, Thames
Street Wharf,

 

136

 

 

Baltimore, MD 21231, attention: Documentation team, E-mail Address:
DOCS4LOANS@morganstanley.com, or, as to any party, at such other address as
shall be designated by such party in a written notice to the other parties;
provided, however, that materials and information described in Section 11.2(b)
shall be delivered to the Administrative Agent in accordance with the provisions
thereof or as otherwise specified to the Borrower by the Administrative Agent;
if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its administrative questionnaire
delivered to the Administrative Agent (including, as appropriate, notices
delivered solely to the Person designated by a Lender on its administrative
questionnaire delivered to the Administrative Agent then in effect for the
delivery of notices that may contain material non-public information relating to
the Borrower).  All such notices and other communications shall, when mailed, be
effective four days after having been mailed, and when telecopied or E-mailed,
be effective when properly transmitted, except that notices and communications
to any Agent pursuant to Sections 2, 3, 4, 6 and 10 shall not be effective until
received by such Agent.  Delivery by telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Agreement or
the Notes or of any Exhibit hereto to be executed and delivered hereunder shall
be effective as delivery of an original executed counterpart thereof.

 

(a)          The Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any default or event of
default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications by electronic communication (including e-mail, FpML messaging,
and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. In addition, the Borrower agrees to continue to provide
the Communications to the Agents in the manner specified in the Loan Documents
but only to the extent requested by the Administrative Agent.  The Borrower
further agrees that the Administrative Agent may make the Communications
available to the Lenders and the Qualified Counterparties by posting the
Communications on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”).  The Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Lead Arrangers will
make available to the Lenders and the Issuing Lender materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on the Platform and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a

 

137

 

 

minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Lead Arrangers, each
Issuing Lender and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute information covered by Section 11.15,
they shall be treated as set forth in Section 11.15); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

 

(b)          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE
ADMINISTRATIVE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “ADMINISTRATIVE AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.  Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

138

 

 

11.3        No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of any Agent or any Lender, any right, remedy, power
or privilege hereunder or under the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

11.4        Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding and so
long as the Commitments of any Lender have not been terminated.

 

11.5        Payment of Expenses and Taxes.  (a)  The Borrower agrees (i) to pay
or reimburse each Agent for all its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to such parties (provided that such fees and
disbursements shall not include fees and disbursements for more than one counsel
plus one local counsel in each relevant jurisdiction) and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter as such parties shall deem
appropriate, (ii) to pay or reimburse each Lender and Agent for all its
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees, charges and disbursements of a
single firm of legal counsel, and, if necessary, one firm of local counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) to each Lender and of counsel to such Agent, plus, in
the case of any actual or perceived conflict of interest where the Lender or
Agent affected by such conflict notifies you of the existence of such conflict
and thereafter retains its own counsel, of one other firm of counsel for such
affected Lender or Agent, (iii) to pay, indemnify, and hold each Lender and each
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes (other than amounts payable under Section 4.10(d)), if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (iv) to pay, indemnify, and hold
each Lender, Agent and their respective affiliates and each of the respective
officers, directors, agents and controlling persons of the foregoing (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery,

 

139

 

 

enforcement, performance and administration of this Agreement, the other Loan
Documents (regardless of whether any Loan Party is or is not a party to any such
actions or suits) and any such other documents, including any of the foregoing
relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
the Borrower or any Restricted Subsidiary or any of the Properties and the
reasonable fees and expenses of a single firm of legal counsel, and, if
necessary, one firm of local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions), in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (iv),
collectively, the “Indemnified Liabilities”); provided, that no Indemnitee will
be indemnified for any Indemnified Liabilities to the extent (a) it has been
determined by a court of competent jurisdiction in a final, non-appealable
judgment to have resulted from (i) the gross negligence, bad faith or willful
misconduct of such Indemnitee or (ii) a material breach of the obligations of
such Indemnitee under the Loan Documents or (b) any proceeding between and among
Indemnitees that do not involve an act or omission by the Borrower or its
Subsidiaries (other than claims against the Administrative Agent or a Lead
Arranger in its capacity or in fulfilling its role as the agent or arranger or
any other similar role under the Facilities (excluding its role as a Lender));
provided further, that, this Section 11.5 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.  Without limiting the foregoing, and to the extent permitted
by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee except to the extent found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
primarily from the bad faith, gross negligence or willful misconduct of such
Indemnitee.  Statements payable by the Borrower pursuant to this Section 11.5
shall be submitted to John Hohener, at the address of the Borrower set forth in
Section 11.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent.  The agreements
in this Section 11.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

 

(a)          To the fullest extent permitted by applicable law, neither the
Borrower nor any Indemnitee shall assert, and each of the Borrower and each
Indemnitee does hereby waive, any claim against any party hereto, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
the foregoing shall not limit any Loan Party’s indemnity obligations to the
extent special, indirect, consequential or punitive damages are included in any
third party claim in connection with which such Indemnitee is entitled to
receive indemnification hereunder.  No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.  

 

140

 

 

(b)          All amounts due under this Section shall be payable not later than
ten (10) days after demand therefor.  

 

11.6        Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of an Issuing Lender that issues any Letter of Credit),
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except (w)
to an assignee in accordance with the provisions of paragraphs (b) or (c) of
this Section, (x) by way of participation in accordance with the provisions of
paragraph (e) of this Section or (y) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (h) of this Section
or (z) by a Conduit Lender to its designating Lender in accordance with the
provisions of paragraph (i) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, express or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors as assigns permitted
hereby, Participants to the extent provided in paragraph (e) of this Section
11.6 and, to the extent expressly contemplated hereby, the Affiliates of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(a)          Any Lender may assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

 

(i)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, an assignment effected by the Administrative Agent
in connection with the initial syndication of the Commitments or an assignment
of the entire remaining amount of the assigning Lender’s Commitments or Loans
under any Facility, the amount of the Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 (or, in the
case of a Term Facility, $1,000,000) unless each of the Borrower and the
Administrative Agent otherwise consent (such consent not to be unreasonably
withheld or delayed); provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(ii)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate tranches of Loans (if any) on a
non-pro rata basis;

 

141

 

 

(iii)        no consent shall be required for any assignment except to the
extent required by paragraph (b)(i) of this Section and, in addition, the
consent of:

 

(A)         the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof or (z) such assignment is an
assignment of Term Loans or Commitments made by the Administrative Agent prior
to the Syndication Date; and

 

(B)         the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) either
Term Facility if such assignment is to an Assignee that is not a Lender, an
Affiliate of a Lender or an Approved Fund or (y) the Revolving Facility if such
assignment is to an Assignee that is not a Lender with a Revolving Commitment,
an Affiliate of such Lender or an Approved Fund with respect to such Lender; and

 

(C)         (1) in the case of any assignment to a new Revolving Lender or that
increases the obligation of the Assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), the Issuing Lenders
(such consent not to be unreasonably withheld or delayed), and (2) in the case
of any assignment of a Revolving Commitment, the Swingline Lender (such consent
not to be unreasonably withheld or delayed); provided that no consent of an
Issuing Lender or the Swingline Lender shall be required for an assignment to an
Assignee that is a Revolving Lender or an Affiliate or Approved Fund of a
Revolving Lender;

 

(iv)        except in the case of assignments pursuant to paragraph (c) below,
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 (it being understood that payment of only one processing fee shall
be required in connection with simultaneous assignments to two or more Approved
Funds), and the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

 

(v)         no assignment shall be permitted to be made to the Borrower or any
of its Subsidiaries except pursuant to a Dutch Auction as provided in Section
11.6(j); and

 

(vi)        no assignment shall be permitted to be made to a natural person.

 

142

 

 

Except as otherwise provided in paragraph (c) below, subject to acceptance and
recording thereof in the Register pursuant to paragraph (d) below, from and
after the effective date specified in each Assignment and Assumption the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.9,
4.10, 4.11 and 11.5; provided, that such Lender continues to comply with the
requirements of Section 4.10(g).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with and
subject to the requirements of paragraph (e) of this Section.

 

(b)          Notwithstanding anything in this Section 11.6 to the contrary, but
subject to recording thereof in the applicable Related-Party Register pursuant
to paragraph (d) below, a Lender may assign any or all of its rights hereunder
to an Affiliate of such Lender or an Approved Fund of such Lender without (a)
providing any notice (including, without limitation, any administrative
questionnaire) to the Administrative Agent or any other Person or (b) delivering
an executed Assignment and Assumption to the Administrative Agent; provided that
(A) such assigning Lender shall remain solely responsible to the other parties
hereto for the performance of its obligations under this Agreement, (B) the
Borrower, the Administrative Agent, the Issuing Lenders and the other Lenders
shall continue to deal solely and directly with such assigning Lender in
connection with such assigning Lender’s rights and obligations under this
Agreement until an Assignment and Assumption and an administrative questionnaire
have been delivered to the Administrative Agent, (C) the failure of such
assigning Lender to deliver an Assignment and Assumption or administrative
questionnaire to the Administrative Agent or any other Person shall not affect
the legality, validity or binding effect of such assignment and (D) an
Assignment and Assumption between an assigning Lender and its Affiliate or
Approved Fund shall be effective as of the date specified in such Assignment and
Assumption.

 

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.  In the case
of an assignment to an Affiliate of a Lender or an Approved Fund pursuant to
paragraph (c), as to which an Assignment and Assumption and an administrative
questionnaire are not delivered to the Administrative Agent, the assigning
Lender shall, acting solely for this purpose as a non-

 

143

 

 

fiduciary agent of the Borrower, maintain a register (a “Related Party
Register”) comparable to the Register on behalf of the Borrower.  The Register
or Related Party Register shall be available for inspection by the Borrower, the
Issuing Lenders, the Swingline Lender and any Lender at the Administrative
Agent’s office at any reasonable time and from time to time upon reasonable
prior notice.  Except as otherwise provided in paragraph (c) above, upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an Assignee, the Assignee’s completed administrative questionnaire
(unless the Assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b)(iv) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless and until it has been recorded in the
Register (or, in the case of an assignment pursuant to paragraph (c) above, the
applicable Related Party Register) as provided in this paragraph (d) or, in the
case of an assignment pursuant to paragraph (i) below, the applicable Conduit
Lender Register as provided in paragraph (i) below.  The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.”

 

(d)          (i)  Any Lender may, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Administrative Agent, the Issuing
Lenders, the Swingline Lender and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (D) no participation shall be permitted to be
made to the Borrower or any of its Subsidiaries, nor any officer or director of
any such Person and (E) no sale of a participation shall be effective until and
unless recorded in the selling Lender’s Participant Register.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section
11.1.  Subject to paragraph (g) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.9, 4.10 and 4.11 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section
11.7(b) as though it were a Lender; provided such Participant shall be subject
to Section 11.7(a) as though it were a Lender.

 

(e)          Each Lender that sells participations to a Participant, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register on which it enters the name and address of each Participant and the
principal amount of and interest owing with respect to the participation sold to
each such Participant (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant's interest in

 

144

 

 

any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) or Section
1.871-14(c)(1) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive (absent manifest error), and the
Borrower and the Lenders shall treat each Person whose name is recorded in such
Participant Register pursuant to the terms hereof as a participant for all
purposes of this Agreement, notwithstanding notice to the contrary.  For the
avoidance of doubt, the Administrative Agent (in its capacity as such) shall
have no responsibility for maintaining a Participant Register.

 

(f)          A Participant shall not be entitled to receive any greater payment
under Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant had no such
participation been transferred to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  Any Participant shall not be entitled to the benefits of Section 4.10
unless such Participant complies with Section 4.10(g) and (i) as if it were a
Lender.  

 

(g)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other Person, and this Section shall not apply to
any such pledge or assignment of a security interest or to any such sale or
securitization; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(h)          Notwithstanding the foregoing, any Conduit Lender may assign any or
all of the Loans it may have funded hereunder to its designating Lender without
the consent of the Borrower or the Administrative Agent and without regard to
the limitations set forth in Section 11.6(b), provided that any such Conduit
Lender shall maintain a register on which it enters the name and address of its
designating Lender and the principal amount of and interest owing with respect
to the Loans so assigned to its designating Lender (the “Conduit Lender
Register”) and that such assignment shall not be effective until and unless
recorded in the applicable Conduit Lender Register.  The Borrower, each Lender
and the Administrative Agent hereby confirms that it will not institute against
a Conduit Lender or join any other Person in instituting against a Conduit
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

(i)          Notwithstanding anything in this Agreement to the contrary, any
Term Lender may, at any time, assign all or a portion of its Term Loans on a
non-pro rata basis to the Borrower in accordance with the procedures set forth
on Exhibit J, pursuant to an offer made available to all Term Lenders on a pro
rata basis (a “Dutch Auction”), subject to the following limitations:

 

145

 

 

(i)          The Borrower shall represent and warrant, as of the date of the
launch of the Dutch Auction and on the date of any such assignment, that neither
it, its Affiliates nor any of its respective directors or officers has any
Excluded Information that has not been disclosed to the Term Lenders generally
(other than to the extent any such Term Lender does not wish to receive material
non-public information with respect to the Borrower or its Subsidiaries or any
of their respective securities) prior to such date;

 

(ii)         immediately and automatically, without any further action on the
part of the Borrower, any Lender, the Administrative Agent or any other Person,
upon the effectiveness of such assignment of Term Loans from a Term Lender to
the Borrower, such Term Loans and all rights and obligations as a Term Lender
related thereto shall, for all purposes under this Agreement, the other Loan
Documents and otherwise, be deemed to be irrevocably prepaid, terminated,
extinguished, cancelled and of no further force and effect and the Borrower
shall neither obtain nor have any rights as a Term Lender hereunder or under the
other Loan Documents by virtue of such assignment;

 

(iii)        the Borrower shall not use the proceeds of any Revolving Loans for
any such assignment; and

 

(iv)        no Event of Default shall have occurred and be continuing before or
immediately after giving effect to such assignment.

 

(j)          With respect to any proposed assignment or participation for a
Disqualified Institution:

 

(i)          No assignment or participation shall be made to any Person that was
a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or
participation).  For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to the definition of “Disqualified
Institution”), such assignee shall not retroactively be disqualified from
becoming a Lender. Any assignment in violation of this clause (k)(i) shall not
be void, but the other provisions of this clause (k) shall apply.

 

(ii)         If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Credit Commitment of such Disqualified Institution
and repay all

 

146

 

 

obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Credit Commitment, (B) in the case of outstanding Term Loans
held by Disqualified Institutions, purchase or prepay such Term Loan by paying
the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 11.6), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter.

 

(iv)        The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion  of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.

 

11.7        Sharing of Payments; Set-off.  (a)  Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefitted
Lender”) shall, at any time after the Loans and other amounts payable hereunder
shall immediately become due and payable pursuant to Section 9, receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 9.1(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of

 

147

 

 

such collateral ratably with each of the Lenders; provided, however, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefitted Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery, but without
interest.  Each Loan Party consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a director creditor of each Loan Party in the
amount of such participation to the extent provided in clause (b) of this
Section 11.7.

 

(b)  In addition to any rights and remedies of the Lenders provided by law,
subject to Section 10.11, each Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower, and to
the extent permitted by applicable law, upon the occurrence of any Event of
Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may
be.  Each Lender agrees promptly to notify the Borrower and the Administrative
Agent after any such setoff and application made by such Lender; provided that
the failure to give such notice shall not affect the validity of such setoff and
application.

 

(a)          Notwithstanding anything to the contrary contained herein, the
provisions of this Section 11.7 shall be subject to the express provisions of
this Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

11.8        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.

 

11.9        Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.10      Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Agents and the Lenders with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

148

 

 

11.11      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

11.12      Submission To Jurisdiction; Waivers.  Each of the parties hereto
hereby irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 11.2 or on the signature pages hereof, as the case may be, or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction.

 

11.13      Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)          no Agent or Lender has any fiduciary relationship with or duty to
the Borrower arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Agents and Lenders, on
one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

(d)          each Agent, Issuing Bank, Swing Line Lender, Lender and their
Affiliates, may have economic interests that conflict with those of the Credit
Parties, their stockholders and/or their affiliates.

 

149

 

 

11.14      Releases of Guarantees and Liens.  (a)  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Secured Party (without requirement of notice to or consent of any
Secured Party except as expressly required by Section 11.1) to take any action
requested by the Borrower having the effect of releasing any Collateral or
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document (including, without limitation,
the release of any Subsidiary Guarantor from its obligations if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder),
that is otherwise permitted by the Loan Documents or that has been consented to
in accordance with Section 11.1; provided that no such release shall occur if
(x) such Subsidiary Guarantor continues to be a guarantor in respect of the
Overnight Facility or any Junior Financing or (y) such Collateral continues to
secure the Overnight Facility or any Junior Financing or (ii) under the
circumstances described in paragraph (b) below.

 

(a)          At such time as (i) the Loans, the Reimbursement Obligations and
the other Obligations (other than Unasserted Contingent Obligations and
obligations under or in respect of Hedge Agreements) shall have been paid in
full or Cash Collateralized and (ii) the Commitments have been terminated and no
Letters of Credit shall be outstanding, the Collateral shall be released from
the Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Collateral Agent and each Loan Party under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.

 

11.15      Confidentiality.  Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as confidential
in accordance with its customary procedures for handling its own confidential
information; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any other Lender, any
Affiliate of a Lender or any Approved Fund, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Hedge Agreement (or any
professional advisor to such counterparty), (c) to its employees, officers,
directors, agents, attorneys, accountants, trustees and other professional
advisors or those of any of its affiliates (collectively, its “Related
Parties”), (d) upon the request or demand of any Governmental Authority or any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (e) in response to any order of any
court or other Governmental Authority or as may otherwise be required pursuant
to any Requirement of Law, (f) if requested or required to do so in connection
with any litigation or similar proceeding, (g) that has been publicly disclosed
(other than as a result of a disclosure in violation of this Section 11.15), (h)
to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document, (j) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers of other
market identifiers with respect to the Facilities or (k) to any other party
hereto; provided that, unless

 

150

 

 

specifically prohibited by applicable law or court order, each Lender shall
notify the Borrower of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such Governmental Authority) for disclosure of any such non-public
information prior to disclosure of such information.

 

11.16      WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.17      Patriot Act Notice.  (a)  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the Patriot Act, it may be required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.

 

(b)          Each of the Agents, the Lenders and the Issuing Lenders hereby
notifies each Group Member, if any, organized under the laws of Canada, or any
province thereof, that pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws,
within Canada (including any guidelines or orders thereunder), it may be
required to obtain, verify and record information regarding such Person, its
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of such Person, and the transactions contemplated hereby.

 

11.18      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

151

 

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Remainder of page left intentionally blank.]

 

152

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  MICROSEMI CORPORATION,   as Borrower         By: /S/ John W. Hohener  
Name:  John W. Hohener   Title:   Executive Vice President, Chief  Financial
Officer, Treasurer and Secretary

 

[Signature Page to Credit Agreement]

 

 

 

 

  MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and Collateral
Agent       By: /S/ Jonathon Rauen   Name:  Jonathon Rauen   Title: Authorized
Signatory       MORGAN STANLEY SENIOR FUNDING, INC., as Lender, Issuing Lender
and Swingline Lender       By: /S/ Jonathon Rauen   Name:  Jonathon Rauen  
Title:  Authorized Signatory

 

[Signature Page to Credit Agreement]

 

 

 

 

Annex A

 

PRICING GRID FOR TERM A LOANS,

REVOLVING LOANS AND SWINGLINE LOANS

 

Pricing Level  Applicable Margin for
Eurodollar Loans   Applicable Margin for
Base Rate Loans   Commitment Fee
Rate  I   2.50%   1.50%   0.35% II   2.25%   1.25%   0.30% III   2.00%   1.00% 
 0.25%

 

So long as no Default or Event of Default has occurred and is continuing, the
Applicable Margin for Term A Loans, Revolving Loans and Swingline Loans and the
Commitment Fee Rate shall be adjusted, on and after the first Adjustment Date
(as defined below) occurring after the completion of the first full fiscal
quarter of the Borrower after the Closing Date, based on changes in the
Consolidated Leverage Ratio, calculated on a pro forma basis, with such
adjustments to become effective on the date (the “Adjustment Date”) that is
three Business Days after the date on which the relevant financial statements
are delivered to the Lenders pursuant to Section 7.1 and to remain in effect
until the next adjustment to be effected pursuant to this paragraph.  If any
financial statements referred to above are not delivered within the time periods
specified in Section 7.1, then, until the date that is three Business Days after
the date on which such financial statements are delivered, the highest rate set
forth in each column of the Pricing Grid shall apply.  On each Adjustment Date,
the Applicable Margin for Revolving Loans and Swingline Loans and the Commitment
Fee Rate shall be adjusted to be equal to the Applicable Margins opposite the
Pricing Level determined to exist on such Adjustment Date from the financial
statements relating to such Adjustment Date.

 

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

 

“Pricing Level I”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio, calculated on a pro forma basis, for the relevant period is
greater than 4.00 to 1.00.

 

“Pricing Level II”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio, calculated on a pro forma basis, for the relevant period is less
than or equal to 4.00 to 1.00 but greater than 2.00 to 1.00.

 

“Pricing Level III”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio, calculated on a pro forma basis, for the relevant period is less
than or equal to 2.00 to 1.00.

 

Annex A-1

  